Exhibit 10.1
NOTE: Information in this document marked with an “[*]” has been omitted and
filed
separately with the Commission. Confidential Treatment has been requested with
respect to
the omitted portions.
SHARE PURCHASE AGREEMENT
by and among
ATMEL U.K. HOLDINGS LIMITED,
ATMEL CORPORATION,
AND
MR. HARALD PHILIPP
Dated as of 6 February 2008
Herbert Smith LLP

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
1
  DEFINITIONS     4  
 
           
2
  SHARE PURCHASE     19  
 
           
3
  CONDITIONS     20  
 
           
4
  EXCHANGE AND BRING DOWN     21  
 
           
5
  CONDUCT PRIOR TO THE CLOSING DATE     24  
 
           
6
  CLOSING     34  
 
           
7
  REPRESENTATIONS AND WARRANTIES OF THE SELLER     35  
 
           
8
  INDEMNIFICATION AND LIMITATION OF CLAIMS     66  
 
           
9
  REPRESENTATIONS AND WARRANTIES OF THE PARENT AND THE BUYER     73  
 
           
10
  TERMINATION     74  
 
           
11
  ADDITIONAL AGREEMENTS     76  
 
           
12
  CONFIDENTIALITY OBLIGATIONS     77  
 
           
13
  NON-COMPETITION; NON-SOLICITATION     79  
 
           
14
  PARENT GUARANTEE     81  
 
           
15
  GENERAL     81  
 
            Schedules        
 
           
1A.
  Registered holders of Company Shares at the date of this Agreement        
 
           
1B.
  Registered holders of Company Shares at the Closing Date        
 
           
1C.
  Details of Optionholders        
 
           
2.
  Co-Inventors, Critical Consultants, Critical Employees, Important Consultants
and Important Employees        
 
           
3.
  Escrow Account        
 
           
4.
  Deferred Consideration        
 
           
5.
  Specified Retention        

Documents in the Agreed Terms

1.   The application for the approval of the transaction contemplated by this
Agreement by the German Federal Cartel Office (Bundeskartellamt) pursuant to
Section 40 of the German Act on Restraints of Competition (Gesetz gegen
Wettbewerbsbeschraenkungen) to be submitted pursuant to clause 3.2.1.

2



--------------------------------------------------------------------------------



 



2.   The Tax Deed.   3.   Design Rights Transfer Agreement.   4.   The Option
Proposal Letters.

  i   EMI version.     ii   [*] version.     iii   [*] version.     iv  
Unapproved version.

5.   The Optionholder Decision Forms.

  i   EMI version.     ii   [*] version.     iii   [*] version.     iv  
Unapproved version.

6.   The Buyer’s Solicitors’ Undertaking.   7.   The Seller’s Solicitors’
Undertaking.   8.   Written resignation of Directors and Company Secretary.   9.
  The Deed of Appointment and Retirement of EBT Trustees.   10.   The template
Confirmation Letter in respect of the Important Consultants.   11.   The
template Important Employer Employment Contract.

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

3



--------------------------------------------------------------------------------



 



SHARE PURCHASE AGREEMENT
THIS SHARE PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
6 February, 2008 by and among Atmel U.K. Holdings Limited, a company
incorporated in England and Wales and registered under the number 4018933 (the
“Buyer”), Atmel Corporation, a corporation organised under the laws of the State
of Delaware (the “Parent”), and Mr Harald Philipp of [*](the “Seller”) (each, a
“Party” and collectively, the “Parties”). [Information marked [*] in this
paragraph has been omitted and filed separately with the Commission.
Confidential treatment has been requested with respect to the omitted portions.]

A.   The Seller and the Minority Shareholders own and the Optionholders hold
options to acquire Company Shares.   B.   The Buyer wishes to purchase the
entire issued and to be issued share capital of the Company.   C.   On even date
herewith, the Buyer has entered into the Minority Shareholders’ Agreements,
pursuant to which the Buyer will purchase all of the issued Company Shares held
by the Minority Shareholders.   D.   Pursuant to this Agreement, the Buyer
wishes to acquire all the Company Shares held by the Seller.

In consideration of the foregoing premises, and the mutual covenants,
agreements, representations and warranties set forth herein, and for other good
and valuable consideration, the receipt and legal sufficiency of which are
hereby acknowledged and accepted, and intending to be legally bound hereby, the
Parties hereto hereby agree as follows:

1   DEFINITIONS   1.1   Certain Defined Terms.       For all purposes of and
under this Agreement, the following capitalised terms shall have the following
respective meanings:       “Action” shall mean any action, claim, proceeding,
suit, hearing, litigation, audit or investigation (whether civil, criminal,
administrative, judicial or investigative), or any appeal therefrom.      
“Actual Tax” means the amount of capital gains tax in the United Kingdom
actually payable by the Seller on the Purchase Consideration (excluding for
these purposes any adjustments to the Purchase Consideration under clauses 8.6
to 8.9) but provided that such amount shall not exceed 18% of the Purchase
Consideration (excluding for these purposes any adjustments to the Purchase
Consideration under clauses 8.6 to 8.9).       “Affiliate” means with respect to
any Person, any other Person, whether or not existing on the date hereof,
controlling, controlled by or under common control with such first Person. The
term “control” (including, with correlative meaning, the terms “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.       “Ancillary
Agreements” shall mean each of:

  (a)   the Ireland Agreement;

4



--------------------------------------------------------------------------------



 



  (b)   the IP Transfer Agreements;     (c)   the Non Quarry Entity Amending
Agreements;     (d)   the Consents;     (e)   the Critical Employee Employment
Contracts;     (f)   the Confirmation Letters;     (g)   the Minority
Shareholders’ Agreements;     (h)   the Disclosure Letter;     (i)   the Tax
Deed;     (j)   the Escrow Account Instruction Letter;     (k)   the Important
Employee Employment Contracts;     (l)   the Option Decision Forms;     (m)  
the Option Proposal Letters; and     (n)   the Irish IP Licence.

    “Bring Down Date” means the earlier of:

  (a)   12.00 am three (3) Business Days after the earlier of (i) the date on
which notification is received by the Seller, pursuant to clause 3.3, of
satisfaction of the condition set out in clause 3.1 and (ii) the date on which
the condition set out in clause 3.1 is waived pursuant to clause 3.5; and    
(b)   12.00 am on the Business Day which is three (3) Business Days following
expiry of the time period referred to in clause 3.1.2 (irrespective of whether
any decision has been taken the authority referred to in that clause),

  or such other date as the Parties may agree in writing.       “Business Day”
shall mean each day that is not a Saturday, Sunday or other day on which the
Buyer or the Company is closed for business or banking institutions located in
San Francisco, California, Dublin, Republic of Ireland, or London, United
Kingdom are authorised or obligated by applicable Law or executive order to
close.       “Buyer’s Solicitors” means Herbert Smith LLP of Exchange House,
Primrose Street, London, EC2A 2HS, UK.       “Buyer’s Solicitors’ Undertaking”
shall mean the undertaking of the Buyer’s Solicitor in the agreed terms.      
“Claim” means any Indemnity Claim, Tax Deed Claim or Warranty Claim.      
“Closing” means completion of this Agreement in accordance with clause 6.      
“Closing Date” means that date upon which Closing occurs.

5



--------------------------------------------------------------------------------



 



    “Code” shall mean the U.S. Internal Revenue Code of 1986, as amended.      
“Co-Inventors” means the individuals whose names are specified in Part 1 of
Schedule 2 hereof.       “Company” shall mean QRG Limited, a company
incorporated in England and Wales and registered under the number 3540505.      
“Company Board” shall mean the board of directors of the Company.       “Company
Business” shall mean the business of owning, exploiting, developing,
manufacturing, making commercially available, marketing, distributing, selling,
importing for resale or licensing out of the Company Products and the Company
Intellectual Property.       “Company Employee” shall mean any current Employee
of any QRG Group Entity.       “Company Employee Plan” shall mean any plan,
program, policy, practice, contract, agreement or other arrangement, whether
written or unwritten, providing for compensation, severance, redundancy pay,
termination pay, change in control, bonus, deferred compensation, performance
awards, share or share-related awards, profit-share, welfare benefits, fringe
benefits, payroll practice or other employee benefits or remuneration, of any
kind including, without limitation, for the provision of retirement, death,
disability, life assurance, medical, sickness, permanent ill health or similar
benefits, or incentivisation or retention of any kind, whether written or
unwritten, funded or unfunded of any QRG Group Entity in relation to any Company
Employee or any former Employee of any QRG Group Entity, including the Company
Options.       “Company Intellectual Property” shall mean any and all
Intellectual Property Rights that are owned by or exclusively licensed to any
QRG Group Entity including without limitation all Intellectual Property Rights
transferred or purported to be transferred to any QRG Group Entity pursuant to
any IP Transfer Agreement (regardless of the effectiveness or validity of any
such agreement).       “Company Material Adverse Effect” shall mean any change,
event, circumstance, effect or development that, individually or taken together
with any other change, event, circumstance, effect or development is, or could
reasonably be expected to be or become, materially adverse to (i) the condition
(financial or otherwise), properties, assets (including intangible assets),
Liabilities, business, operations or results of operations of the QRG Group
Entities taken as a whole, or (ii) the effective transfer to the Buyer, pursuant
to this Agreement and the Ancillary Agreements, of the entire issued and to be
issued share capital of the Company, provided however that any adverse change,
event, circumstance or effect arising from or related to conditions generally
affecting (A) the industry in which such entity or its subsidiaries operate
(provided that such conditions do not affect such entity disproportionately as
compared to such entity’s competitors) or (B) the global securities markets or
the world economy (provided that such conditions do not affect such entity
disproportionately as compared to such entity’s competitors), shall not be taken
into account in determining whether a Company Material Adverse Effect has
occurred or could reasonably be expected to occur.       “Company Option” shall
mean each EMI Option and each Unapproved Option, and “Company Options” means all
of them.       “Company Products” shall mean all products and services developed
(including products and services for which development is substantially
completed), manufactured, made commercially available, marketed, distributed,
sold, imported for resale or licensed out by or

6



--------------------------------------------------------------------------------



 



    on behalf of any QRG Group Entity (and their predecessor Entities) in the
last five (5) years and all products and services which any QRG Group Entity
intends at the date of this Agreement to manufacture, make commercially
available, market, distribute, sell, import for resale, or license out within
twelve (12) months after the date hereof.

    “Company Registered Intellectual Property” shall mean all Registered
Intellectual Property that has been registered or filed in the name of any QRG
Group Entity or that is or was Company Intellectual Property.       “Company
Share” shall mean each issued ordinary share, ordinary “A” share (including any
ordinary share or ordinary “A” share subject to a share warrant to bearer), each
such share with a nominal value of one hundredth of a penny sterling in the
capital of the Company, fully paid or credited as fully paid, and any other
issued shares in the capital of the Company, and “Company Shares” shall mean all
of them.       “Company Source Code” shall mean software and other code that is,
or is capable of being rendered into human readable and understandable form or
is intended to be compiled into machine readable or object code form and that is
owned or created by any QRG Group Entity, and “Company Source Code” shall
include netlists, RTL and GDSII files, Gerber files, and similar code used in
connection with the design or manufacture of Company Products.      
“Confidentiality Agreement” has the meaning set out in clause 12.1.1.      
“Confirmation Letter” means the letter in respect of each Critical Consultant
and Important Consultant confirming that such consultant agrees to continue to
be engaged on the terms of their existing consultancy agreement and
the non-disclosure agreement, each letter and non-disclosure agreement signed by
the relevant Critical Consultant or Important Consultant in the form of the
template letter in the agreed terms.       “Confirmatory Assignment” means a
short form assignment in the agreed terms relating to the Intellectual Property
Rights transferred to the Company pursuant to the Philipp IP Transfer Agreement.
      “Consents” means:

  (a)   the written consent in the agreed terms of [*] to the acquisition of the
entire issued share capital of the Company by the Buyer as required pursuant to
the software licence agreement between the Company and [*] dated 26 May 2006;
and     (b)   the written consent in the agreed terms of [*] to the acquisition
of the entire issued share capital of the Company by the Buyer as required
pursuant to licence agreement between the Company and [*] dated 29
November 2007.         [Information marked [*] in this section has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.]

    “Consolidated Group” shall mean an affiliated, consolidated, combined,
unitary or other group for Tax purposes (including any arrangement for group or
consortium relief or similar arrangement).       “Contract” shall mean any
mortgage, indenture, lease, contract, covenant, plan, insurance policy or other
contract, agreement, instrument, arrangement, understanding or commitment,
permit, concession, franchise or licence (whether written or oral).

7



--------------------------------------------------------------------------------



 



    “Critical Consultants” means the individuals whose names are specified in
part 2 of Schedule 2.       “Critical Employees” means the individuals whose
names are specified in part 3 of Schedule 2.       “Critical Employee Employment
Contracts” means employment contracts in respect of each of the Critical
Employees signed in each case by the relevant Critical Employee;       “Data
Protection Laws” shall mean: (i) all applicable Laws, regulations, regulatory
requirements and/or codes of practice in connection with the processing of
personal data including, but not limited to, the UK Data Protection Act 1998;
and (ii) all relevant European data protection and privacy Laws including, but
not limited to, Directive 95/46/EC on the processing of personal data and the
free movement of such data.       “Deferred Consideration” means the sum of
US$[*] represented in the form and payable in accordance with the terms of this
Agreement and Schedule 4 hereof in particular. [Information marked [*] in this
paragraph has been omitted and filed separately with the Commission.
Confidential treatment has been requested with respect to the omitted portions.]
      “Design Rights Transfer Agreement” means the agreement between (1) Mr [*]
and (2) the Company in the agreed terms pursuant to which Mr [*] irrevocably
transferred to the Company the Intellectual Property Rights referred to therein.
[Information marked [*] in this paragraph has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.]       “Disclosure Documents” means the true and complete
copies of documents listed in the schedule of documents annexed to the
Disclosure Letter.       “Disclosure Letter” means the disclosure letter of the
same date as this Agreement and delivered by the Seller to the Buyer in final
form (together with the Disclosure Documents), the receipt of which has been
acknowledged by the Buyer in writing.       “Distribution Amount” means the
Escrow Amount and any net interest thereon less (i) any amounts paid to the
Buyer pursuant to clause 8.5 from the Escrow Amount and (ii) the Holdback
Amount.       “Domain Name Transfer Agreement” means the agreement between
(1) Mr [*] and (2) the Company dated 5 February 2008 pursuant to which Mr [*]
irrevocably transferred to the Company the internet domain name registrations
referred to therein. [Information marked [*] in this paragraph has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.]       “EBT” means the QRG
Employee Benefit Trust created by deed dated 30 September 2004.       “EMI
Options” means the Enterprise Management Incentive options granted by the
trustees of the EBT to certain of the Optionholders over 687,000 Company Shares
as specified in Part 3 of Schedule 1B.       “EMI Optionholders” means the
individuals who have been granted EMI Options and who are specified in Part 1 of
Schedule 1C.       “Employee” shall mean, with respect to any Entity, an
employee, advisor, consultant, independent contractor or director of such Entity
and its Subsidiaries, including any individual

8



--------------------------------------------------------------------------------



 



    within the definition of “employee” or “worker” in section 230 of the UK
Employment Rights Act 1996.

    “Employee Agreement” shall mean each management, employment, severance,
secondment, separation, settlement, consulting, consultancy, contractor,
relocation, repatriation, expatriation, loan, visa, work permit or other
agreement, or contract (including, any offer letter, heads of terms or any other
agreement providing for remuneration or compensation or benefits) between any
QRG Group Entity and any Company Employee, including any contract within section
230(2) or 230(3)(b) of the UK Employment Rights Act 1996.       “Entity” shall
mean any Person that is not a natural person.       “Environmental Laws” shall
mean all Laws binding upon the QRG Group Entities concerning pollution or
protection of the environment, including without limitation all those relating
to the, generation, handling, transportation, treatment, storage, disposal,
distribution, labelling, discharge, release, threatened release, control, or
cleanup of any actual or threatened emissions, seepages, discharges, escapes,
releases or leaks of pollutants, contaminants, and Hazardous Materials.      
“Environmental Permit” means any licence, consent, authorisation, certification,
registration or Permit required under Environmental Laws.       “Escrow Account”
shall mean an interest-bearing deposit account in the joint names of the Buyer’s
Solicitors and the Seller’s Solicitors to be opened at the Escrow Bank and
operated in accordance with this Agreement, in particular Schedule 3 hereto.    
  “Escrow Account Instruction Letter” means the letter in the agreed terms
instructing the Buyer’s Solicitors and the Seller’s Solicitors to open and
operate the Escrow Account from the (1) the Buyer and the Seller to (2) the
Buyer’s Solicitor and the Seller’s Solicitors.       “Escrow Amount” means the
sum of US$12,999,999.94.       “Escrow Bank” shall mean Coutts & Co. of 440,
Strand, London WC2R OQS.       “Escrow Release Date” shall mean the date of the
eighteen (18)-month anniversary of the Closing Date or if and to the extent of
any Holdback Amount such later date on which such Holdback Amount is released
pursuant to Schedule 3.       “GAAP” shall mean United Kingdom Generally
Accepted Accounting Principles applicable to Smaller Entities applied by the
Company on a consistent basis.       “Generally Commercially Available Code”
shall mean any generally commercially available software in executable code form
(other than development tools and development environments) licensed to the
Company or any of its Subsidiaries on a perpetual license basis for a single
up-front licence fee, for a cost of not more than £5,000 for a perpetual licence
per user or work station, and not more than £25,000 in the aggregate for all
perpetual licences for all users and work stations.       “Governing Documents”
shall mean the charter, organisational and other documents by which any Entity
establishes its legal existence or which govern its internal affairs, the
rights, preferences, and privileges of its shares, share, quotas or other forms
of equity interest, or its authority to issue any such shares, share, quotas or
other forms of equity interest, and shall include: (i) in respect of a
corporation, its certificate or articles of incorporation and memorandum or
articles of association and/or its bylaws; and (ii) in respect of a partnership,

9



--------------------------------------------------------------------------------



 



    its certificate of partnership and its partnership agreement, in each case,
as amended to the date hereof.

    “Governmental Entity” shall mean any supranational, national, state,
municipal, local or foreign government, any court, arbitrator, administrative
agency, commission or other governmental official, authority or instrumentality,
in each case whether domestic or foreign, any share exchange or similar
self-regulatory organisation or any quasi-governmental or private body
exercising any regulatory, taxing or other governmental or quasi-governmental
authority.       “Hazardous Material” shall mean any amount of any substance
that has been designated by any Governmental Entity or by applicable
Environmental Laws to be radioactive, toxic, hazardous or otherwise a danger to
health, reproduction or the environment, including but not limited to, PCBs,
asbestos, petroleum, and urea-formaldehyde and all substances listed as
hazardous substances but excluding office and janitorial supplies properly and
safely maintained in accordance with applicable Laws.       “Health and Safety
Law” means all applicable Laws, regulations, directives, statutes, subordinate
legislation, common law, civil codes and other national or local laws, all
judgments, Orders, instructions, or awards of any court or competent authority
and all guidance notes and approved codes of practice which apply or relate to
health and safety of humans.       “Holdback Amount” has the meaning given in
clause 8.5.7.       “HMRC” shall mean Her Majesty’s Revenue and Customs.      
“Important Consultants” means the individuals whose names are set out in Part 4
of Schedule 2.       “Important Employees” means the individuals whose names are
set out in Part 5 of Schedule 2.       “Important Employee Employment Contracts”
means employment contracts in respect of each of the Important Employees in the
form of the template letter in the agreed terms.       “Indebtedness” shall
mean, with respect to any Person, (a) all obligations of such Person for
borrowed money, whether current or funded, secured or unsecured, (b) all
obligations of such Person for the deferred purchase price of any property or
services (other than trade accounts payable arising in the ordinary course of
the business of such Person), (c) all obligations of such Person created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of a default may be
limited to repossession or sale of such property), (d) all obligations of such
Person secured by a purchase money mortgage or other lien to secure all or part
of the purchase price of property subject to such mortgage or lien, (e) all
obligations under leases which shall have been or should be, in accordance with
GAAP or other generally accepted accounting principles as applicable to such
Person, recorded as capital leases in respect of which such Person is liable as
lessee, (f) any obligation of such Person in respect of bankers’ acceptances,
(g) any obligations secured by Liens on property acquired by such Person,
whether or not such obligations were assumed by such Person at the time of
acquisition of such property, (h) all obligations of a type referred to in
clauses (a), (b), (c), (d), (e), (f) or (g) above which is directly or
indirectly guaranteed by such Person or which it has agreed (contingently or
otherwise) to purchase or otherwise acquire or in respect of which it has
otherwise assured a credit against loss, and (i) any re-financings of any of the
foregoing obligations.

10



--------------------------------------------------------------------------------



 



    “Indemnified Parties” means the Buyer, the other members of the Parent
Group, the Company and each of its Subsidiaries and their respective
Representatives, and “Indemnified Party” means any of them.       “Indemnity
Claim” means any claim by the Buyer against the Seller pursuant to clause 8.1.  
    “Information Technology Systems” shall mean all communications systems and
computer systems used by QRG Group Entities including all hardware, Software and
websites but excluding networks generally available to the public.      
“Initial Consideration” means the sum in cash of US$[*]. [Information marked [*]
in this paragraph has been omitted and filed separately with the Commission.
Confidential treatment has been requested with respect to the omitted portions.]
      “Intellectual Property Rights” shall mean collectively, all of the
following intangible legal rights in any and all jurisdictions throughout the
world, whether or not filed, perfected, registered or recorded: (i) all United
States and foreign patents and utility models and applications therefor and all
reissues, divisions, re-examinations, renewals, extensions, provisionals,
continuations and continuations in part thereof, and equivalent or similar
rights anywhere in the world in inventions and discoveries including without
limitation invention disclosures (“Patents”); (ii) all trade secret and
corresponding rights in Know-how (“Trade Secrets”); (iii) all copyrights,
copyright registrations and applications therefor, moral rights and all other
rights corresponding thereto in work of authorship throughout the world
(“Copyrights”); (iv) all industrial designs, design rights and any registrations
and applications therefor throughout the world; (v) mask works, mask work
registrations and applications therefor, and all other rights corresponding
thereto throughout the world, including but not limited to semiconductor
topography rights (“Mask Works”); (vi) all rights in World Wide Web addresses
and domain names and applications and registrations therefor, all trade names,
logos, get-up, common law Trademarks and service marks, trademark and service
mark registrations and applications therefor and all goodwill associated
therewith throughout the world (“Trademarks”); (vii) any other rights in or to
Technology; and (viii) any similar, corresponding or equivalent rights to any of
the foregoing.       “IP Transfer Agreements” means (i) the Philipp IP Transfer
Agreement; (ii) the Domain Name Transfer Agreement; (iii) the Design Rights
Transfer Agreement and (iv) each of the agreements between (1) each of the
Co-Inventors and (2) the Company dated 5 February 2008 pursuant to which the
Seller and each of the Co-Inventors irrevocably transferred to the Company all
Intellectual Property Rights referred to therein.       “Ireland Agreement”
means the agreement between the (1) Seller and Mrs Philipp and (2) the Company
dated 1 February 2008 pursuant to which the Seller and Mrs Philipp transferred
the legal title to the entire issued share capital of QRG Ireland to the
Company.       “Irish IP Licence” shall mean the software distribution and
licence agreement between the Company and QRG Ireland dated 5 February 2008
pursuant to which QRG Ireland was granted a non-exclusive licence of certain
Company Intellectual Property.       “IRS” shall mean the United States Internal
Revenue Service.       “ITEPA” shall mean the Income Tax (Earnings and Pensions)
Act 2003.       “Know how” shall mean all know how, Trade Secrets and
confidential information, in any form (including paper, electronically stored
data, magnetic media, film and microfilm) including without limitation financial
and technical information, drawings, formulae, test results or reports, project
reports and testing procedures, information relating to the working of any

11



--------------------------------------------------------------------------------



 



    product, process, invention, improvement or development, instruction and
training manuals, tables of operating conditions, information concerning
intellectual property portfolio and strategy, market forecasts, lists or
particulars of customers and suppliers, sales targets, sales statistics, prices,
discounts, margins, future business strategy, tenders, price sensitive
information, market research reports, information relating to research and
development and business development and planning reports and any information
derived from any of them.

    “Law” shall mean any law (including common law), statute, rule, regulation,
ordinance, directive, decree, code, award, Order, or other pronouncement having
the effect of law of any country or state, or of any Governmental Entity,
including, for the avoidance of doubt, any law relating to anti-competitive
agreements or practice or behaviour or similar matter.       “Leading Junior
Counsel” means a barrister as recognised by the legal profession as being a
specialist in respect of the subject matter of the claim in question and having
at least 10 years’ call and ability to provide an opinion on any Payment Notice.
      “Lease Agreement” has the meaning given in clause 7.16.2.       “Leased
Real Property” has the meaning given in clause 7.16.2.       “Liability” shall
mean any debt, liability, commitment or obligation of any kind, character or
nature whatsoever, whether known or unknown, secured or unsecured, fixed,
absolute, contingent or otherwise, and whether due or to become due.      
“Lien” shall mean any lien, pledge, charge, claim, mortgage, right of first
refusal, licence, limitation in voting interest, security interest or other
encumbrance of any sort.       “Long Stop Date” means 30 June 2008.      
“Losses” all losses, damages, costs and expenses (including, debts, demands,
suits, claims, actions, assessments, liabilities, judgments, reasonable expenses
of investigation and the reasonable fees and expenses of counsel and other
professionals properly incurred in connection with investigating, defending
against or settling any of the foregoing).       “Specified Retention” has the
meaning given in Schedule 5 hereto.       “Minority Shares” means the [*]
Company Shares which will be held, at the Closing Date, by the Minority
Shareholders as set out in Part 2 of Schedule 1B. [Information marked [*] in
this paragraph has been omitted and filed separately with the Commission.
Confidential treatment has been requested with respect to the omitted portions.]
      “Minority Shareholders” means the several persons who hold Company Shares
and whose names and addresses are set out in Part 2 of Schedule 1B.      
“Minority Shareholders’ Agreements” means the agreements dated the same date as
this Agreement between the (1) each of the Minority Shareholders and (2) the
Buyer.       “Mrs Philipp” means Mrs Kathleen Philipp of [*]. [Information
marked [*] in this paragraph has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.]       “Non Quarry Entity Amending Agreements” means certified
copies of the following documents:       in respect of QRG Mauritius:

12



--------------------------------------------------------------------------------



 



  (a)   an electronic copy of the certificate issued by the competent authority
evidencing the registration of the change of name of QRG Mauritius to New
Philipp Securities Limited;     (b)   the Termination Agreement duly executed by
the parties thereto;

    in respect of QRG Singapore:

  (c)   an electronic copy of the certificate issued by the competent authority
evidencing the registration of the change of name of QRG Singapore to Philipp
Holdings Pte. Ltd;

    in respect of QRG US:

  (d)   an electronic copy of a certificate of dissolution issued by the State
of Delaware.

    “Notional Tax” means the amount of Tax that would have been payable by the
Seller on the Purchase Consideration (excluding for these purposes any
adjustments to the Purchase Consideration under clauses 8.6 to 8.9) had Closing
occurred on 5 April 2008, provided that such amount shall be assumed to be at
least 15% of the Purchase Consideration (excluding for these purposes any
adjustments to the Purchase Consideration under clauses 8.6 to 8.9).       “Open
Source” shall mean any open source, public source or freeware software, or any
modification or derivative thereof, including any version of any software
licensed pursuant to any GNU General Public Licence (GPL), GNU Lesser General
Public Licence (LGPL), Mozilla Public Licence (MPL), BSD Licences, the Artistic
Licence, the Netscape Public Licence, the Sun Community Source Licence (SCSL),
the Sun Industry Standards Licence (SISL), the Apache Licence or other software
that is licensed pursuant to a Licence that purports to require the distribution
of, or access to, source code, or purports to restrict the Licencee’s ability to
charge for distribution of, or to use of such software for commercial purposes,
or that purports to impose any notice requirements with respect to the
distribution or licensing of such software or derivatives thereof.       “Option
Decision Form” means the irrevocable forms of notice of exercise and undertaking
to sell the Company Options in the agreed terms.       “Optionholders” means EMI
Optionholders and the Unapproved Optionholders.       “Option Proposal Letters”
means the forms of letters to Optionholders in the agreed terms.       “Option
Shares” means (a) the 687,000 Company Shares which are the subject of the EMI
Options and; (b) the 247,000 ordinary shares with a nominal value of one
hundredth of a penny sterling each in the capital of the Company to be issued
fully paid or credited as fully paid which are the subject of the Unapproved
Options.       “Order” shall mean any writ, judgment, decree, award, ruling,
injunction, decision or similar order of any Governmental Entity or any
undertaking or commitment given to such Governmental Entity, in each case
whether preliminary or final.       “Parent Group” shall mean the Parent and
each of its Subsidiaries and Affiliates.       “Permits” shall mean permits,
Licences, variances, clearances, consents, commissions, franchises, exemptions,
orders and approvals from Governmental Entities.       “Permitted Liens” shall
mean (i) liens for Taxes and other similar governmental charges and assessments
which are not yet due and payable, or which are being contested in good faith
and for which adequate reserves have been established, (ii) liens of landlords
and liens of

13



--------------------------------------------------------------------------------



 



    carriers, warehousemen, mechanics and materialmen and other like liens
arising in the ordinary course of business consistent with past practice for
sums not yet due and payable, and (iii) security given in the ordinary course of
business consistent with past practice to any public utility, Governmental
Entity or other statutory or public authority having jurisdiction over the QRG
Group Entities, and (iv) the Out-Licence (as defined in clause 7.18.15) entered
into in the ordinary course and set forth in the Disclosure Letter.

    “Person” shall mean any individual, corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any limited
liability company or joint share company), firm or other enterprise,
association, organisation, Entity or Governmental Entity.       “Philipp IP
Transfer Agreement” means the agreement between (1) the Seller and (2) the
Company dated 5 February 2008, pursuant to which the Seller irrevocably
transferred to the Company all Intellectual Property Rights referred to therein.
      “Purchase Consideration” shall mean consideration on the basis described
herein equal to US$[*] (as may be reduced in accordance with this Agreement).
[Information marked [*] in this paragraph has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.]       “QRG Mauritius” means Quantum Technology Management
Limited (a company registered in Mauritius) whose registered office is at 608 St
James Court, St Denis Street, Port Louis, Mauritius.       “QRG Group Entity”
shall mean the Company and each of its Subsidiaries and Affiliates and each
Entity that is an Affiliate of the Seller (which term shall include QRG Ireland
but such term shall for the avoidance of doubt exclude QRG Mauritius, QRG
Singapore, QRG US and [*]) which is directly or indirectly involved in the
performance of the Company Business (which term shall include the Seller where
applicable), and “QRG Group Entities” means all of them. [*] Certain information
in this paragraph has been omitted and filed separately with the Commission.
Confidential treatment has been requested with respect to the omitted portions.
      “QRG Ireland” means Quantum Research Group Limited (a company registered
in Ireland with company number 430052) whose registered office is at 70 Sir John
Rogerson’s Quay, Dublin 2, Ireland.       “QRG Singapore” means QRG Research
Pte. Ltd., a company incorporated under the laws of the Republic of Singapore
with company number 200602694W.       “QRG US” means QRG Corp, a corporation
incorporated pursuant to the laws of the State of Delaware, USA.      
“Registered Intellectual Property” shall mean Intellectual Property Rights that
have been registered, filed, certified or otherwise registered, perfected or
recorded with or by any Governmental Entity or other public or quasi public
legal authority, including any domain names registrations.      
“Representatives” shall mean with respect to any Person, its Affiliates and the
shareholders, employees, officers, directors, investment bankers, attorneys,
accountants, agents and authorised representatives of such Person or its
Affiliates.       “Seller’s Shares” means the [*] Company Shares which are held
by or in respect of which the Seller is in possession of a share warrant to
bearer (i) as at the date hereof as set out in part 1 of Schedule 1A and (ii) as
at Closing as set out in Part 2 of Schedule 1A. [Information

14



--------------------------------------------------------------------------------



 



    marked [*] in this paragraph has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.]

    “Seller’s Solicitors” means Shoosmiths of Russell House, 1550 Parkway,
Solent Business Park, Whiteley, Fareham, Hampshire PO15 7AG, UK.      
“Specified Warranties” means the following Warranties:

  (e)   Clause 7.1 (Authority; Ownership)     (f)   Clause 7.2
(Non-contravention)     (g)   Clause 7.4 (Legal Ownership of Shares);     (h)  
Clause 7.6 (Capitalisation);     (i)   Clause 7.10 (No Undisclosed Liabilities);
    (j)   Clause 7.14 (Tax Matters);     (k)   Clause 7.17 (Assets);     (l)  
Clause 7.18 (Intellectual Property); and     (m)   Clause 7.24 (Litigation).

    “Software” means all software used in connection with the business of any
QRG Group Entity, including Generally Commercially Available Code and firmware
that relates to or is comprised in hardware, together with all supporting
documentation and materials necessary to enable a user to make full use of the
functionality of, or to administer effectively, such software and firmware.    
  “Subsidiary” shall mean, with respect to any Person, any Entity, whether or
not existing on the date hereof, in which such Person (or another Subsidiary of
such Person) (i) beneficially owns (A) at least fifty percent (50%) of either
the voting power or equity interests of such Entity, (B) the right to receive at
least fifty percent (50%) of the net assets of such Entity available for
distribution to the holders of equity interests upon a liquidation or
dissolution of such Entity or (C) a general or managing partnership interest in
such Entity and/or (ii) holds any share(s) in such Entity and controls the
composition of its board of directors.       “Taper Relief” shall be construed
in accordance with the use of such term in the Taxation of Chargeable Gains Act
1992.       “Taxation” or “Tax” means all forms of tax, duty, rate, levy,
charge, instalment or other imposition, assessment, liability or withholding
whenever and by whatever authority imposed and whether of the United Kingdom,
Ireland or elsewhere, including (without limitation) any tax on gross or net
income profit or gains (including income tax required to be deducted or withheld
from or accounted for in respect of any payment), corporation tax, advance
corporation tax, capital gains tax, capital transfer tax, value added tax, stamp
duty, capital duty, stamp duty reserve tax, stamp duty land tax, PAYE, national
insurance, pay related social insurance and other similar contributions, any
liability arising under Section 419, Section 703 or Section 747 of the Taxes Act
and any other taxes, duties, rates, levies, charges, imposts or withholdings
corresponding to, similar to, in the nature of, replaced by or replacing any of
them together with any interest, penalty, surcharge or fine in connection with
any taxation, and any liability to make a payment by way of reimbursement,
recharge, indemnity, damages connected in any way with any taxation and
regardless of whether any

15



--------------------------------------------------------------------------------



 



    such taxes, duties, rates, levies, charges, imposts, withholdings, interest,
penalties or fines are chargeable directly or primarily against or attributable
directly or primarily to a QRG Group Entity or any other person and of whether
any amount in respect of any of them is recoverable from any other person.

    “Taxes Act” means the Income and Corporation Taxes Act 1988.       “Tax
Authority” shall have the meaning given to that term in the Tax Deed.       “Tax
Deed” shall mean the tax deed of covenant in the agreed terms to be entered into
between (1) the Seller and (2) the Buyer.       “Tax Deed Claim” means any claim
by the Buyer against the Seller under the Tax Deed.       “Tax Relief” means
(i) any relief, loss, allowance, exemption, set-off or credit in respect of any
Taxation; (ii) any deduction in computing income, profits or gains for the
purposes of any Taxation; or (iii) any right to repayment of Taxation including
any repayment supplement or interest in respect of tax.       “Tax Return” shall
mean returns, estimates, amendments, information statements, elections, forms,
transfer pricing or other technical studies and reports, and any attachments,
appendices or addenda thereto relating to any and all Taxes, and including any
workpapers or other documents upon which any of the foregoing are based.      
“Tax Warranties” shall mean the warranties contained in clause 7.14.       “TCA”
shall mean the Taxes Consolidation Act, 1997, of Ireland.       “Technology”
shall mean any or all of the following: (i) works of authorship, including
computer programs in any form, including but not limited to, source code and
object code, whether embodied in software, firmware or otherwise, development
tools, documentation, designs, files, records, data, Netlists, GDSII files, and
Gerber files, and all media on which any of the foregoing is recorded, and
semiconductor Mask Works; (ii) inventions (whether or not patentable),
improvements, and technology; (iii) proprietary and confidential information,
Trade Secrets and Know-how; (iv) databases, data compilations and collections,
customer lists and technical data; (v) logos, trade names, trade dress,
Trademarks and service marks; (vi) domain names, Web addresses and sites;
(vii) tools, methods and processes; and (viii) all instantiations and
disclosures of the foregoing in any form and embodied in any media, and all
documentation related to the foregoing.       “Termination Agreement” shall
mean the termination agreement dated 5 February 2008 for a number of consultancy
agreements and licences, namely a licence deed between [*] and QRG Mauritius, a
patent application licence between the Seller and [*], a Philipp Consultancy
Agreement between [*] and the Seller, a QRG Consultancy Agreement between [*]
and the Seller, and a Secondary Rights Licence between [*] and the Company, all
dated 11 June 2001. [Information marked [*] in this paragraph has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.]       “Territories” shall mean
all of the countries in which any QRG Group Entity sells products or provides
services as at the Closing Date (or has sold products or provided services
within the eighteen (18) month period up to and including the Closing Date),
together with any countries in relation to which any QRG Group Entity has made
investments as at the Closing Date with a view to providing products or services
in those countries, including, without limitation, England and/or Scotland
and/or Wales and/or Northern Ireland and/or the Republic of Ireland

16



--------------------------------------------------------------------------------



 



    and/or Singapore and/or Bulgaria and/or Taiwan and/or China and/or South
Korea and/or Germany and/or USA and/or Japan.

    “Third Party Expenses” shall mean any (i) fees, expenses and disbursements
of legal, accounting and financial advisors incurred or agreed to be incurred by
a Party (or required by any officer, director or shareholder of such Party to be
incurred by such Party) in connection with the negotiation and effectuation of
the terms and conditions of this Agreement and the transactions contemplated
hereby, (ii) any third party fees and expenses incurred or agreed to be incurred
by a Party (or required by any officer, director or shareholder of such Party to
be incurred by such Party) in connection with the negotiation and effectuation
of the terms and conditions of this Agreement and the transactions contemplated
hereby, including any consulting fees and expenses and any payments in relation
to cancelled or exchanged Company Options, and (iii) any stay-on bonus,
transaction completion bonus or other similar payment made or required to made
to the Company Employees on or after the Closing as a result of the transactions
contemplated hereby, which payment is made pursuant to an agreement entered into
by any QRG Group Entity prior to the Closing unless agreed to after the date
hereof in writing by the Buyer.       “Top Customers” has the meaning given in
clause 7.19.1.       “Top Distributors” has the meaning given in clause 7.19.2.
      “Top Licencees” has the meaning given in clause 7.19.2.       “Top
Suppliers” has the meaning given in clause 7.19.3.       “Transferred
Intellectual Property Rights” shall mean, with respect to any Person, all
Intellectual Property Rights assigned or transferred or purported to be assigned
or transferred to the Company by such Person pursuant to the IP Transfer
Agreements (regardless of the effectiveness or validity of such agreements).    
  “Unapproved Optionholders” means the individuals who have been granted
Unapproved Options and who are specified in part 2 of Schedule 1C.      
“Unapproved Options” means the options granted by the Company over 247,000
ordinary shares with a nominal value of one hundredth of a penny sterling each
in the capital of the Company specified in part 2 of Schedule 1C of which
137,000 will be issued fully paid or credited as fully paid following the
exercise of Unapproved Options.       “Undertaking” means an undertaking in the
agreed terms from the Buyer’s Solicitors addressed to the Seller’s Solicitors in
respect of the documents to be delivered pursuant to clause 4.2.1b).      
“Warranty Claim” means a claim by the Buyer against the Seller for breach of any
of the Warranties.       “Warranties” means the representations and warranties
set out in clause 7 and Schedule 4 of this Agreement, and “Warranty” means any
of them.       “Waste” means any discarded, unwanted, broken, spoiled or surplus
substance, material or article, and includes waste as defined under any
Environmental Laws.   1.2   Interpretations; General Provisions

17



--------------------------------------------------------------------------------



 



  1.2.1   When a reference is made in this Agreement to a clause or a Schedule,
such reference shall be to a clause or a Schedule to this Agreement unless
otherwise indicated.     1.2.2   The words “include,” “includes” and “including”
when used herein shall be deemed in each case to be followed by the words
“without limitation”.     1.2.3   The headings set forth in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.     1.2.4   A document in the “agreed terms”
is a reference to that document in the form approved by each Party and
initialled by, or on behalf of, each of them for the purpose of identification.
    1.2.5   All references in this Agreement to the Subsidiaries of a Person
shall be deemed to include all direct and indirect Subsidiaries of such Person.
    1.2.6   Any Dollar or Pound Sterling thresholds set forth herein shall not
be used as a benchmark for determination of what is or is not “material” or a
“Company Material Adverse Effect” under this Agreement.     1.2.7   The phrase
“in the ordinary course of business consistent with past practice”, or other
similar phrase, shall mean in the ordinary course of the operation of the
Company Business consistent with past practice, in each case, taking the QRG
Group Entities as a whole (and not the ordinary course of business of any
particular QRG Group Entity).     1.2.8   Unless otherwise specifically
provided, all references in this Agreement to “Dollars” and “$” shall mean means
United States Dollars; all references to “Pounds Sterling” or “£” shall refer to
the common currency of the United Kingdom, and all references to “Euros” or “€”
shall refer to the common currency of the European Union. Any thresholds set
forth herein which are expressed in Pounds Sterling shall be deemed to refer to
such amount(s) in any currency or currencies whatsoever which would equate to
such amount expressed in Pounds Sterling.     1.2.9   As used in this Agreement,
the singular or plural number shall be deemed to include the other whenever the
context so requires.     1.2.10   References to dates which do not fall on a
Business Day shall be construed as references to the immediately subsequent
Business Day.     1.2.11   References to time of day shall be a reference to
London time.     1.2.12   If a period of time is specified and runs from a given
day or the day of an act or event, it shall be calculated exclusive of that day.
    1.2.13   The Parties hereto agree that they have been represented by legal
counsel during the negotiation and execution of this Agreement and, therefore,
waive the application of any Law, regulation, holding or rule of construction
providing that ambiguities in an agreement or other document shall be construed
against the party drafting such agreement or document.     1.2.14   With respect
to clause 7 hereof, the following shall apply:

18



--------------------------------------------------------------------------------



 



  a)   where any warranty is qualified by the expression “to the Seller’s
knowledge” or “so far as the Seller is aware”, or any similar expression, such
warranty shall be deemed to include an additional statement that it has been
made after due, diligent and careful enquiry by the Seller, and that the Seller
has used his reasonable endeavours to ensure that all information given in such
warranty is true, complete and accurate in all respects (which shall include,
for such purpose, making diligent enquiries of the directors and members of
management of all relevant QRG Group Entities);     b)   the Seller shall as
soon as reasonably practicable disclose any matter or thing which arises or of
which he becomes aware after entering into this Agreement which is a breach of
any of the Warranties (or which will or may be a breach of any Warranty when
such Warranty is repeated at the Bring Down Date or Closing (as appropriate));  
  c)   the Seller acknowledges that, in entering into this Agreement, the Buyer
and the Parent have relied upon prior representations by the Seller in terms of
the Warranties;     d)   the Seller shall not (if a claim is made against him in
connection with this Agreement) make any claim against any QRG Group Entity or
any person who prior to the date hereof was a director, employee, agent
(excluding for the avoidance of doubt professional advisers appointed by any QRG
Group Entity prior to the date hereof by) or officer of any QRG Group Entity
(other than in relation to fraud or fraudulent concealment on the part of any
such director, employee, agent or officer) and on whom he may have relied before
agreeing to any term of this Agreement or authorizing any statement in the
Disclosure Letter. The Seller acknowledges that he has no rights to make any
such claim; and     e)   each of the Warranties shall be construed as a separate
warranty and except where this Agreement expressly provides otherwise, each
warranty is not limited by the other provisions of this Agreement, including the
other Warranties.

2   SHARE PURCHASE   2.1   The Share Purchase

  2.1.1   At the Closing and subject to and upon the terms and conditions of
this Agreement, the Buyer shall purchase from the Seller and the Seller shall
sell, convey, transfer, assign and deliver to the Buyer, with full title
guarantee free and clear of all Liens, encumbrances or other defects of title,
the Seller’s Shares.     2.1.2   The Seller waives and agrees to procure the
waiver of any restrictions on transfer, including pre emption rights, which may
exist in relation to any Company Shares.

2.2   The Purchase Consideration       The consideration for the Seller’s Shares
shall be the Purchase Consideration which shall be satisfied as follows:

  2.2.1   the payment by the Buyer to the Seller on the Closing Date of the
Initial Consideration;

19



--------------------------------------------------------------------------------



 



  2.2.2   the payment by the Buyer to the Seller of the Specified Retention on
and subject to the terms set out in Schedule 5;     2.2.3   the payment by the
Buyer into the Escrow Account on the Closing Date of the Escrow Amount in
accordance with clause 6.4 and thereafter such amount shall be dealt with on and
subject to the terms set out in Schedule 3; and     2.2.4   the payment and
delivery by the Buyer to the Seller of the Deferred Consideration on and subject
to the terms set out in Schedule 4.

    The Parties acknowledge and agree that the Purchase Consideration represents
the same proportion of US$129,999,999.35 (being the amount of consideration
payable in aggregate by the Buyer for the entire issued and to be issued share
capital of the Company under this Agreement, the Minority Shareholders’
Agreements and the Option Decision Forms taken together) as the Seller’s Shares
represent of 20,189,000 Company Shares (being the total number of Company Shares
which the Seller represents in clause 7.6.2 will be issued and outstanding on
the Closing Date). Without prejudice to the other terms of this Agreement, the
Seller agrees that the Purchase Consideration shall be reduced if and to the
extent that the true number of Company Shares issued and outstanding on the
Closing Date exceeds 20,189,000. In particular, the Seller agrees to indemnify,
defend and hold harmless the Buyer from any cost of acquiring shares in the
capital of the Company subject to Company Options granted by the Company to (i)
[*] on 14 November 2007 and (ii) to [*] on 15 January 2008, or, in each case,
from any Losses arising in connection with such Company Options. [Information
marked [*] in this paragraph has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.]   2.3   No Further Ownership Rights in Company Shares      
The amounts paid and consideration otherwise delivered in respect of the
transfer of the Seller’s Shares in accordance with the terms of this Agreement
shall be deemed to be full satisfaction of all rights pertaining to such
Seller’s Shares or any other Company Shares or any warrants or other instruments
or interests in the capital of the Company which the Seller holds or which would
entitle the Seller to purchase or have issued to him shares or other interests
in the capital of the Company.   3   CONDITIONS   3.1   Condition to Closing    
  Closing is subject to and conditional upon either:

  3.1.1   the approval of the transaction contemplated by this Agreement by the
German Federal Cartel Office (Bundeskartellamt) pursuant to Section 40 of the
German Act on Restraints of Competition 1998 (Gesetz gegen
Wettbewerbsbeschraenkungen) with no restrictions attached to such approval or,
where such approval is granted with restrictions attached, on terms satisfactory
to the Buyer; or     3.1.2   the expiry of the time period after which such
consent is deemed to have been granted under the German Act on Restraints of
Competition 1998 without a decision having been taken by that authority.

3.2   Satisfaction of the Condition

20



--------------------------------------------------------------------------------



 



  3.2.1   The Buyer shall use all reasonable endeavours to submit to the German
Federal Cartel Office (Bundeskartellamt) the application for approval of the
transaction in the agreed terms within three (3) Business Days of the date
hereof and in any event shall so submit such application as promptly as
practicable after the date of this Agreement (taking into account for example
but without limitation the need of the Parties to correct factual inaccuracies
in such application before its submission).     3.2.2   Unless and until the
condition set out in clause 3.1 has been waived in accordance with clause 3.5,
the Parties shall use all their respective reasonable endeavours to procure the
satisfaction of the condition set out in clause 3.1, as soon as possible
following the date of this Agreement.

3.3   Notification of Satisfaction of Condition       The Buyer shall notify the
Seller of the satisfaction of the condition set out in clause 3.1 as soon as
possible after the Buyer becomes aware that the condition has been satisfied and
in any event within two (2) Business Days of so becoming aware.   3.4   Failure
to satisfy the Condition       If the condition set out in clause 3.1:

  3.4.1   becomes impossible to satisfy on or before the Long Stop Date and has
not been waived in accordance with clause 3.5 within two (2) Business Days of
the Buyer becoming aware of such condition having become impossible to satisfy;
or     3.4.2   has not been satisfied by the Long Stop Date and has not been
waived in accordance with clause 3.5,

    this Agreement shall terminate and the provisions of clause 10.3 shall
apply.   3.5   Waiver       Waiver of the condition in clause 3.1 (in whole or
in part) is permitted at any time by mutual agreement between the Parties,
acting reasonably.   4   EXCHANGE AND BRING DOWN   4.1   Exchange

  4.1.1   Exchange shall occur immediately following the signature of this
Agreement.     4.1.2   On the date of this Agreement, the Seller shall deliver
to the Buyer:

  a)   certified copies of the following documents duly executed by the parties
thereto:

  i   the Ireland Agreement and a certified copy of the register of members of
QRG Ireland;     ii   the IP Transfer Agreements (other than the Design Rights
Transfer Agreement);

21



--------------------------------------------------------------------------------



 



  iii   the Confirmatory Assignment;     iv   the Critical Employee Employment
Contracts (signed by each Critical Employee but not the Company);     v   the
Confirmation Letters for each Critical Consultant (signed by each Critical
Consultant but not by the Company; and     vi   the Irish IP Licence;

  b)   the following documents:

  i   the Minority Shareholders’ Agreements duly executed by each Minority
Shareholder;     ii   the Disclosure Letter duly executed by the Seller and the
Disclosure Documents; and     iii   the Escrow Account Instruction Letter duly
executed by the Seller and the Seller’s Solicitors.     iv   written
confirmation from the Seller’s Solicitors certifying that each or the Minority
Shareholders were informed of the identity of the Seller and the purchase price
to be received for their Company Shares and thereafter granted their respective
authority to the Seller’s Solicitors to release to the Buyer on behalf of such
Minority Shareholders the Minority Shareholders’ Agreements duly executed by
such Minority Shareholders;

  4.1.3   On the date of this Agreement, the Buyer shall deliver to the Seller:

    a)   certified copies of the following documents:

  i   a written resolution of the Directors of the Buyer authorising the
execution of this Agreement; and     ii   minutes of a meeting of the board of
directors of Parent authorising the execution of this Agreement; and

  b)   the following documents:

  i   the Minority Shareholders’ Agreements duly executed by the Buyer;     ii  
the Disclosure Letter duly executed by the Buyer; and     iii   the Escrow
Account Instruction Letter duly executed by the Buyer and the Buyer’s
Solicitors.

  4.1.4   As soon as reasonably practicable and in no event later than three (3)
Business Days after the date hereof, the Seller shall cause the Company to
despatch:

  a)   the Option Proposal Letters and the Option Decision Forms to the
Optionholders;     b)   the Confirmation Letters in respect of the Important
Consultants to such consultants; and

22



--------------------------------------------------------------------------------



 



  c)   the Important Employee Employment Contracts to the Important Employees.

4.2   Bring Down

  4.2.1   On the Bring Down Date the Seller shall deliver to the Buyer:

  a)   the following documents:

  i   each Important Employee Employment Contract as has at the Bring Down Date
been executed by the relevant Important Employee;     ii   each Confirmation
Letter as has at the Bring Down Date been executed by the relevant Important
Consultant;     iii   in respect of each Optionholder, other than [*] and [*],
an Option Decision Form duly executed by such Optionholder; [Information marked
[*] in this paragraph has been omitted and filed separately with the Commission.
Confidential treatment has been requested with respect to the omitted portions.]
    iv   the Non Quarry Entity Amending Agreements; and     v   each executed IP
Transfer Agreement (other than the Philipp IP Transfer Agreement but including
the Design Rights Transfer Agreement) duly notarised;     vi   the executed
Philipp IP Transfer Agreement duly notarised and legalised by apostille;     vii
  six (6) executed original copies of the Confirmatory Assignment, each duly
notarised and legalised by apostille;

  b)   duly executed but, if the Bring Down Date precedes the Closing Date,
undated:

  i   transfers in respect of all of the Seller’s Shares held by the Seller in
registered form, all of the Minority Shares and all of the Option Shares
resulting from the exercise of Company Options in each case duly executed by or
on behalf of the relevant shareholder in favour of the Buyer together with
definitive share certificates for them showing the name of the relevant
shareholder as the registered holder (or a full express indemnity in case of any
certificate found to be missing);     ii   written resignations of all directors
and the company secretaries of each QRG Group Entity in the agreed terms;    
iii   deed of amendment, appointment and retirement relating to the QRG Employee
Benefit Trust in the agreed terms; and     iv   the Tax Deed duly executed on
behalf of the Seller; and

  c)   the following additional documents:

  i   the appropriate forms to amend the mandates given by the Company and QRG
Ireland to its bankers;

23



--------------------------------------------------------------------------------



 



  ii   certificates of incorporation, common seals and all statutory and minute
books (which shall be written up to, but not including, the Bring Down Date) of
the Company and QRG Ireland together with all unused share certificate forms;
and     iii   all share warrants to bearer in respect of such of the Seller’s
Shares as are held by the Seller by way of such warrants to bearer as set forth
in Schedule 1B Part 1.

  4.2.2   If the Bring Down Date precedes the Closing Date, the Buyer shall
procure the delivery on the Bring Down Date of the Buyer’s Solicitors’
Undertaking to the Seller’s Solicitors.     4.2.3   The Parties acknowledge
that, if the Bring Down Date precedes the Closing Date, the documents listed in
clause 4.2.1b) shall be held by the Buyer’s Solicitors (in accordance with the
terms of the Buyer’s Solicitors’ Undertaking) in escrow pending Closing at which
time they shall be released to the Buyer without any further instruction or
other action of the Seller, the Minority Shareholders or any other party in
accordance with clause 6.1.

5   CONDUCT PRIOR TO THE CLOSING DATE

5.1   Conduct of Business of the Company

Except with the prior written consent of the Buyer (such consent not to be
unreasonably withheld or delayed) or as expressly required by this Agreement
during the period from the date of this Agreement and continuing until the
earlier of the date of the termination of this Agreement or the Closing Date,
the Seller agrees to the fullest extent possible in his capacity as a
shareholder and/or director of the Company and/or relevant QRG Group Entity to
cause:

  5.1.1   the Company to operate the Company Business and to cause each QRG
Group Entity to conduct its business, in the ordinary course consistent with
past practices and in compliance with all Laws applicable, so as to maintain the
Company Business as a going concern and with a view to profit;     5.1.2   each
QRG Group Entity to:

  a)   pay all Indebtedness and Taxes of such QRG Group Entity on their due date
for payment, subject to good faith disputes with respect to such Indebtedness
and Taxes pursuant to appropriate proceedings and for which adequate reserves
have been established; and     b)   to the extent consistent with past
practices, use reasonable endeavours to keep available the services of the
present officers of each QRG Group Entity and the Company Employees and, in
respect of the Critical Employees, use reasonable endeavours to procure that
none of the Critical Employees takes any action to terminate, revoke or
otherwise repudiate their acceptance of the Critical Employee Agreements and
that none of the Critical Consultants takes any action to terminate, revoke or
otherwise repudiate their acceptance of the Confirmation Letters;     c)  
preserve the relationships of each QRG Group Entity with customers, suppliers,
distributors, licensors, licensees and others having business dealings with
them; and

24



--------------------------------------------------------------------------------



 



  d)   promptly undertake all actions and execute all documents, including any
necessary registrations, recordations or filings with applicable authorities,
including but not limited to the United States Patent and Trademark Office,
United Kingdom Intellectual Property Office and the European Patent Office or
any equivalent authority anywhere in the world, to record and confirm the
transfer of ownership of the Transferred Intellectual Property Rights to the
Company;

  5.1.3   the QRG Group Entities not to:

  a)   engage in or enter into any significant transaction or commitment, or
relinquish any material right (outside the ordinary course of the Company’s
business consistent with past practice), acquire or agree to acquire by merging
or consolidating with, by purchasing any assets or equity securities of, by
entering into a demerger transaction or by participating in any other type of
corporate restructuring, any business or any Entity or division thereof, or
otherwise acquire or agree to acquire any assets which are material,
individually or in the aggregate, to the Company Business;     b)   pass any
resolution by the members of a QRG Group Entity in a general meeting unless
required for the purpose of facilitating the transactions contemplated by this
Agreement;     c)   make or agree to make any capital expenditure exceeding
£25,000 individually or £50,000 in the aggregate;     d)   cause or permit any
amendments to any QRG Group Entity’s Governing Documents, unless such amendment
is required by Law or is required for the purpose of facilitating the
transactions contemplated by this Agreement;     e)   pay, discharge or satisfy,
in an amount in excess of £5,000 in any one case, or £20,000 in the aggregate,
any claim, Liability, loan or obligation (absolute, accrued, asserted or
unasserted, contingent or otherwise), other than the payment, discharge or
satisfaction in the ordinary course of business consistent with past practice of
Liabilities reflected or reserved against in the Company Balance Sheet or the
Financial Statements;     f)   adopt, amend or fail to maintain any Company
Employee Plan or enter into any new employment contract or new consultancy
agreement or offer to employ or engage any person at an annual salary or rate of
remuneration in excess of £25,000;     g)   revalue any assets of the QRG Group
Entities, or adopt or change any of the QRG Group Entities auditors, accounting
policies or accounting procedures, including with respect to reserves for excess
or obsolete inventory, doubtful accounts or other reserves, depreciation or
amortisation policies or rates, billing and invoicing policies, or payment or
collection policies or practices, except insofar as may have been required by
GAAP or required to change any assumption underlying, or method of calculating,
any debts, creditors, contingency or other reserve;     h)   make or change any
Tax election, adopt or change any Tax accounting method (including depreciation
rates and valuation methods), enter into any closing agreement or Tax ruling,
settle or compromise any Tax claim or assessment, consent to any extension or
waiver of the limitation period

25



--------------------------------------------------------------------------------



 



      applicable to any Tax claim or assessment, or file any income or other
material Tax Return or any amended Tax Return unless such Tax Return has been
provided to the Buyer for review in accordance with the Tax Deed;     i)  
declare, set aside, or pay any dividends on or make any other distributions
(whether in cash, share or property) in respect of any Company Shares or any
capital share of any QRG Group Entity, or split, combine or reclassify any
Company Shares or any capital share of any QRG Group Entity or issue or
authorise the issuance of any other securities in respect of, convertible into,
or carrying a right to subscribe for in lieu of or in substitution for Company
Shares or any shares in the capital of any QRG Group Entity, or repurchase,
redeem or otherwise acquire, directly or indirectly, any Company Shares or
shares of any shares in the capital of any QRG Group Entity (or options,
warrants or other rights exercisable therefore), except in accordance with the
agreements evidencing Company Options;     j)   terminate (unless the contract
has come to an end by effluxion of time) or extend, or materially amend, waive,
materially modify, or materially breach the terms of, any Material Contract (or
agree to do so), (ii) terminate or extend, or amend, waive, modify or breach the
terms of any IP Transfer Agreement, Critical Employee Employment Contract or
Confirmation Letter, or Ancillary Agreement (or agree to do so), or (iii) enter
into any Contract which would have been required to have been specifically
disclosed in the Disclosure Letter had such Contract been entered into prior to
the date hereof;     k)   enter into any Contract or assume any Liability which
is incapable of being terminated within three (3) months;     l)   enter into or
amend, waive or modify the terms of any Contract pursuant to which any other
party is granted marketing, distribution, development manufacture or similar
rights of any type or scope with respect to any Company Products, other than in
the ordinary course of the Company Business consistent with past practice;    
m)   enter into any Contract to purchase or sell any interest in real property,
grant any security interest in real property, enter into any Contract to lease,
sublease, licence or other occupancy agreement with respect to any real property
or alter, amend, modify or terminate (unless the relevant Lease Agreement has
terminated by effluxion of time) any of the terms of any Lease Agreements;    
n)   otherwise than in the ordinary course of business remove or allow to be
removed from any Leased Real Property of any of the QRG Group Entities any plant
and machinery;     o)   enter into any licence or distribution agreement or
arrangement which is exclusive and/or incapable of being terminated on less than
six (6) months’ notice, or any joint venture, strategic alliance, outbound
original equipment manufacturing or joint marketing or any similar arrangement
or agreement affecting materially the business situation of the Quarry Group;  
  p)   enter into or renew or extend any Contracts or arrangements that limit or
restrict any QRG Group Entity, or that could, after the Closing, limit or
restrict the Buyer or any of its Affiliates, from engaging or competing in any
line of

26



--------------------------------------------------------------------------------



 



      business or in any geographic area or that involve exclusive terms of any
kind;     q)   incur any Indebtedness or guarantee any Indebtedness for borrowed
money or issue or sell any debt securities or guarantee any debt securities or
other obligations of others or create a Lien over any of its assets;     r)  
grant any advance, deposit or loans to others or purchase debt securities of
others or cancel, release or assign any indebtedness owed to any QRG Group
Entity other than in the ordinary course of business;     s)   initiate,
compromise, settle, waive or release any right or claim under, or file any
pleadings in relation to, any action other than to enforce its rights under this
Agreement in the ordinary course of business consistent with past practice;    
t)   issue, grant, deliver, sell or authorise or propose the issuance, grant,
delivery or sale of, purchase or propose the purchase of, any Company Shares or
other shares in the capital of any QRG Group Entity or any securities
convertible into, or subscriptions, rights, warrants or options to acquire, or
other agreements or commitments of any character obligating it to issue or
purchase any such shares or other convertible securities, other than
(i) issuances of Company Shares pursuant to exercises of Company Options in
accordance with their terms, and (ii) repurchases at cost of Company Shares upon
termination of a service provided and pursuant to the terms of a Contract
existing on the date hereof and listed in the Disclosure Letter;     u)   save
in respect of taking action to allow the Unapproved Options granted to [*], [*]
and [*] to vest in full immediately prior to Closing, take any action to
accelerate the vesting schedule of any Company Options; [Information marked [*]
in this paragraph has been omitted and filed separately with the Commission.
Confidential treatment has been requested with respect to the omitted portions.]
    v)   sell or licence or transfer to any Person any rights to any Company
Intellectual Property or execute any Contract with respect to the Company
Intellectual Property with any Person (other than non-exclusive licences to
customers of any QRG Group Entity entered into in the ordinary course of
business consistent with past practice);     w)   buy or licence the
Intellectual Property Rights of any Person, other than licences for Generally
Commercially Available Code;     x)   enter into any Contract with respect to
the development of any Intellectual Property Rights with a third party (other
than Contracts with Company Employees and professional services Contracts with
customers, in each case in the ordinary course of business consistent with past
practice);     y)   fail to renew or fail to take all reasonable action to
defend or preserve any Intellectual Property Rights;     z)   change pricing or
royalties set or charged by the Company or any of its Subsidiaries to its
customers or distributors or agree to any material change in pricing or
royalties set or charged by Persons who are suppliers or manufacturers of the
Company Products (other than changes in pricing or royalties made in the
ordinary course of business consistent with past practice);

27



--------------------------------------------------------------------------------



 



  aa)   disclose or agree to disclose to any Person any Know-how of any QRG
Group Entity other than required by Law or pursuant to the terms of any Contract
with customers;     bb)   pay or agree to pay any bonus or special remuneration
to any director or Company Employee, or increase, or otherwise change (or agree
to increase or otherwise change) the salary, bonus, wage rates or other
compensation payable (including any equity-based compensation) payable or to
become payable to any officer, director, employee or consultant, other than (i)
pursuant to an Employee Agreement or Company Employee Plan (as required by such
Plan) outstanding on the date hereof and specifically disclosed in the
Disclosure Letter or (ii) as required by applicable Law (other than in the
ordinary course of business consistent with past practice in an individual
amount not more than £2,000 or, in aggregate, not to exceed £20,000);     cc)  
make any declaration, payment or commitment or obligation of any kind for the
payment (whether in cash, or equity or otherwise) of a severance payment, change
in control payment, termination payment, redundancy payment, bonus or other
additional salary or compensation to any such person in excess of £5,000;    
dd)   terminate the contract of employment of or consultancy agreement of any
Company Employees, or intentionally encourage any of the Company Employees to
resign from or terminate their consultancy agreements with any QRG Group Entity
(for the avoidance of doubt, this restriction shall not prevent any QRG Group
Entity from summarily dismissing any Company Employees or from terminating any
consultancy agreement on grounds of gross negligence);     ee)   appoint any
attorneys, agents or, except in the ordinary course of business consistent with
past practice and subject to pro forma non-disclosure obligations previously
agreed with the Buyer, technical sub-contractors;     ff)   vary to any material
extent any terms of any Company insurance policies, knowingly take any action
which may invalidate any of its policies of insurance or take out any additional
or replacement policies of insurance (other than renewals of the Company
insurance policies on substantially the same terms as those in force at the date
of this Agreement;     gg)   enter into any transaction with any Person
otherwise than on an arm’s-length basis;     hh)   make any proposal for the
winding-up or liquidation of any QRG Group Entity;     ii)   adopt or
participate in any pension scheme (other than its existing pension schemes) or
amend any of its existing pension schemes or review any such scheme or vary or
cease contributions made to any such scheme save as required by the Buyer; or  
  jj)   take, commit or agree in writing or otherwise to take, any of the
actions described in clauses 5.1.3(a) to (ii), inclusive.

28



--------------------------------------------------------------------------------



 



5.2   Procedures for Requesting the Buyer Consent

  5.2.1   If any QRG Group Entity desires to take an action, which action would
be prohibited pursuant to clause 5.1 without the written consent of the Buyer,
prior to taking such action the Seller or the relevant QRG Group Entity may
request such written consent by sending an e-mail or facsimile to:        
Patrick Reutens, Chief Legal Officer         Telephone: +1 (408) 436-[*]        
Facsimile: +1 (408) 436-[*]         E-mail address: [*]@atmel.com         The
person set forth in this clause 5.2.1 above has authority to grant and may grant
consent on behalf of the Buyer to the taking of any action which would otherwise
be prohibited pursuant to clause 5.1 by e-mail or such other notice that
complies with the provisions of clause 15.6.     5.2.2   If any QRG Group Entity
desires to take action, which action would be prohibited pursuant to clauses
5.1.3(c), (e) or (f) without the written consent of the Buyer, prior to taking
such action, the Seller or the relevant QRG Group Entity may request such
written consent by sending an e-mail or facsimile to both:         Patrick
Reutens, Chief Legal Officer         Telephone: +1 (408) 436-[*]        
Facsimile: +1 (408) 436-[*]         E-mail address: [*]@atmel.com         and  
      Peter Jones, Managing Director         Telephone: +44 (0) 1344 [*]        
Facsimile: +44 (0) 1344 [*]         E-mail address: [*]@atmel.com         [*]
Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.         Either person set forth in this clause 5.2.2 above has
authority to grant and may grant consent on behalf of the Buyer to the taking of
any action which would otherwise be prohibited pursuant to clause 5.1.3(c),
(e) or (f) only by email or such other notice that complies with the provision
of clause 15.6.

5.3   No Solicitation

29



--------------------------------------------------------------------------------



 



  5.3.1   Until the earlier of (i) the Closing Date, or (ii) the date of
termination of this Agreement, the Seller shall not, and shall procure, to the
fullest extent possible in his capacity as shareholder and/or director of the
Company and/or relevant QRG Group Entity, that no QRG Group Entity shall,
directly or indirectly, take any of the following actions with any party other
than the Buyer to:

  a)   solicit, initiate, participate in or encourage any negotiations or
discussions with respect to any offer or proposal to acquire all or any portion
of the business, properties or technologies of the Seller or any QRG Group
Entity, or five per cent (5%) or more of the Company Shares or of share capital
of any other QRG Group Entity, whether by merger, purchase of assets, purchase
or issuance of shares or rights to acquire shares, tender offer, or otherwise (a
“Competing Transaction”), or effect any such transaction;     b)   disclose any
material information not customarily disclosed to any Person concerning the
business, technologies or properties of any QRG Group Entity, or afford to any
Person access to any QRG Group Entity’s properties, technologies, books or
records, other than in the ordinary course of business consistent with past
practice (but in no event in connection with or in relation to a Competing
Transaction);     c)   assist or cooperate with any Person to make any proposal
regarding a Competing Transaction; or     d)   enter into any agreement with any
Person providing for a Competing Transaction.

  5.3.2   In the event that the Company or the Seller has received or becomes
aware of, prior to the Closing Date or the date of termination of this Agreement
of:

  a)   any offer, proposal, or request, direct or indirect, of the type referred
to in clause 5.3.1a), 5.3.1c) or 5.3.1d) above; or     b)   any request for
disclosure or access as referenced in clause 5.3.1b) above,

the Seller shall ensure, to the fullest extent possible in his capacity as a
shareholder and/or director of the Company and/or relevant QRG Group Entity,
that the Company and any other QRG Group Entity shall immediately:

  c)   suspend any discussions with such Person with regard to such offers,
proposals, or requests; and     d)   notify the Buyer thereof, including
information as to the identity of the Person making any such offer or proposal
and the specific terms of such offer or proposal, as the case may be, and such
other information related thereto as the Buyer may reasonably request.

5.4   Remedy for Breach of Clause 5.3

The Parties agree that irreparable harm would occur in the event that the
provisions of clause 5.3 were not performed in accordance with their specific
terms or were otherwise breached. It is accordingly agreed by the Parties that
the Buyer shall be entitled to an immediate injunction or injunctions, without
the necessity of proving the inadequacy of money damages as a remedy and without
the necessity of posting any bond or other security, to prevent breaches of the
provisions of clause 5.3 and to enforce specifically the terms and provisions
hereof in

30



--------------------------------------------------------------------------------



 



any court having jurisdiction, this being in addition to any other remedy to
which the Buyer may be entitled at Law or in equity. Without limiting the
foregoing or precluding the possibility of other material breaches, it is
understood that any violation of the restrictions set forth in clause 5.3 shall
be deemed to be a material breach of this Agreement by the Seller.

5.5   Covenant Not To Transfer

  5.5.1   Subject to the provisions of clause 5.5.2, the Seller agrees not to,
directly or indirectly, without the prior written consent of the Buyer do any of
the following:

  a)   offer for sale, sell, transfer, tender, pledge, hypothecate, assign or
otherwise dispose of, grant or enter into any Contract, option, commitment or
other arrangement or understanding with respect to or consent to the offer for
sale, sale, transfer, tender, pledge, hypothecation, assignment or other
disposition of, any or all of the Company Shares, Company Options (or any
interest therein) or any other share in the capital of the Company or of any
other QRG Group Entity or any right or interest therein, over or to receive
such; or     b)   except as contemplated by this Agreement and any Ancillary
Agreements, grant any proxies or powers of attorney, deposit any Company Shares,
Company Options or any other share in the capital of the Company or of any other
QRG Group Entity or any right or interest therein, over or to receive such, into
a voting trust or enter into a voting agreement with respect to any Company
Shares or Company Options or any other share in the capital of the Company or of
any other QRG Group Entity or any right or interest therein, over or to receive
such.

  5.5.2   Nothing in clause 5.5.1 shall prevent or preclude the Seller from
issuing, allotting or transferring or procuring the issue, allotment or transfer
of any Company Shares for the purpose of satisfying any Company Option exercised
pursuant to an Option Decision Form.

5.6   Access to Information

  5.6.1   Subject to the provisions of clause 5.6.2 and the terms of the
Confidentiality Agreement, the Seller shall, to the fullest extent possible, in
his capacity as shareholder and/or director of the Company, procure that the
Company afford the Buyer and its Representatives, reasonable access during the
period from the date hereof and the earlier of (i) the Closing Date; or (ii) the
date of termination of this Agreement to:

  a)   all of the properties, books, Contracts, commitments and records of the
QRG Group Entities, including all Company Intellectual Property (including
access to design processes and methodologies);     b)   all other information
concerning the business, properties and personnel (including all Critical
Employees, Critical Consultants, Important Employees and Important Consultants)
of the QRG Group Entities as the Buyer may reasonably request;     c)   during
normal business hours, including all Critical Employees, Critical Consultants,
Important Employees and Important Consultants to the extent necessary to
communicate with such employees in connection with the offers of employment,
consultancy terms and the extension of benefits to such employees and
consultants;

31



--------------------------------------------------------------------------------



 



  d)   all other documents, records or other information (including with respect
to any Actions instituted by any QRG Group Entity) as the Buyer may reasonably
request; and     e)   copies of internal financial statements (including Tax
Returns and supporting documentation) promptly upon request.

  5.6.2   Subject to the provisions of clause 5.6.3, the Seller shall not be
obliged to procure that the Company afford the Buyer and its Representatives
access to the items referred to in clause 5.6.1 if and to the extent that such
action:

  a)   is prohibited or restricted by applicable Law; or     b)   would
unreasonably interfere with the ordinary running of the Company Business or
breach any Contract of the Company or QRG Ireland.

  5.6.3   If the Seller is prohibited or restricted by applicable Law (including
antitrust Laws) from complying with the provisions of clause 5.6.1 then the
Buyer and the Seller each agree to use reasonable endeavours to establish a
process that, through use of steps such as targeted redactions, provision of
information to their respective counsel to review and summarise for the Buyer or
use of a “clean room” environment for analysis and review of information by
joint integration teams, in coordination with their respective counsel and the
Seller, shall procure that the QRG Group Entities will provide the Buyer with
timely access to the fullest extent possible to the substance of the information
described in this clause 5.6.1 in a manner that allows the QRG Group Entities to
comply with applicable Law.

5.7   Regulatory Filings; Reasonable Efforts

  5.7.1   Subject to the provisions of clause 5.7.4, as promptly as practicable
following the date of this Agreement and prior to Closing, each of the Buyer and
the Seller shall make (or cause to be made) all filings, notices, petitions,
statements, registrations, submissions of information, application or submission
of other documents required by any Governmental Entity in connection with the
transactions contemplated hereby.     5.7.2   Subject to the provisions of
clause 5.7.4, each of the Parties hereto will cause all documents that it is
responsible for filing with any Governmental Entity pursuant to clause 5.7.1 to
comply in all material respects with all applicable Laws and will promptly
supply the other Parties with any information that may reasonably be required in
order to effectuate any such filings or any amendment or supplement thereto.    
5.7.3   Subject to the provisions of clause 5.7.4, in the period prior to
Closing, the Buyer and the Seller shall each use reasonable endeavours to take,
or cause to be taken, all actions, and to do, or cause to be done, and to assist
and cooperate with the other Parties in doing, all things reasonably necessary,
proper or advisable to complete and make effective, in the most expeditious
manner practicable, the transactions contemplated by this Agreement, including
the satisfaction of the condition set forth in clause 3.1.     5.7.4  
Notwithstanding anything to the contrary contained in this Agreement, no Party
shall be required to:

32



--------------------------------------------------------------------------------



 



  a)   agree to any licence, sale or other disposition or holding separate
(through establishment of a trust or otherwise) of any shares of its share
capital or of any of its businesses, assets or properties, its Subsidiaries or
Affiliates; or     b)   agree to the imposition of any limitation on the ability
of the Parent, its Subsidiaries or Affiliates or any QRG Group Entity to conduct
their respective businesses or own any capital share or assets or to acquire,
hold or exercise full rights of ownership of their respective businesses and, in
the case of the Buyer, the Company Business; or     c)   agree to the imposition
of any impediment on the Parent, its Subsidiaries or Affiliates or any QRG Group
Entity under any statute, rule, regulation, executive order, decree, Order or
other legal restraint governing competition, monopolies or restrictive trade
practices; or     d)   litigate with any Governmental Entity.

  5.7.5   The Buyer and the Seller will notify each other promptly upon the
receipt of and the Seller shall, to the fullest extent possible in his capacity
as shareholder and/or director of any QRG Group Entity, cause the QRG Group
Entities to notify the Buyer promptly upon receipt of:

  a)   any comments from any officials of any Governmental Entity in connection
with any filings made pursuant hereto;     b)   any request by any officials of
any Governmental Entity for amendments or supplements to any filings made
pursuant to, or information provided to comply in all material respects with any
Law;     c)   any Action pending or, to its knowledge, threatened against such
party hereto that challenges or may challenge the transactions contemplated by
this Agreement; and     d)   any notice or other communication from any Person
alleging that the Consent of such Person is or may be required in connection
with the transactions contemplated by this Agreement.

5.8   Consents

Each of the Buyer and the Seller shall use their reasonable endeavours to obtain
the Consents prior to Closing but it is acknowledged by the Buyer that obtaining
the Consents is not a condition of Closing and the Buyer shall have no right to
terminate or rescind this Agreement by reason of the failure to obtain any such
Consents.

5.9   Option Exercise Board Meeting

No later than three (3) Business Days after the date hereof the Seller shall
procure that the following business is transacted at a meeting of the directors
of the Company and at which the directors of the Company shall:

  5.9.1   permit the exercise of the Company Options on the day prior to the
Closing Date;     5.9.2   shall approve the full vesting of the Company Options
granted to Mr [*], Mr [*] and Mr [*]; and [Information marked [*] in this
paragraph has been omitted and filed

33



--------------------------------------------------------------------------------



 



      separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.]     5.9.3   shall approve the form and
despatch of the Option Proposal Letters and Option Decision Forms to
Optionholders.

5.10   Notarisation

Without prejudice to the requirements of clause 4.1.2a)ii, the Seller shall use
all reasonable endeavours to deliver to the Buyer prior to Closing in duly
notarised and legalised by apostille form such of the other IP Transfer
Agreements as had not been delivered to the Buyer in notarised form on the Bring
Down Date.

6   CLOSING

6.1   Closing; Time and Location

Unless this Agreement has lapsed, has been rescinded or has been terminated
pursuant to clause 10, the Closing will take place pursuant to clause 3.3 at the
offices of the Buyer’s Solicitors no more than three (3) Business Days following
the earlier of (i) the date of service by the Buyer of the notification of the
satisfaction of the condition set out in clause 3.1, and (ii) the date of the
waiver of such condition pursuant to clause 3.5, unless another time and/or
place is agreed upon in writing by the Buyer and the Seller.

6.2   Completion of this Agreement

At Closing:

  6.2.1   the Agreement shall complete; and     6.2.2   the documents listed in
clause 4.2.1b) shall be unconditionally and irrevocably released to the Buyer.

6.3   Board Resolutions of the Company

At Closing, the Seller shall procure that the following business is transacted
at a meeting of the directors of the Company and at which:

  6.3.1   the directors of the Company shall approve:

  a)   the:

  i   registration of the issue and transfers of the Option Shares to the
Optionholders upon exercise of the Company Options; and     ii   the entry of
the Optionholders in the register of members of the Company subject only to the
transfers being presented duly stamped; and

  b)   the:

  i   registration of the transfer of the Seller’s Shares, the Minority Shares
and the Option Shares as contemplated by this Agreement, the Minority
Shareholders’ Agreements and the Option Decision Forms;

34



--------------------------------------------------------------------------------



 



  ii   the entry of the Buyer in the register of members of the Company, in each
case subject only to the transfers being presented duly stamped; and

  6.3.2   any person nominated by the Buyer for appointment as a director or
company secretary of the Company or QRG Ireland shall be so appointed.

6.4   Buyer’s Obligations.

At Closing, the Buyer shall:

  6.4.1   pay the Initial Consideration to the following bank account:

  •   Bank Name: The Royal Bank of Scotland plc     •   Address: Threadneedle
Street, London     •   Account Name: Shoosmiths Client US Dollar Account     •  
Swift Code: [*]     •   IBAN Code: [*]

[Information marked [*] in this paragraph has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.]

  6.4.2   pay the Escrow Amount to the Escrow Account; and     6.4.3   deliver
to the Seller the duly executed Tax Deed.

6.5   Seller’s Default at Closing

  6.5.1   The Buyer shall not be obliged to complete this Agreement unless the
Seller complies in full with his obligations contained in clauses 4.2.1 and 6.3.
    6.5.2   If the Seller does not comply with any of his obligations contained
in clauses 4.2.1 and 6.3 on the relevant dates, the Buyer may:

  a)   defer Closing with respect to some or all of the Company Shares
(including for the avoidance of doubt Company Shares to be issued pursuant to
the exercise of Company Options) to a date selected by the Buyer being not more
than seven (7) days after the intended Closing Date;     b)   proceed to Closing
as far as practicable (including, at the Buyer’s option, completion of the
purchase of some only of the Company Shares (including for the avoidance of
doubt Company Shares to be issued pursuant to the exercise of Company Options))
and in any case without prejudice to its rights under this Agreement, the
Minority Shareholders’ Agreements or the Option Decision Forms; or     c)  
rescind this Agreement without liability to the Seller whereupon clause 10 shall
apply.

7   REPRESENTATIONS AND WARRANTIES OF THE SELLER

35



--------------------------------------------------------------------------------



 



The Seller hereby represents and warrants to the Buyer as at the date of this
Agreement and as at Closing in the terms of clauses 7.1 to 7.4 inclusive. The
Seller hereby represents and warrants to the Buyer as at the date of this
Agreement and as at the Bring Down Date in the terms of clauses 7.1 to 7.35
inclusive.

7.1   Authority; Ownership

  7.1.1   The Seller has full power and authority, including any necessary
spousal consent required by applicable Law, and legal capacity to execute and
deliver this Agreement and any Ancillary Agreements to which he is a party and
to perform his obligations hereunder and thereunder.     7.1.2   Each of this
Agreement and each Ancillary Agreement to which the Seller is a party has been
or will by Closing be duly and validly executed and delivered by the Seller and,
assuming the due authorisation, execution and delivery hereof and thereof by the
Buyer and each other counterparty thereto, constitutes a legal, valid and
binding obligation of the Seller, enforceable against the Seller in accordance
with their respective terms.

7.2   Non-Contravention

The execution and delivery by the Seller of this Agreement and each Ancillary
Agreement to which the Seller is a party does not, and the performance by the
Seller of his obligations hereunder and thereunder and the completion by the
Seller of the transactions contemplated hereby and thereby do not and will not,
so far as the Seller is aware, conflict with or result in a violation or breach
of any Governing Documents, Law or order applicable to, or Contract binding
upon, the Seller or any of his assets and properties.

7.3   Necessary Approvals and Consents

To the Seller’s knowledge, no consents, notices, Permits, action, waivers,
approvals, orders, authorisations, registrations, declarations or filings with
any Governmental Entity are required to be given to, or obtained by, the Seller
in connection with the completion of the Sale of the Seller’s Shares or other
transactions contemplated by this Agreement or any Ancillary Agreements except
for any approval(s) under foreign antitrust laws.

7.4   Legal Ownership of Shares

  7.4.1   The Seller is the sole legal and beneficial owner of the Seller’s
Shares free and clear of all Liens.     7.4.2   No third party has a legal or
beneficial interest in or a right to acquire or vote any of the Seller’s Shares.
    7.4.3   The Seller has the full power and authority to vote the Seller’s
Shares, free and clear of any Liens and any pre-emptive rights, rights of first
refusal, options or other voting, purchase or sale rights that have not been
heretofore waived. The Seller’s Shares constitute all of the Company Shares
owned legally or beneficially by the Seller.     7.4.4   The Seller’s Shares
will be at all times from the date of this Agreement until the earlier of the
termination of this Agreement in accordance with clause 10 hereof or Closing be
legally and beneficially owned and held by the Seller, free and clear of any and
all Liens and any pre-emptive rights, rights of first refusal, options or other
voting, purchase or sale rights that have not been heretofore waived.

36



--------------------------------------------------------------------------------



 



7.5   Organisation.

  7.5.1   Each QRG Group Entity is a company duly incorporated, validly existing
and in good standing (to the extent such concept is applicable) under the Laws
of its jurisdiction of incorporation, and has the requisite corporate power and
authority to own, lease and operate its assets and properties and to carry on
its business as is currently conducted.     7.5.2   Each QRG Group Entity is
duly qualified or licensed as a foreign corporation to do business, and is in
good standing (to the extent such concept is applicable) in each jurisdiction
where the character or location of its assets or properties (whether owned,
leased or licensed) or the nature of its activities make such qualification or
licensing necessary to the conduct of the Company Business as currently
conducted, except where the failure of which would not be material to the QRG
Group Entities or any of them individually.     7.5.3   The Disclosure Documents
contain a true and correct copy of the Governing Documents of each QRG Group
Entity.     7.5.4   None of the respective boards of directors of the QRG Group
Entities have approved or proposed any amendment to any of the Governing
Documents of the respective QRG Group Entities. The QRG Group Entities have
complied with all provisions in their respective Governing Documents and have
not entered into any ultra vires transactions.     7.5.5   The Disclosure Letter
lists the directors and officers, along with details of their addresses, of each
of the QRG Group Entities as at the date hereof.     7.5.6   The Disclosure
Letter lists (i) each QRG Group Entity and its jurisdiction of organisation and
(ii) every jurisdiction in which a QRG Group Entity has Employees or facilities
or otherwise has conducted its business since inception. The operations being
conducted by each QRG Group Entity are not now and have never been conducted
under any other name other than those listed in the Disclosure Letter.     7.5.7
  No QRG Group Entity has any Subsidiaries or any ownership interests or
interests in the share capital or other securities of any other Entity. None of
QRG Singapore, QRG Mauritius or QRG US has ever conducted any business, has any
Liabilities or is directly or indirectly involved in the Company Business.    
7.5.8   No QRG Group Entity uses on its stationery or vehicles, or otherwise
carries on business under, any name other than their corporate names and
“Quantum Research Group”.

7.6   Capitalisation.

  7.6.1   The authorised share capital of the Company is £3,000.20, of which as
at the date of this Agreement 10,738,836 ordinary shares with a nominal value of
one hundredth of a penny each and 2,000 ordinary “A” shares with a nominal value
of one hundredth of a penny each are issued and outstanding. A further 9,311,164
ordinary shares each with a nominal value of one hundredth of a penny sterling
in the capital of the Company are subject to a warrant or warrants to bearer.  
  7.6.2   As at the date of this Agreement, all Company Shares issued and
outstanding are held with full legal and beneficial title by, and all warrants
to bearer in respect of

37



--------------------------------------------------------------------------------



 



      Company Shares are in the possession of, the Persons with respect to the
number of shares and share warrants to bearer set forth in Schedule 1A. As at
the Closing Date, all Company Shares issued and outstanding shall be held with
full legal and beneficial title by, and all share warrants to bearer in respect
of Company Shares shall be in the possession of, the Persons with respect to the
number of shares and share warrants to bearer set forth in Schedule 1B.    
7.6.3   As at the date of this Agreement, each holding of shares and share
warrants to bearer specified in Schedule 1A is represented in the register of
members of the Company and there is no current entry in, or entry required to be
made in, the register of members of the Company not represented in Schedule 1A.
As at the Closing Date, each holding of shares and share warrants to bearer
specified in schedule 1B shall be represented in the register of members of the
Company and there shall be no entry in, or entry required to be made in the
register of members of the Company as at Closing not represented in Schedule 1B.
All Company Shares are duly authorised, validly issued and fully paid and are
not subject to pre-emptive rights created by statute, the Governing Documents,
or any Contract to which any QRG Group Entity, or any of their respective
assets, is a party or by which it is bound.     7.6.4   There are no Company
Shares that are subject to a repurchase or redemption right, save as provided
for in the Company’s Governing Documents. There are no declared or accrued but
unpaid dividends in respect of any Company Shares and the dividend paid to
holders of Company Shares on December 17, 2007 was properly declared, authorized
and paid in compliance with applicable Law. The Company has no other capital
stock authorised, issued or outstanding.     7.6.5   The authorised share
capital of QRG Ireland is €1,000,000 divided into 1,000,000 ordinary shares with
a nominal value of €1 each (each a “QRG Ireland Share”), of which one QRG
Ireland Share is issued and outstanding.     7.6.6   QRG Ireland is a
wholly-owned subsidiary of the Company, and the Company is recorded as the sole
member of QRG Ireland in the register of members of QRG Ireland and has good
title to the issued QRG Ireland Share which is free of all charges, liens and
other encumbrances.     7.6.7   The sole issued QRG Ireland Share is duly
authorised, validly issued and fully paid and is not subject to pre-emptive
rights created by statute, the Governing Documents, or any Contract to which any
QRG Group Entity, or any of their respective assets, is a party or by which it
is bound. There are no issued QRG Ireland Shares that are subject to a
repurchase or redemption right, save as provided for in QRG Ireland’s Governing
Documents. There are no declared or accrued but unpaid dividends with respect to
any QRG Ireland Shares. As of the date hereof, QRG Ireland has no other capital
stock authorised, issued or outstanding.     7.6.8   No QRG Group Entity has at
any time repaid or redeemed any share of any class of its share capital or
otherwise reduced or agreed to reduce any class of its share capital, or carried
out any transaction having the effect of a reduction of capital; made or
resolved or agreed to make any issue of shares or other securities by way of
capitalisation of profits or reserves; or given any financial assistance in
contravention of any applicable Laws.     7.6.9   All outstanding shares of any
QRG Group Entity have been issued or repurchased (in the case of shares that
were outstanding and repurchased by the relevant

38



--------------------------------------------------------------------------------



 



      QRG Group Entity or any shareholder thereof) in compliance with all
applicable Laws, and were issued, transferred and repurchased (in the case of
shares that were outstanding and repurchased by the relevant QRG Group Entity or
any shareholder thereof) in accordance with any right of first refusal or
similar right or limitation, including those in the Governing Documents. All
outstanding Company Options have been granted in compliance with all applicable
Laws.

  7.6.10   Except in respect of the Company Options, no QRG Group Entity has
ever adopted, sponsored or maintained any share option plan or any other plan or
agreement providing for equity compensation to any Person. As of the date
hereof, the Company has granted Company Options over 934,000 ordinary shares in
the capital of the Company in respect of which 247,000 such shares are issuable
upon the exercise of outstanding, unexercised Unapproved Options. In addition,
1,001,018 ordinary shares in the capital of the Company have been issued to the
Seller and Mrs. Philipp (as trustees of the EBT) for transfer to beneficiaries
of the EBT upon the exercise by the Company Employees of outstanding unexercised
EMI Options and in the provision of other benefits to beneficiaries of the EBT.
True and complete copies of forms of all agreements and instruments relating to
the Company Options are contained in the Disclosure Documents and such
agreements and instruments have not been amended, modified or supplemented, and
there are no agreements to amend, modify or supplement such agreements or
instruments from the forms thereof contained in the Disclosure Documents.    
7.6.11   No shares in the capital of the Company or any other QRG Group Entity
are issuable other than pursuant to the Unapproved Options. There are no
options, warrants, calls, rights, convertible securities, commitments or
agreements of any character, written or oral, (i) to which the Company, or any
of its respective assets, is a party or is bound obligating the Company to
issue, deliver, sell, repurchase or redeem, or cause to be issued, delivered,
sold, repurchased or redeemed, any shares or obligating the Company to grant,
extend, accelerate the vesting of, change the price of, otherwise amend or enter
into any such option, warrant, call, right, commitment or agreement, or
(ii) which would require any other QRG Group Entity to issue, deliver, sell,
repurchase or redeem, or cause to be issued, delivered, sold, repurchased or
redeemed, any equity interests in such QRG Group Entity or which would obligate
such QRG Group Entity to grant, extend, accelerate the vesting of, change the
price of, otherwise amend or enter into any such option, warrant, call, right,
commitment or agreement. There are no outstanding or authorised share
appreciation, phantom share, profit participation, or other similar, rights with
respect to any QRG Group Entity.     7.6.12   There are no powers of attorney
given by any QRG Group Entity except any given incidental to and for the
purposes only for enforcement of any security.     7.6.13   Except as
contemplated hereby, there are no voting trusts, proxies, or other agreements or
understandings with respect to the voting share of any QRG Group Entity and
there are no agreements to which any QRG Group Entity is a party relating to the
registration, sale or transfer (including agreements relating to rights of first
refusal, co-sale rights or “drag along” rights) of any of its shares.

7.7   Authority and Enforceability

  7.7.1   Each QRG Group Entity has all requisite power and authority and has
been duly authorised to enter into any Ancillary Agreements to which it is a
party and to perform its obligations hereunder and thereunder.

39



--------------------------------------------------------------------------------



 



  7.7.2   Each of the Ancillary Agreements to which any QRG Group Entity is a
party have been or will prior to Closing have been duly executed and delivered
by such QRG Group Entity, and assuming the due authorisation, execution and
delivery by the other parties thereto, constitute the valid and binding
obligations of such QRG Group Entity, as applicable, enforceable against each of
them in accordance with their respective terms.

7.8   No Conflict

The execution and delivery of this Agreement by the Parties hereto do not, and
the completion by the parties hereto of the transactions contemplated by this
Agreement shall not, (a) conflict with, or result in any violation or breach of,
any provision of any QRG Group Entity’s Governing Documents, (b) conflict with
in any material respect, or result in any material violation or breach of, or
constitute (with or without notice or lapse of time, or both) a default (or give
rise to a right of termination, cancellation, modification or acceleration of
any obligation or loss of any material benefit) under, require a consent or
waiver under, constitute a change in control under, require the payment of a
penalty or increased fees under or result in the imposition of any Liens over
any QRG Group Entity’s assets under, any of the terms, conditions or provisions
of any Contract to which any QRG Group Entity is a party or by which any of them
or any of their assets are bound, or (c) conflict with or violate, in any
material respect, any Permit, Order or Law applicable to any QRG Group Entity or
any of their respective properties or assets.

7.9   Financial Statements

  7.9.1   The Disclosure Letter and the Disclosure Documents contain true,
accurate and complete copies of:

  a)   the Company’s audited balance sheets as of December 31, 2004, 2005 and
2006 and the related profit and loss accounts and trading profit and loss
accounts for the financial years ended December 31, 2004, 2005 and 2006
(including the related notes and independent auditors reports thereon) (the
“Annual Financial Statements”),     b)   the Company’s unaudited balance sheets
as of November 30, 2007 and December 31, 2007 and the related unaudited
statements of income and shareholders’ equity for the twelve (12) month period
ended and December 31, 2007 (the “Unaudited 2007 Financial Information”);     c)
  QRG Ireland’s unaudited balance sheets as of November 30 2007 and December 31,
2007 and the related unaudited statements of profit and loss and trial balance
for the period beginning January 1, 2007 and ending December 31, 2007 (the “QRG
Ireland Financial Statements”) and     d)   the pro forma unaudited combined
balance sheet as of December 31, 2007 of the Company and QRG Ireland, (together
with the Annual Financial Statements, the Unaudited 2007 Financial Information
and the Monthly Financial Statements, the “Financial Statements”).

For the purposes hereof, the unaudited consolidated balance sheet of the Company
as of November 30, 2007 is referred to as the “Company Balance Sheet” and
November 30, 2007 is referred to as the “Company Balance Sheet Date.” The
Financial Statements (i) have been prepared from, are in accordance with and
accurately reflect the books and records of the Company and QRG Ireland, as
appropriate; (ii) were prepared in accordance with GAAP (or in the case of QRG

40



--------------------------------------------------------------------------------



 



Ireland, the generally accepted accounting principles applicable thereto),
applied on a consistent basis during the periods invoiced (except as may be
indicated in the notes thereto); and (iii) fairly present, in all material
respects, the financial position and the income and shareholders’ equity
(subject, in the case of the Unaudited 2007 Financial Information and the QRG
Ireland Financial Statements, to normal year-end adjustments, none of which is
expected to be material) of the Company and QRG Ireland as of the times and for
the periods referred to therein.

  7.9.2   Each QRG Group Entity maintains accurate books and records reflecting
its assets and liabilities and maintains proper and adequate internal accounting
controls that provide assurance that (i) transactions are executed with
management’s authorisation, (ii) transactions are recorded as necessary to
permit preparation of their financial statements and to maintain accountability
for their assets, (iii) access to its assets is permitted only in accordance
with management’s authorisation, (iv) the reporting of its assets is compared
with existing assets at regular intervals, and (v) accounts, notes and other
receivables and inventory are recorded accurately, and proper and adequate
procedures are implemented to effect the collection thereof on a current and
timely basis.     7.9.3   None of the QRG Group Entities nor, to the knowledge
of the Seller, any Representative of any QRG Group Entity has received or
otherwise had or obtained knowledge of any complaint, allegation, assertion or
claim, whether written or oral, regarding the accounting or auditing practices,
procedures, methodologies or methods of the relevant QRG Group Entity or its
respective internal accounting controls, including any complaint, allegation,
assertion or claim that the relevant QRG Group Entity has engaged in
questionable accounting or auditing practices.

7.10   No Undisclosed Liabilities

No QRG Group Entity has any Liabilities (whether or not required to be disclosed
in, reflected in or reserved against in the consolidated balance sheets of any
QRG Group Entity in accordance with GAAP or other generally accepted accounting
principles applicable to such QRG Group Entity) other than (a) Liabilities
reflected in the Company Balance Sheet or the QRG Ireland Financial Statements,
as appropriate, and (b) normal or recurring Liabilities incurred since the
Company Balance Sheet Date in the ordinary course of business consistent with
past practice that are not material to the QRG Group Entities, taken as a whole.
Each reserve established by any QRG Group Entity (i) is reflected on the Company
Balance Sheet or the QRG Ireland Financial Statements (as appropriate), and
(ii) has been established in accordance with GAAP or other generally accepted
accounting principles applicable to such Entity and is adequate for the purposes
for which such reserve was established.

7.11   Borrowings, Grants and Loans to Directors

  7.11.1   No QRG Group Entity has outstanding any obligation for the payment or
repayment of money, whether present or future, actual or contingent, in respect
of (i) monies borrowed or raised, (ii) any recourse to a company selling or
discounting receivables in respect of receivables sold or discounted, (iii)
moneys raised under any bond, note, share, or other security; (iv) moneys raised
under or in respect of acceptance credit and documentary credit facilities, (v)
the acquisition cost of assets or services to the extent payable after the time
of acquisition or possession, (vi) rental payments under chattel leases and hire
purchase agreements, or (vii) any guarantee, indemnity or other assurance
against or arrangement intended to prevent or limit loss in respect of any

41



--------------------------------------------------------------------------------



 



      bligation for the payment or repayment of money described above, any such
obligation being referred to below as a “Borrowing”.

  7.11.2   No QRG Group Entity has subsisting over the whole or any part of its
present or future revenues or assets any Lien or other security interest or any
other agreement or arrangement having a similar effect, other than Permitted
Liens.     7.11.3   No Borrowing of any QRG Group Entity has become or is now
due and payable, and no demand or other notice requiring the payment or
repayment of money before its normal or originally stated maturity has been
received by any member of the QRG Group Entities.     7.11.4   No event or
circumstance has occurred, or, so far as the Seller is aware, may occur with the
giving of notice or lapse of time determination of materiality or satisfaction
of any other condition, such as to entitle any person to require the payment or
repayment of any Borrowing before its normal or originally-stated maturity or
which is or shall be such as to terminate, cancel or render incapable of
exercise any entitlement to draw money or otherwise exercise the rights of any
QRG Group Entity under an agreement relating to Borrowing.     7.11.5   No QRG
Group Entity has done or agreed to do anything as a result of which (i) any
investment grant or other grant or any subsidy received by any QRG Group Entity
is or, so far as the Seller is aware, may be liable to be refunded wholly or
partly, or (ii) any application made by any QRG Group Entity for such a grant or
subsidy shall or may be refused wholly or partly, and, so far as the Seller is
aware, neither the signature nor the performance of this Agreement or any of the
transactions contemplated herein shall have any such result.     7.11.6   There
is not outstanding (i) any loan made by any QRG Group Entity to, or debt owing
to any QRG Group Entity by, the Seller or any director of any QRG Group Entity
or any person connected with any of them, or (ii) any agreement or arrangement
to which any QRG Group Entity is a party and in which the Seller or any director
of any QRG Group Entity or any person connected with any of them is interested.

7.12   No Changes

Since the Company Balance Sheet Date, the business of each QRG Group Entity has
been conducted in the ordinary course of business consistent with past practice
and there has not been, occurred or arisen:

  7.12.1   any event, occurrence, development or state of circumstances or facts
that has had or would reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect; or     7.12.2   any action to be
taken or failed to be taken by any QRG Group Entity that, if taken during the
period from the date hereof until the Bring Down Date would constitute a breach
of clause 5.1.3 c), clause 5.1.3 e), clause 5.1.3 bb) or clause 5.1.3 cc).

7.13   Accounts Receivable

  7.13.1   The Disclosure Letter contains a list of all accounts receivable,
whether billed or unbilled, of the QRG Group Entities as of the Company Balance
Sheet Date, together with an ageing schedule (of only billed accounts
receivable) indicating a

42



--------------------------------------------------------------------------------



 



      range of days elapsed since original invoice, and none of such accounts
receivable have been re-invoiced since the original invoice date.

  7.13.2   All of the accounts receivable, whether billed or unbilled, of the
QRG Group Entities arose in the ordinary course of business, are carried at
values determined in accordance with GAAP or other generally accepted accounting
principles applicable to such QRG Group Entities, are not subject to any valid
set off or counterclaim, do not represent obligations for goods sold on
consignment, on approval or on a sale or return basis or subject to any other
repurchase or return arrangement and to the Seller’s knowledge are collectible
except to the extent of provisions therefor set forth in the Company Balance
Sheet (which receivables are recorded in accordance with GAAP or other generally
accepted accounting principles applicable to such QRG Group Entities). No Person
has any Lien on any accounts receivable of the QRG Group Entities, and no
request or agreement for deduction or discount has been made with respect to any
accounts receivable of the QRG Group Entities. The aggregate accounts receivable
reflected in the Disclosure Letter are, to the Seller’s knowledge, collectible,
less any reserves adequately taken into account and set forth in the Company
Balance Sheet.

7.14   Tax Matters

  7.14.1   Each QRG Group Entity has (i) prepared and submitted on time to the
relevant Tax Authority all required Tax Returns relating to any and all Taxes
concerning or attributable to or payable by such QRG Group Entity and/or their
respective operations, and such Tax Returns are true and correct in all material
respects (including all required disclosures) and have been completed in
accordance with applicable Law, and (ii) duly paid all Taxes required to be paid
(the latest date for payment of which is prior to the Closing Date), whether or
not shown to be due on such Tax Returns. All material Tax records required to be
maintained by the QRG Group Entities have been properly maintained and are up to
date. None of the QRG Group Entities have been or are liable to pay any penalty,
fine, interest, surcharge or similar amount in relation to Tax and so far as the
Seller is aware there are no facts or circumstances which are likely to cause
any of them to be liable to pay any such penalty, fine, interest, surcharge or
similar amount.     7.14.2   The QRG Group Entities have paid or withheld with
respect to their Employees and other third parties and any related Person, all
Taxes required to be paid or withheld (the due date for payment of which is
prior to the Closing Date), and have duly paid any such withheld Taxes over to
the appropriate authorities.     7.14.3   There are no claims for unpaid Taxes
outstanding, assessed or proposed against any QRG Group Entity nor has any QRG
Group Entity executed any waiver of any statute of limitations on or extending
the period for the assessment or collection of any Tax.     7.14.4   No audit or
other examination of any Tax Return of any QRG Group Entity (other than an audit
or other examination of a routine nature) or has been carried out in the last
six years or is presently in progress, and no QRG Group Entity has been notified
of any request for such an audit or other examination and to the Seller’s
knowledge there are no facts which are likely in the Seller’s reasonable opinion
to give rise to any such examination, audit, other administrative proceeding,
litigation or Lien over any asset of any QRG Group Entity. No request for an
exchange of information regarding Tax relating to any QRG Group Entity or in
relation to the Company Business has been made by any Governmental Entity.

43



--------------------------------------------------------------------------------



 



  7.14.5   No QRG Group Entity has any Liabilities for unpaid Taxes which have
not been accrued or reserved on the Company Balance Sheet or QRG Ireland
Financial Statements or otherwise accrued or reserved, as appropriate, whether
asserted or unasserted, contingent or otherwise and no QRG Group Entity has
incurred any Liability for Taxes since the Company Balance Sheet Date other than
in the ordinary course of business consistent with past practice. Each of the
QRG Group Entities has duly submitted all elections, claims and disclaimers
which have been assumed to have been made in the Company Balance Sheet or QRG
Ireland Financial Statements or otherwise (whether on the face of the document
or otherwise).     7.14.6   The Company has made available to the Buyer or its
Representatives prior to the date hereof copies of all Tax Returns for the QRG
Group Entities filed for the last six (6) years, and all correspondence with any
Tax Authority and any assessments made by any Tax Authority in respect of the
QRG Group Entities.     7.14.7   There are no Liens on the assets of the QRG
Group Entities relating or attributable to Taxes other than Liens for Taxes not
yet due and payable.     7.14.8   No QRG Group Entity has (i) ever been a member
of a Consolidated Group, (ii) ever been a party to any Tax sharing,
indemnification or allocation agreement, (iii) any Liability for the Taxes of
any Person (other than another QRG Group Entity) as a result of being or ceasing
to be included in a Consolidated Group, as a transferee or successor, by
Contract or otherwise, or (iv) ever been a party to any joint venture,
partnership or other arrangement that could be treated as a partnership for Tax
purposes.     7.14.9   No QRG Group Entity has been a party to any transaction
or series of transactions which is or forms part of a scheme which has as a main
purpose the avoidance of Tax and none of the provisions of Part 33, Chapter 2
TCA apply to any transaction or arrangement involving any QRG Group Entity.    
7.14.10   No QRG Group Entity is subject to Tax in any jurisdiction other than
its country of incorporation or formation by virtue of having a permanent
establishment or other place of business or by virtue of having a source of
income in that jurisdiction or otherwise. No claim has ever been made by any
Governmental Entity that a QRG Group Entity is or may be subject to Taxation in
a jurisdiction where such QRG Group Entity does not file Tax Returns. Each QRG
Group Entity is resident for tax purposes in the countries in which they were
incorporated and nowhere else.     7.14.11   The Company has provided to the
Buyer all documentation relating to, and is in full compliance with all material
terms and conditions of, any Tax exemption, Tax holiday, advance pricing
agreement, Tax ruling or other special Tax regime or Tax reduction agreement,
arrangement or order (“Tax Incentive”) with respect to the QRG Group Entities
and any Tax Authority. The completion of the Share Purchase and the other
transactions contemplated by this Agreement will not have any adverse effect on
the continued validity and effectiveness of any such Tax Incentive. The
Disclosure Letter contains a description of the material terms and conditions of
each Tax Incentive. Neither in the current financial year nor in the preceding
six (6) financial years has any QRG Group Entity claimed, utilised or requested
exemptions or deferrals in relation to Tax, including exemptions or deferrals of
Tax relating to reorganisations or mergers.     7.14.12   Each QRG Group Entity
is in compliance in all material respects with all applicable transfer pricing
Laws, including the maintenance of contemporaneous

44



--------------------------------------------------------------------------------



 



      documentation substantiating the transfer pricing practices and
methodology of such QRG Group Entity, and no QRG Group Entity has acquired or
disposed of any asset, supplied or received any service or entered into any
transaction otherwise than by way of bargain at arm’s-length.     7.14.13   No
QRG Group Entity has performed any activities which are exempt from VAT,
including any foreign equivalents of VAT, and no reduced deduction of input VAT
on received deliveries and services and on any import has taken place. Each QRG
Group Entity is only registered for VAT purposes, including any foreign
equivalents of VAT, in the jurisdiction in which it is incorporated, and no QRG
Group Entity is or has ever been a member of a group for VAT purposes.    
7.14.14   All interest and other sums payable under any obligation incurred by
any QRG Group Entity have been wholly allowable as deductions in computing the
income of such QRG Group Entity for Tax purposes.     7.14.15   The signing and
completion of this Agreement will not have any adverse Tax consequences for any
QRG Group Entity and no relief, exemption or allowance has been claimed by any
QRG Group Entity for Tax purposes which will or may become liable to forfeiture
on the Closing Date or any time thereafter or as a result of the Closing.    
7.14.16   All clearances obtained by the Company have been properly obtained and
all information supplied to HM Revenue and Customs or other appropriate
authority in connection with such clearances was complete and accurate in all
material respects and any transaction for which such clearance was obtained has
been carried out only in accordance with the terms of the clearance given
therefor and the application on which the clearance was based.     7.14.17   No
Liability for Tax would be incurred (or would be incurred but for the
availability of any relief, allowance, deduction or credit) by any QRG Group
Entity on a disposal by it of all or any of its assets for:

  a)   in the case of each asset owned by the Company at the Company Balance
Sheet Date, a consideration equal to the value attributed to that asset in
preparing the Company Balance Sheet; or     b)   in the case of any asset
acquired by the Company since the Company Balance Sheet Date or owned by any
other QRG Group Entity, a consideration equal to the consideration given for the
asset.

  7.14.18   Nothing has been done in circumstances such that Section 30 of the
Taxation of Chargeable Gains Act 1992 (“TCGA”) has an effect in relation to the
disposal of an asset by any QRG Group Entity.     7.14.19   Neither the Company
nor any other person has made any claims and/or elections that will affect the
chargeable gain or allowable loss which would arise in the event of a disposal
after Closing by any QRG Group Entity of any of its assets.     7.14.20   No QRG
Group Entity has made a claim under Sections 24, 48 or 280 of the TCGA or under
Sections 38, 597 or 1005 TCA or made any elections under Sections 171A or 179A
TCGA or paragraph 66 Schedule 29 Finance Act 2002 and so far as the Seller is
aware no QRG Group Entity has entered into any transactions or arrangements
which give rise to a liability under Sections 590, 616, 623, 625, 623A, 626 or
630 too 638 TCA.

45



--------------------------------------------------------------------------------



 



  7.14.21   No QRG Group Entity has disposed of any asset for a deferred or
contingent consideration within the last three years an amount of which is still
outstanding.     7.14.22   The Disclosure Letter sets out particulars of all the
intangible fixed assets of all QRG Group Entities to which Schedule 29 Finance
Act 2002 applies.     7.14.23   The Disclosure Letter gives details of all
claims for and disclaimers of capital allowances, (including book values and Tax
written down values) and of the manner in which such allowances have been given
to the extent that such claims or disclaimers have not been disclosed in the Tax
Returns made available to the Buyer in the Disclosure Letter.     7.14.24   No
QRG Group Entity has since the Company Balance Sheet Date, done or omitted to do
or agreed to do, or permitted to be done, any act as a result of which there has
been or will be a balancing charge under the Capital Allowances Act 2001 (“CAA”)
or under TCA or a withdrawal of first year allowances or recovery of excess
relief within Chapter 11 of Part 2 of the CAA or within Part 9 TCA.     7.14.25
  No QRG Group Entity has incurred any expenditure on the provision of machinery
or plant for leasing (the meaning of which is, for this purpose, as extended by
Section 105 of the CAA).     7.14.26   No QRG Group Entity has made any election
under Section 83 of the CAA (short life assets) nor is taken to have made such
an election under Section 89(4) thereof.     7.14.27   No QRG Group Entity has
issued or created any securities, interests in securities or securities options
to which Chapters 2, 3, 3A, 3B, 3C, 3D, 4 or 5 Part 7 of ITEPA apply.    
7.14.28   No QRG Group Entity has made any payment to which Section 225 ITEPA
applies and QRG Ireland has not made any payment to which Section 127 TCA
applies.     7.14.29   As at the date of this Agreement, no Company Employee is
or may become entitled to receive (whether or not by way of exercise of an
option granted to him) at any time after the execution of this Agreement any
amount to which Section 696 ITEPA and any regulations made thereunder may apply
(income provided in other ways).     7.14.30   No QRG Group Entity has made any
repayment of share capital (to which in the case of the Company Section 210 of
the Taxes Act applies) or issued any share capital paid up otherwise than by the
receipt of new consideration within the meaning of Part VI of the Taxes Act or
Part 6 TCA.     7.14.31   No QRG Group Entity has been concerned in any exempt
distribution within Section 213 of the Taxes Act within the period of six
(6) years preceding the Bring Down Date.     7.14.32   No QRG Group Entity has
issued any security (within the meaning of Section 254(1) of the Taxes Act)
outstanding on the Bring Down Date in circumstances such that any interest or
other payment payable in respect of it may be treated as a distribution under
Section 209 of the Taxes Act.     7.14.33   During all accounting periods ending
within six (6) years preceding the date hereof and the current accounting period
no QRG Group Entity has done anything so as

46



--------------------------------------------------------------------------------



 



      to give rise to an assessment under Section 419 (as extended by
Section 422) of the Taxes Act (loans to participators, etc).     7.14.34   No
QRG Group Entity is nor has any such entity ever been subject to the Corporation
Tax (Treatment of Unrelieved Surplus Advance Corporation Tax) Regulations 1999.
    7.14.35   No liability to Taxation or non trading deficit would arise for a
QRG Group Entity from any loan relationships to which it is party being repaid
to the extent of the amounts shown in respect of such loan relationships in the
books of that entity at the date hereof and at the Bring Down Date.     7.14.36
  All borrowings by or advances by a QRG Group Entity reflected in the Company
Balance Sheet constitute loan relationships of that entity and are not
relationships to which Sections 92 (convertible securities), 93 (relationships
linked to chargeable assets), 94 (indexed gilts), 95 (gilt strips) or 96 (other
gilts) of the Finance Act 1996 apply or have applied.     7.14.37   No interest
or other amounts treated as a credit or claimed as a debit by the a QRG Group
Entity (including imputed interest under Sections 770 to 773 of the Taxes Act)
remains unpaid and no such debits, save where they relate to unpaid interest,
are prevented from being deducted in computing the taxable profits of a QRG
Group Entity for whatever reason, including, without limitation because a
relationship is for an unallowable purpose as defined in paragraph 13 of
Schedule 9 to the Finance Act 1996.     7.14.38   No loan relationship of a QRG
Group Entity constitutes a relevant discounted security as defined in paragraph
3 of Schedule 13 to the Finance Act 1996.     7.14.39   No QRG Group Entity is a
“large company” within the meaning of regulation 3 of the Corporation Tax
(Instalment Payment) Regulations 1998 (S1 1998/3175).     7.14.40   No QRG Group
Entity is nor has such an entity ever been a close company or a close investment
company for the purposes of the Taxes Act in the last seven (7) years and QRG
Ireland is not and never has been a close company as defined in Part 13 TCA and
the provisions of Section 434-439 TCA do not and never have applied to any
transaction entered into or circumstance existing in QRG Ireland.     7.14.41  
No claims have been or could have been made by a QRG Group Entity under Section
36 of the Value Added Tax Act 1994 (“VATA”) in the last three (3) years (refund
of Tax in cases of bad debts).     7.14.42   No QRG Group Entity holds an
interest in any buildings or land in respect of which it has made an election to
waive the exemption to value added tax in accordance with the provisions of
paragraph 2 of Schedule 10 to the VATA or Section 7 of the Value Added Tax Act
1972 of Ireland, nor are any QRG Group Entities contractually committed
(contingently or otherwise) to receive any supply in respect of which such an
election has been made.     7.14.43   All documents in the possession or under
the control of any QRG Group Entity or to the production of which any QRG Group
Entity is entitled which are necessary to establish the title of any QRG Group
Entity to any asset or to effect registration in respect of the holding of an
asset or to produce the relevant instrument as evidence in civil proceedings or
in a hearing before an arbitrator or referee and which, in the United Kingdom,
Ireland or elsewhere, attract either stamp duty or

47



--------------------------------------------------------------------------------



 



      transfer Tax or require to be stamped with a particular stamp denoting
that no duty is chargeable or that the document has been produced to the
appropriate authority, have been duly and properly stamped or the transfer Tax
duly paid; and no such documents which are outside the United Kingdom would
attract stamp duty if they were brought into the United Kingdom. If this
warranty is untrue with respect to any document and in the reasonable opinion of
the Buyer it is necessary to procure stamping of such document, the Seller shall
pay to the Buyer on demand by way of liquidated damages an amount equal to any
unpaid stamp duty and any interest or penalties payable in respect thereof.    
7.14.44   No QRG Group Entity is party to a contract for the sale of an estate
or interest in land to which Section 115 Finance Act 2002 applies.     7.14.45  
There are no circumstances in which any QRG Group Entity will or may after
Closing be liable to pay an amount of stamp duty or stamp duty land tax, submit
a stamp duty land transaction return or a stamp duty land tax self certificate
in respect of any transaction entered into or action taken prior to Closing.    
7.14.46   The activities carried on by QRG Ireland are trading activities and
all income arising from those activities are taxable under Case I of Schedule D,
TCA. The trade of QRG Ireland is carried on in Ireland and QRG Ireland is liable
to corporation tax in Ireland at a rate of 12.5%.     7.14.47   There is no
unsatisfied liability to capital acquisitions tax attached or attributable to
the shares in QRG Ireland or any of the assets of the QRG Ireland and the said
shares and assets are not subject to a charge in favour of the Irish Revenue
Commissioners and the entering into this Agreement will not give rise to a
charge to capital acquisitions tax.     7.14.48   QRG Ireland has properly
operated the PAYE system of deduction and of accounting to the Irish Revenue
Commissioners (and all similar systems to the appropriate authority in any other
jurisdiction) for Taxes chargeable on the remuneration of its employees (deemed
or otherwise) and has properly operated Social Welfare and Pay Related Social
Insurance deductions (both employer’s and employees’) deductions (or their
equivalent in any other jurisdiction) and has no liability in respect thereof
and has maintained all material records appropriate for the purposes thereof.  
  7.14.49   Any and all stamp duty that was chargeable on the issue of the
Company Bearer Warrants and any other bearer warrants that have ever been issued
by the Company has been paid in full.     7.14.50   The trustees of the EBT,
being the Seller and Mrs Kathleen Philipp acting as trustees of the EBT in their
individual capacities (i) have at all times since the establishment of the EBT
been resident for tax purposes in the UK and nowhere else and (ii) and will
continue to be resident for tax purposes in the UK and nowhere else until the
Seller and Mrs Kathleen Philipp cease to be the trustees of the EBT.

7.15   Restrictions on Business Activities

There is no Contract (non competition or otherwise) or Order to which any QRG
Group Entity is a party or otherwise binding upon any QRG Group Entity which has
the effect of prohibiting or impairing any business practice of any QRG Group
Entity or the Company Business, or otherwise limiting the freedom of any QRG
Group Entity to engage in any line of business or

48



--------------------------------------------------------------------------------



 



to compete with any Person. Without limiting the generality of the foregoing, no
QRG Group Entity has entered into any Contract under which any QRG Group Entity
is restricted from selling, licensing, manufacturing or otherwise distributing
any of its Company Intellectual Property or Company Products.

7.16   Title to Properties; Absence of Liens and Encumbrances

  7.16.1   No QRG Group Entity owns any real property or has any option or right
to acquire any ownership interest in any real property nor has any QRG Group
Entity ever owned any real property.     7.16.2   The Disclosure Letter sets
forth a list of all leases, lease guaranties, subleases, agreements for the
leasing, use or occupancy of, or otherwise granting a right in or relating to
all real property currently leased, subleased or licensed by or from any QRG
Group Entity or otherwise used or occupied by any QRG Group Entity for the
operation of their respective businesses (the “Leased Real Property”), including
all amendments, terminations and modifications thereof (“Lease Agreements”); and
there are no other Lease Agreements for real property affecting the Leased Real
Property or to which any QRG Group Entity is bound. There is not, under any of
such Lease Agreements, any existing default by any QRG Group Entity (or to the
Seller’s knowledge, any default by any lessor of any Leased Real Property under
any of such Lease Agreements) nor so far as the Seller is aware, is there any
event or circumstance existing which with notice or lapse of time, or both,
would constitute a default under any such Lease Agreements). The Lease
Agreements are valid and effective in accordance with their respective terms,
subject to Laws of general application relating to bankruptcy, insolvency and
the relief of debtors. The QRG Group Entities currently occupy all of the Leased
Real Property for the operation of their businesses and there are no other
parties occupying, or with a right to occupy, the Leased Real Property.    
7.16.3   So far as the Seller is aware, neither the operation of any QRG Group
Entity on the Leased Real Property nor such Leased Real Property, including the
improvements thereon, violate in any material respect any applicable building
code, zoning requirement or statute relating to such property or operations
thereon, and any such non violation is not dependent on so called non conforming
use exceptions.     7.16.4   Each QRG Group Entity has good and marketable title
to, and in the case of leasehold interests, valid leasehold interest in all of
its tangible properties and assets and Leased Real Property, free and clear of
all Liens except permitted Liens.     7.16.5   Each QRG Group Entity has
performed all of their obligations under any termination agreements pursuant to
which any of them have terminated any leases, subleases, licences or other
occupancy agreements for real property that are no longer in effect and no QRG
Group Entity has any continuing liability with respect to such terminated
agreements. The Disclosure Letter sets forth the tangible properties and assets,
real (other than the Leased Real Property disclosed in the Disclosure Letter),
personal and mixed, used and/or held for use in the conduct of the Company
Business with an individual value of more than £25,000.

7.17   Assets

49



--------------------------------------------------------------------------------



 



  7.17.1   The QRG Group Entities own or have valid leasehold interests in or
valid rights under Contract to use, all their respective assets used in
connection with the Company Business as currently conducted free and clear of
all Liens, except Permitted Liens. The assets owned or leased by the QRG Group
Entities and currently used by the QRG Group Entities in the conduct of the
operation of the Company Business (including, without limitation, the assets and
properties reflected on the Financial Statements) are adequate and sufficient,
in all material respects, for the operation of the Company Business as currently
conducted. For purposes of clarity, this clause 7.17.1 does not relate to real
property (such items being the subject of clause 7.16) or intellectual property
(such items being the subject of clause 7.18).     7.17.2   Upon the completion
of the transactions contemplated by this Agreement (including, for the avoidance
of doubt, the QRG Ireland Agreement), the Buyer will own through the Company and
its Subsidiaries all assets, rights and interests as are necessary to enable the
Buyer to operate the Company Business in the same manner as it has been and is
currently operated by the QRG Group Entities.     7.17.3   None of the QRG Group
Entities has, within the past twenty-four (24) months ending at the date hereof,
acquired any assets on terms which were not a bargain at arm’s-length.

7.18   Intellectual Property

  7.18.1   The Disclosure Letter (i) lists all Company Registered Intellectual
Property, (ii) lists any material actions that the Seller is or should
reasonably be aware of that must be taken by any QRG Group Entity within sixty
(60) days of the date of this Agreement with respect to any of the foregoing,
including the payment of any registration, maintenance or renewal fees or the
filing of any documents, applications or certificates, and (iii) lists any
proceedings or actions before any court or tribunal (including the United States
Patent and Trademark Office (the “PTO”), the European Patent Office (the “EPO”)
or equivalent authority anywhere in the world) to which any QRG Group Entity is
a party and in which claims are raised relating to the validity, enforceability,
scope, ownership or infringement of any of the Company Intellectual Property.  
  7.18.2   All documents required to be filed and fees required to be paid (or
which will be required to be filed or paid on or before the Bring Down Date) in
connection with the Company Registered Intellectual Property have been or will
have been duly filed or paid, as the case may be, for the purposes of
maintaining such Company Registered Intellectual Property and no QRG Group
Entity or the Seller has received any notice or is aware that any circumstances
exist where any application for registration required might not proceed to
grant.     7.18.3   All Company Registered Intellectual Property is valid,
subsisting and enforceable.     7.18.4   Other than Intellectual Property Rights
licensed to any QRG Group Entity under an In-Licence (as defined in clause
7.18.14), the Company Intellectual Property includes all Intellectual Property
Rights that are used in or necessary to the conduct of the Company Business as
it currently is conducted by the QRG Group Entities, including the design,
development, manufacture, use, marketing, import for resale, distribution,
licensing out and sale of any Company Product (to the extent such activities are
currently being conducted by the QRG Group Entities).

50



--------------------------------------------------------------------------------



 



  7.18.5   None of the Company Intellectual Property Rights are jointly owned by
the Company and any third Person.     7.18.6   No Person, including any current
or former employee or shareholder of any QRG Group Entity, has retained or has
been granted, or has the right to be granted, ownership of or the right to
license or sublicense any Company Intellectual Property.     7.18.7   Without
limiting the foregoing:

  a)   the Intellectual Property Rights that were assigned and transferred
absolutely to the Company pursuant to the Philipp IP Transfer Agreements
constitute all Intellectual Property Rights that were created or invented, as
the case may be, or that were owned, in whole or in part, by the Seller, or in
which the Seller has had any right or any ownership interest and that are
material to, or related to, the Company Business or any Company Product,
including such rights which came into existence at any time after the date which
is the earlier of (1) the date the Seller ceased employment with any third party
but the Company and (2) the date of formation of the Company; and     b)   the
Intellectual Property Rights that were assigned and that transferred absolutely
to the Company pursuant to other IP Transfer Agreements constitute all
Intellectual Property Rights that were created or invented, as the case may be,
or that are owned by, in whole or in part, any other Person that has been
associated with the Company (including any Co-Inventor) or in which any such
other Person had right or any ownership interest and that are material to, the
Company Business or any Company Product, including such rights which came into
existence at any time after the date on which such Person commenced their
employment or consultancy relationship with the Company.     c)   The Company
owns, without restriction or Lien of any kind other than the Permitted Liens,
all right, title and interest in and to the Transferred Intellectual Property
Rights.

  7.18.8   A QRG Group Entity is the sole and exclusive owner of each item of
Company Intellectual Property, free and clear of any Liens other than Permitted
Liens. A QRG Group Entity has the sole and exclusive right to bring a claim or
suit against a third party for infringement or misappropriation of the Company
Intellectual Property. No Person other than a QRG Group Entity is entitled to,
or has any current, future or contingent right (i) to any fees, payment,
compensation, or other amounts with respect to any Company Intellectual
Property, including with respect to the sale, licensing, or damages for the
infringement, of any such Company Intellectual Property; or to any Technology or
Intellectual Property Rights therein developed by or for a QRG Group Entity.    
7.18.9   To the knowledge of the Seller, no Person is infringing or
misappropriating any Company Intellectual Property.     7.18.10   The QRG Group
Entities and the Seller have taken all steps that are reasonably required to
protect the Trade Secret rights in their Know-how and to protect the Trade
Secret rights in the Know-how provided by any other Person to any QRG Group
Entity.

51



--------------------------------------------------------------------------------



 



  7.18.11   To the Seller’s knowledge there have been no material unauthorised
intrusions or breaches of the security of Information Technology Systems used in
connection with the operation of any QRG Group Entity or unauthorised disclosure
of material Know-how.     7.18.12   So far as the Seller is aware, the operation
of the Company Business as it has been conducted and is currently conducted by
QRG Group Entities, including the design, development, use, import, branding,
advertising, promotion, marketing, manufacture, sale or licensing out of any
Company Product or Technology, has not and does not infringe or misappropriate
any Intellectual Property Rights of any third Person, violate any right
(including any right to privacy or publicity) of any third party, or constitute
unfair competition or trade practices under the Laws of any jurisdiction. No QRG
Group Entity has received notice from any Person claiming that such operation or
any act, or any Company Product, Technology used by any QRG Group Entity
infringes or misappropriates any Intellectual Property Rights of any Person or
constitutes unfair competition or trade practices under the Laws of any
jurisdiction.     7.18.13   Neither this Agreement nor the transactions
contemplated by this Agreement, will so far as the Seller is aware, result in
(i) any QRG Group Entity or the Buyer or any Affiliate, granting to any third
Person any right to or with respect to any Intellectual Property Rights owned
by, or licensed to, any of them (other than rights granted by any QRG Group
Entity on or prior to the date hereof to Company Intellectual Property),
(ii) any QRG Group Entity, or the Buyer or any of its Affiliates, being bound
by, or subject to, any non compete or other material restriction on its freedom
to engage in, participate in, operate or compete in any line of business, or
(iii) any QRG Group Entity being obligated to pay any royalties or other licence
fees with respect to Intellectual Property Rights of any third Person in excess
of those currently payable by any QRG Group Entity.     7.18.14   The Disclosure
Letter lists all Contracts to which any one or more of the QRG Group Entities is
a party that grants to any of them a licence, ownership rights, an option to, or
other rights in or to any Technology or Intellectual Property Rights owned in
whole or in part by a third Person (collectively, “In-Licences”), other than
Contracts pursuant to which the relevant QRG Group Entity has received a licence
to Generally Commercially Available Code, for less than £25,000 per annum and
which software is not incorporated into a Company Product.     7.18.15   The
Disclosure Letter lists all Contracts, to which any QRG Group Entity is a party
under which any of them grants any third Person (including any end-user or
customer) or any other QRG Group Entity a licence or other rights in or to any
Company Intellectual Property or other Intellectual Property Rights,
(collectively, “Out-Licences”; together with the In-Licences, the “IP
Licences”), other than non-exclusive licences to customers for Company Products
pursuant to a Company’s standard form agreements (copies of which have been made
available to the Buyer prior to the date hereof).     7.18.16   No QRG Group
Entity is in breach of, nor has any QRG Group Entity failed in any material
respect to perform under, any IP Licence and, to the knowledge of the Seller, no
other party to any such IP Licence is in material breach thereof or has failed
to perform in any material respect thereunder.     7.18.17   Except as set forth
in the Disclosure Letter, all IP Licences will, so far as the Seller is aware,
continue in force to the benefit of the Company after the Closing without the
need for approval by any Person. The completion of the transactions

52



--------------------------------------------------------------------------------



 



      contemplated by this Agreement, including the completion of the
acquisition of the Company Shares by the Buyer will not of themselves violate or
result in the breach, modification, termination or suspension of any IP Licence.
    7.18.18   To the knowledge of the Seller there are no disputes between any
QRG Group Entity or any Co-Inventor and any third Person under any IP Licence.  
  7.18.19   No (i) government funding; (ii) facilities of a university, college,
other educational institution or research centre; or (iii) funding (other than
general funds raised by the Company) from any Person was used specifically for
the development of any Company Intellectual Property.     7.18.20   No QRG Group
Entity has committed to or is obligated or bound to grant a licence or other
rights to any current or future Company Intellectual Property to any third
Person, including any obligations that may result from any QRG Group Entity’s
participation in any standards body or similar organisation.     7.18.21   No
QRG Group Entity has used or incorporated Open Source into, or combined Open
Source with, any Company Product or Technology that would subject any Company
Product or Technology or Company Intellectual Property to the terms of an Open
Source Licence.     7.18.22   No Company Source Code has been placed in escrow
and no QRG Group Entity is required or would be obligated to place any Company
Source Code into escrow or to release Company Source Code to any third person.  
  7.18.23   All Information Technology Systems are: (i) legally and beneficially
owned by a QRG Group Entity or, in relation to Software, are owned by or
licensed to a QRG Group Entity; (ii) in the exclusive possession and control of
a QRG Group Entity; and (iii) free from any charge, mortgage or encumbrance and
are not the subject of any agreement for lease, hire, hire purchase, sale on
deferred terms or any other similar arrangement. The source code for all
Software, other than Generally Commercially Available Code, is either held by a
QRG Group Entity or in escrow on behalf of a QRG Group Entity.     7.18.24   The
Information Technology Systems: (i) are in satisfactory working order and are
fit for the purpose for which they are being used; (ii) are supported by
technically competent and trained employees and contractors and have appropriate
security, back-ups, disaster recovery arrangements and hardware and software
support and maintenance to minimise the risk of any error, breakdown, failure or
security breach occurring and to ensure that if such event does occur it does
not cause a disruption to the business of any QRG Group Entity; (iii) are
configured and maintained to minimise the effects of bugs, viruses, logic bombs,
trojan horses and other destructive programs or scripts; and (iv) have not
suffered any error, breakdown, failure or security breach in the last twelve
(12) months which has caused material disruption or damage to the business of
any QRG Group Entity. Each QRG Group Entity holds all the rights necessary to
use the Information Technology Systems in the manner in which they are currently
used by that Entity.     7.18.25   To the extent that any QRG Group Entity has
collected personal data with respect to a third party, all collection, storage,
use and dissemination of such information has been in material compliance with
all Data Protection Laws, the Company’s policies and obligations and, in
particular, all QRG Group Entities: (i) have complied with or validly refused
all requests from data subjects to access, change or delete personal data; and
(ii) have agreements which are materially in

53



--------------------------------------------------------------------------------



 



      compliance with relevant Data Protection Laws in place with all persons
processing personal data on their behalf. There have been no orders made against
any QRG Group Entity for the rectification, erasure or destruction of data under
any Data Protection Laws; there have been no warrants issued under any Data
Protection Laws authorising any government entity or agent to enter the premises
of any QRG Group Entity and all personal data kept in the databases of any QRG
Group Entity is necessary for the conduct of the Company Business as currently
carried on, accurate in all material respects and up to date.     7.18.26   Each
QRG Group Entity has made notifications or is registered as required under all
applicable Data Protection Laws in respect of personal data processed by it. No
QRG Group Entity has received a notice of breach by it of any applicable Data
Protection Laws and in particular has not received an enforcement notice, an
information notice or a special information notice under the UK Data Protection
Act 1998. No individual has, to the knowledge of the Seller, been awarded
compensation from any QRG Group Entity under any applicable Data Protection Laws
in particular, (A) no individual is making a claim for such compensation from
any QRG Group Entity; and (B) to the Seller’s knowledge there are no
circumstances which are likely to give rise to such a claim.     7.18.27   The
Disclosure Letter lists all Company Products. No customer or other Person has
asserted or threatened to assert any claim against any QRG Group Entity (i)
under or based upon any warranty provided by or on behalf of any QRG Group
Entity, or (ii) under or based upon any other warranty relating to any Company
Product. All Company Products do and when sold by the relevant QRG Group Entity
did, conform to all applicable warranties and specifications.

7.19   Customers: Suppliers

  7.19.1   The Disclosure Letter sets forth a complete list of, and the
aggregate Pounds Sterling value of sales made or services provided to, the
twenty (20) largest customers (the “Top Customers”) of the QRG Group Entities,
taken as a whole, within each of the most recently-completed financial year and
the current financial year-to-date based on the gross revenues of the QRG Group
Entities during such period.     7.19.2   The Disclosure Letter sets forth a
complete list of, and the aggregate gross revenue from, the top ten
(10) distributors and/or sales representatives (the “Top Distributors”) and top
three (3) licencees (the “Top Licencees”) of the QRG Group Entities, taken as a
whole, within each of the most recently-completed financial year and the current
financial year-to-date based on consolidated gross revenues of the QRG Group
Entities during such period.     7.19.3   The Disclosure Letter sets forth a
complete list of, and the aggregate consolidated payments to, the top five
(5) suppliers, including without limitation foundries (the “Top Suppliers”), of
the QRG Group Entities, taken as a whole within each of the most
recently-completed financial year and the current financial year-to-date based
on consolidated payments of the QRG Group Entities during such period.    
7.19.4   No Top Customer, Top Distributor, Top Licencee or Top Supplier has
cancelled or otherwise terminated or materially and adversely modified, or to
the knowledge of the Seller threatened to cancel or otherwise terminate or
materially and adversely modify, its relationship with any QRG Group Entity.
None of the QRG Group Entities has received any notice, nor does the Seller have
knowledge, that any Top Customer, Top Distributor, Top Licencee or Top Supplier
(i) intends to cancel

54



--------------------------------------------------------------------------------



 



      or otherwise materially and adversely modify its relationship with any QRG
Group Entity on account of the transactions contemplated by this Agreement or
otherwise, or (ii) is threatened with bankruptcy or insolvency or is, or is
reasonably likely to become, otherwise unable to purchase or provide goods or
services, as appropriate, from the QRG Group Entities consistent with past
custom and practice.     7.19.5   There is no existing material dispute between
any QRG Group Entity, on the one hand, and any customer, representative, agent
or other contractor, distributor, reseller, manufacturer, dealer or partner,
including those listed in the Disclosure Letter, on the other hand. To the
knowledge of the Seller, none of the QRG Group Entities has granted or agreed to
provide any sales, trade or product promotion allowances, rebates or similar
product promotions or incentives, and no QRG Group Entity has any Liability or
obligation with respect to any of the foregoing, except as set forth in the
Disclosure Letter. Except as set forth in the Disclosure Letter and other than
sales commissions payable to Company Employees in the ordinary course of
business, there is no agreement or other arrangement which would obligate any
QRG Group Entity to make any payment or pay any commission to any broker,
independent contractor or other Person in connection with the sale of Company
Products or otherwise.

7.20   Material Contracts       The Disclosure Letter sets forth a true, correct
and complete list of all Contracts and other agreements to which any QRG Group
Entity is a party or by which any QRG Group Entity or any of their respective
properties or assets are bound, of the following types:

  7.20.1   any Lease Agreements;     7.20.2   any Employee Agreement and/or
employment or consulting Contract with any executive officer or Company Employee
of any QRG Group Entity earning an annual salary or consultancy fee in excess of
£30,000;     7.20.3   any Contract currently in effect with any former officer,
director, member or shareholder (or group of members or shareholders) of any QRG
Group Entity;     7.20.4   any Contract with a third party consultant or
contractor, sales representative, or agent to which any QRG Group Entity is a
party under which such QRG Group Entity made any payments in excess of £25,000
in the aggregate within the preceding twelve (12) month period;     7.20.5   any
Contract with any Top Customer, Top Distributor, Top Licensee and Top Supplier;
    7.20.6   any Contract under which a third party has been engaged, hired or
compensated by or on behalf of any QRG Group Entity to provide any services or
assistance with respect to the design, development, testing or manufacture of
any Company Product (or any part thereof) or to author any Company Source Code;
    7.20.7   any Contract limiting the right of any QRG Group Entity, or
requiring payments to a Third Party in order to engage in any line of business;
to exercise, use, modify, maintain, support, transfer, Licence, distribute,
exploit or enforce any Company Intellectual Property or Company Products; or to
compete with any Person in any line of business;

55



--------------------------------------------------------------------------------



 



  7.20.8   any Contract of which the Seller has knowledge to which any Company
Employee (including any consultant any QRG Group Entity) is bound that in any
manner purports to restrict the future operation of the Company Business from
operating as it does at the date hereof or to assign to any other Person such
Company Employee’s rights to any Company Intellectual Property;     7.20.9   any
joint venture, partnership and other Contract (however named) involving a
sharing of profits, losses, costs or Liabilities by any QRG Group Entity with
any other Person;     7.20.10   any power of attorney relating to any QRG Group
Entity that is currently effective and outstanding;     7.20.11   any Contract
containing a written performance warranty for the Company Products that is
materially different from the standard warranties for such Company Products;    
7.20.12   any Contract (A) relating to the disposition or acquisition by any QRG
Group Entity after the date of this Agreement (or prior to the date of this
Agreement that has any remaining material obligations) of any business, line of
business, operations, real property or assets not in the ordinary course of
business, (whether by merger, sale of capital share or membership interests,
sale of assets or otherwise), or (B) pursuant to which any QRG Group Entity has
any ownership interest in any other Person or other business enterprise;    
7.20.13   any Contract to which any QRG Group Entity is a party of guarantee,
indemnity or suretyship or any contract to secure any obligations of any person,
including any director of any QRG Group Entity or any Company Employee;    
7.20.14   any mortgages, indentures, guarantees, loans or credit agreements,
security agreements or other Contracts relating to the borrowing of money or
extension of credit, other than accounts receivables and payables in the
ordinary course of business;     7.20.15   any Contract with a customer, which
to the Seller’s knowledge will or is reasonably likely to result in a Loss to
any QRG Group Entity;     7.20.16   all Contracts under which any third Person,
including any Person engaged in semiconductor manufacturing, testing or
packaging, has supplied or provided, or has agreed to supply or provide, any
product, device, component or service related to any Company Product to any QRG
Group Entity or to a third party on behalf of any QRG Group Entity.

      Such contracts described in clauses 7.20.1 to 7.20.16, are referred to in
this Agreement as the “Material Contracts”.

7.21   No Breach

  7.21.1   Assuming the due authorisation and execution of all the parties
(other than the applicable QRG Group Entity) thereto, all Material Contracts and
Ancillary Agreements to which any QRG Group Entity is a party are valid, binding
and in full force and effect, except as enforcement may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganisation, moratorium and
other Laws affecting the rights of creditors generally and general equitable
principles (whether considered in a proceeding in equity or at Law).

56



--------------------------------------------------------------------------------



 



  7.21.2   No QRG Group Entity has breached or is in breach of any provision of
any Material Contract or Ancillary Agreement, except in each case for those
breaches which, individually or in the aggregate, would not reasonably be
expected to be material to the QRG Group Entities taken as a whole.     7.21.3  
To the knowledge of the Seller, no Person who is party to any Material Contract
or Ancillary Agreement, has breached or is in breach (or would be in breach but
for the requirements of notice or lapse of time) of any provision of, any
Material Contract or Ancillary Agreement.     7.21.4   Except as set out in the
Disclosure Letter, no Material Contract requires the obtaining of any consent,
approval, notation or waiver of any third party in connection with the
transactions contemplated by this Agreement, and so far as the Seller is aware,
no Material Contract shall or may be terminated as a result of this Agreement.  
  7.21.5   No QRG Group Entity has released or waived any material right under
any Material Contract or Ancillary Agreement.     7.21.6   To the knowledge of
the Seller, none of the Material Contracts or Ancillary Agreements is subject to
any claims, charges, set offs or defences.     7.21.7   Except as set out in the
Disclosure Letter, as of the date hereof, there are no new Contracts which are
being actively negotiated and which would be required to be disclosed in the
Disclosure Letter against the warranty set out at clause 7.20 of this Agreement.

7.22   Interested Party Transactions

  7.22.1   No officer or director or, to the knowledge of the Seller, any other
shareholder of any QRG Group Entity (nor any immediate family member of any such
person, or any Entity in which any such person has or has had an interest)
(each, an “Interested Party”), has or has had, directly or indirectly:

  a)   any interest in any Entity which furnished or sold, or furnishes or
sells, services, products, or technology that the QRG Group Entity’s furnish or
sell, or proposes to furnish or sell;     b)   any interest in any Entity that
purchases from or sells or furnishes to any QRG Group Entity, any goods or
services; or     c)   any interest in, or is a party to, any Contract to which
any QRG Group Entity is a party;

      provided, however, that ownership of no more than three per cent. (3%) of
the outstanding voting share of a publicly-traded corporation shall not be
deemed to be an “interest in any Entity” for purposes of this clause 7.22.1.    
7.22.2   All transactions pursuant to which any Interested Party has purchased
any services, products, or technology from, or sold or furnished any services,
products or technology to, the QRG Group Entities that were entered into on or
after the inception of the applicable QRG Group Entity have been on an arms
length basis on terms no less favourable to such QRG Group Entity than would be
available from an unaffiliated party.

57



--------------------------------------------------------------------------------



 



7.23   Compliance: Permits

  7.23.1   No QRG Group Entity is, nor so far as the Seller is aware, has in the
past five (5) years been, in conflict with, or in default or in violation of, in
any material respect, any Law applicable to the QRG Group Entities or by which
the QRG Group Entities or any of their respective businesses, properties or
assets is bound or affected.     7.23.2   There is no Order binding upon any QRG
Group Entity which has or would reasonably be expected to have the effect of
prohibiting or materially impairing the Company Business.     7.23.3   Each QRG
Group Entity holds, to the extent required by Law, all material Permits that are
necessary for the operation of the Company Business as currently conducted and
to permit the QRG Group Entities to own and use their assets in the manner in
which they own and use such assets currently (collectively, “Company Permits”).
    7.23.4   The Disclosure Letter lists all of the Company Permits.     7.23.5
  To the knowledge of the Seller, no suspension or cancellation of any of the
Company Permits is pending or threatened. The QRG Group Entities are in
compliance, in all material respects, with the terms of the Company Permits. The
QRG Group Entities, as applicable, hold all Company Permits that are material
and necessary for the current conduct, ownership, use or operation of the QRG
Group Entities, their respective assets and the Company Business.

7.24   Litigation

  7.24.1   Except as set forth in the Disclosure Letter, there is no Action
pending, or to the knowledge of the Seller, threatened, against any QRG Group
Entity, their respective properties (tangible or intangible) or any of their
officers or directors or any person for whose acts or defaults any QRG Group
Entity is vicariously liable or in respect of which any QRG Group Entity is
liable to indemnify any party whatsoever, nor to the knowledge of the Seller are
there any presently existing facts or circumstances that would constitute a
reasonable basis therefor.     7.24.2   There is no investigation or other
proceeding pending or, to the knowledge of the Seller, threatened, against any
of the QRG Group Entities, any of their respective properties (tangible or
intangible) or any of their officers or directors (in their capacities as such)
or in respect of which any QRG Group Entity is liable to indemnify any party
concerned, by or before any Governmental Entity, nor to the knowledge of the
Seller are there any presently existing facts or circumstances that would
constitute a reasonable basis for a successful claim to be brought against any
QRG Group Entity.     7.24.3   The Disclosure Letter lists all Actions initiated
by any QRG Group Entity or the Seller against any Person.     7.24.4   So far as
the Seller is aware, no QRG Group Entity nor any of their officers or employees
nor any person for whose acts or defaults any QRG Group Entity is vicariously
liable has by any act or default committed (a) any criminal or unlawful act in
connection with the Company Business, other than minor road traffic offences,
(b) any breach of trust in relation to the Company Business or any QRG Group
Entity, or (c) any breach of contract or statutory duty or tortious act which

58



--------------------------------------------------------------------------------



 



      could entitle a third Person to terminate any contract to which any QRG
Group Entity is a party.     7.24.5   The Disclosure Letter sets forth a list of
the documents (copies of which are included in the Disclosure Documents) which
represent the entire understanding, and constitute the whole agreement in
relation to the engagement by the Seller and the QRG Entities of Mr [*]. These
documents supersede any other arrangement between the parties thereto with
respect to their subject matter. [Information marked [*] in this paragraph has
been omitted and filed separately with the Commission. Confidential treatment
has been requested with respect to the omitted portions.]

7.25   Books and Records

    The registers of members of each QRG Group Entity contain complete and
accurate records of the members of such QRG Group Entity. The minute books of
the Company and QRG Ireland, all of which are contained in the Disclosure
Documents, constitute true, correct and complete records of all meetings held
of, and corporate action taken by, the shareholders, the Company Board and the
board of directors of QRG Ireland, and no meeting of any such shareholders has
been held for which minutes have not been prepared or that are not contained in
such minute books.       Each QRG Group Entity has made and kept (and the
Company has made available to the Buyer prior to the date hereof) business
records, financial books and records, personnel records, ledgers, sales
accounting records, tax records and related work papers and other books and
records of the QRG Group Entities (the “Books and Records”) which materially
reflect the business activities of the QRG Group Entities. No QRG Group Entity
has engaged in any transaction, maintained any bank account or used any
corporate funds except as reflected in its normally maintained Books and
Records. The Books and Records have been maintained in accordance with sounds
business practices. At the Closing, the minute books and other Books and Records
of each QRG Group Entity will be in the possession of the Company.

7.26   Environmental Matters

  7.26.1   Each QRG Group Entity has complied, in all material respects, with
Environmental Laws.     7.26.2   So far as the Seller is aware, there are no
circumstances in relation to the QRG Group Entities which give rise or could
give rise or have given rise to any civil, criminal, administrative or other
action, claim, suit, complaint, proceeding, investigation, decontamination,
remediation or expenditure by any person or competent authority under
Environmental Laws in relation to any matter including any current or former
Leased Real Properties.     7.26.3   So far as the Seller is aware, each QRG
Group Entity has obtained and there are in full force and effect and each QRG
Group Entity has at all times complied in all material respects with all
Environmental Permits necessary for the Company Business.     7.26.4   At no
time has any QRG Group Entity received any notice or intimation alleging a
breach of the terms of an Environmental Permit or alleging any other breach of
Environmental Laws.

59



--------------------------------------------------------------------------------



 



  7.26.5   No QRG Group Entity has received, generated, handled, used, stored,
treated, transported, kept, deposited or disposed of Waste contrary to
Environmental Laws at, on or under the Leased Real Property.     7.26.6   Except
as would not be reasonably expected to result in material Liability to any QRG
Group Entity, no amount of any Hazardous Material is present in, on or under any
property, including the land and the improvements, ground water and surface
water thereof, that any QRG Group Entity has at any time owned, operated,
occupied or leased.     7.26.7   No QRG Group Entity has exposed any Company
Employee or others to Hazardous Materials in violation of any Law or in a manner
that would result in material Liability to any QRG Group Entity, nor has any QRG
Group Entity disposed of, transported, sold, or manufactured any product
containing a Hazardous Material (any or all of the foregoing being collectively
referred to herein as “Hazardous Materials Activities”) in violation of any
Environmental Laws. No QRG Group Entity has received any notice from any
Governmental Entity regarding any actual or alleged violation of Environmental
Laws, or any liabilities or potential liabilities for investigation costs,
cleanup costs, response costs, corrective action costs, personal injury,
property damage, natural resources damages or attorney fees under Environmental
Laws. To the Seller’s knowledge, no QRG Group Entity has disposed of or released
any Hazardous Material so as to give rise to Liability for investigation costs,
cleanup costs, response costs, corrective action costs, personal injury,
property damage, natural resources damages or attorney fees under Environmental
Laws, or otherwise violated any Environmental Laws.     7.26.8   Each QRG Group
Entity has been at all times and is currently in material compliance with the
European Union Directive 2002/95/EC on the restriction of the use of certain
hazardous substances in electrical and electronic equipment and all other
similar Laws and has received certifications from its suppliers that they are
similarly in compliance.     7.26.9   No QRG Group Entity has entered into any
agreement that may require it to guarantee, reimburse, pledge, defend, hold
harmless or indemnify any other party with respect to Liabilities arising out of
or relating to the Hazardous Materials Activities of any QRG Group Entity or any
third Person.

7.27   Health and Safety Law

  7.27.1   Each QRG Group Entity has complied in all material respects with
Health and Safety Law, and, so far as the Seller is aware, there are no
circumstances which could give rise or have given rise to a material breach of
Health and Safety Law or any civil, criminal or administrative action, claim,
suit, proceeding or investigation by any person or other competent authority
under Health and Safety Law.     7.27.2   So far as the Seller is aware, all
risk assessments, reviews, reports and audits required by Health and Safety Law
have been properly carried out and the recommendations contained in the relevant
documents have been implemented.

7.28   Employee Benefit Plans and Compensation

  7.28.1   The Disclosure Letter lists each Company Employee Plan and each
Employee Agreement, and all staff handbooks, policies and procedures currently
in force as of the date of this Agreement and applicable to the Company
Employees.

60



--------------------------------------------------------------------------------



 



  7.28.2   To the extent that any Company Employee Plan existed in the past, so
far as the Seller is aware, no QRG Group Entity has any subsisting liability in
respect of it.     7.28.3   No QRG Group Entity operates a Company Employee Plan
which provides defined benefits (by reference to earnings or otherwise) on
retirement, death or disability, or a defined contribution arrangement in
connection with which there is a stated intention to provide a particular level
of benefit.     7.28.4   No QRG Group Entity has made any plan or commitment to
establish any new Company Employee Plan or Employee Agreement, to modify any
Company Employee Plan or Employee Agreement (except to the extent required by
Law or to conform any such Company Employee Plan or Employee Agreement to the
requirements of any applicable Law, or as required by this Agreement), or to
adopt or enter into or contribute or agree to contribute to, any Company
Employee Plan or Employee Agreement.     7.28.5   The Disclosure Letter lists as
of the date hereof, all of the Employees of the QRG Group Entities, and on a per
person basis, the salary, notice period, holiday entitlement, bonus accrued for,
royalties payable to and contributions payable in respect of each such Employee.
    7.28.6   To the Seller’s knowledge, no QRG Group Entity or any Critical
Employee or Critical Consultant or Important Employee or Important Consultant
intends to terminate his or her employment or engagement for any reason.    
7.28.7   The Disclosure Letter lists as of the date hereof each consultant,
independent contractor, agency worker and other contingent or temporary worker
used by any QRG Group Entity and a description of the remuneration arrangements
applicable to each.     7.28.8   The Company has made available to the Buyer
prior to the date hereof:

  a)   correct and complete copies of all documents embodying each Company
Employee Plan and each Employee Agreement including, without limitation, all
amendments thereto and all related trust documents;     b)   if any QRG Group
Entity is liable to contribute to a Company Employee Plan, the most recent
annual and periodic accounting of such Company Employee Plan assets;     c)  
all material written agreements and contracts relating to each Company Employee
Plan, including administrative service agreements and group insurance contracts;
    d)   all communications material to any Company Employee relating to any
Company Employee Plan and any proposed Company Employee Plan;

      in each case, relating to any amendments, terminations, establishments,
increases or decreases in contributions or benefits, acceleration of payments or
vesting schedules or other events which would result in any Liability to any QRG
Group Entity; and

  e)   all correspondence to or from any governmental agency relating to any
Company Employee Plan.

61



--------------------------------------------------------------------------------



 



  7.28.9   Each QRG Group Entity has performed all material obligations required
to be performed by them under, is not in default or violation of, and the Seller
has no knowledge of any default or violation by any other party to, any Company
Employee Plan.     7.28.10   Each Company Employee Plan has been established,
registered, qualified, amended, funded, invested and administered in material
compliance with the terms of any document that affects such activity in respect
of such Company Employee Plan and so far as the Seller is aware there is no
reason why such status of each Company Employee Plan will or may cease, and each
Company Employee Plan is in material compliance with applicable Laws.    
7.28.11   In relation to each Company Employee plan, so far as the Seller is
aware, no event has occurred and no condition exists that would subject any QRG
Group Entity to any Tax, fine, Lien, penalty or other Liability imposed by
applicable Laws.     7.28.12   Each Company Employee Plan can be amended,
terminated or otherwise discontinued after the effective time in accordance with
its terms, without Liability to the Parent, the Buyer, the Company and each of
their Subsidiary or Affiliates (other than ordinary administration expenses).  
  7.28.13   Each QRG Group Entity has made timely all contributions and other
payments required by and due under the terms of each Company Employee Plan.    
7.28.14   No Company Employee Plan has unfunded Liabilities, that as of the
effective time, will not be offset by insurance or fully accrued.     7.28.15  
All death in service (or life assurance) benefits under the Company Employee
Plans are fully insured and all premiums by way of insurance which are payable
in respect of the Company Employee Plans and the rates at which such premiums
are payable and any discrepancy in the amounts currently payable in respect of
individual members of the Company Employee Plans have been made available to the
Buyer prior to the date hereof.     7.28.16   No Company Employee Plan exists or
has been proposed or has been agreed to operate that, except as may otherwise be
required pursuant to applicable Law, as a result of the execution of this
Agreement or the transactions contemplated herein (whether alone or in
connection with any subsequent event(s)), could:

  a)   result in severance pay or any increase in severance pay upon any
termination of employment or consultancy after the date of this Agreement;    
b)   accelerate the time of payment or vesting or result in any payment or
funding (through a grantor trust or otherwise) of compensation or benefits
under, increase the amount payable or result in any other material obligation
pursuant to, any of the Company Employee Plans;     c)   limit or restrict the
right of any QRG Group Entity to merge, amend or terminate any of the Company
Options or Company Employee Plans; or     d)   cause any QRG Group Entity to
record additional compensation expense on its income statement with respect to
any outstanding share option or other equity-based award.

62



--------------------------------------------------------------------------------



 



  7.28.17   There is no agreement, plan, provision, arrangement or other
contract covering the Seller or any Company Employee or any former Employee of
any QRG Group Entity that, considered individually or considered collectively
with any other such agreements, plans, provisions, arrangements or other
contracts:

  a)   will, or could reasonably be expected to, give rise directly or
indirectly to the payment of any amount that would be characterised as a
“parachute payment” within the meaning of Section 280G(b)(1) of the Code; or    
b)   is conditional on a change of control of any QRG Group Entity or any other
Entity (howsoever defined and to include without limitation a disposal of all or
substantially all of the business and assets of the relevant company) entitling
the individual to terminate his Employee Agreement or such other agreement
without notice or to treat himself as dismissed or released from any obligation
or to receive any payment or additional period of notice whatsoever.

  7.28.18   There is no agreement, plan, provision, arrangement or other
contract by which any QRG Group Entity is bound to compensate any Company
Employee for excise taxes paid pursuant to Section 4999 of the Code.     7.28.19
  The Disclosure Letter lists all persons who are believed by the Company or the
Seller to be “disqualified individuals” (within the meaning of Section 280G of
the Code and the regulations promulgated thereunder) as determined as of the
date hereof.     7.28.20   Each QRG Group Entity is in material compliance with
all applicable Laws, collective bargaining agreements and arrangements,
extension orders and binding customs in relation to employment, employment
practices, terms and conditions of employment, employee safety and health, wages
and working hours, in respect of the Company Employees and any former Employee
of any QRG Group Entity, and in each case:

  a)   has withheld and reported all amounts required by Law or by agreement to
be withheld and reported with respect to wages, salaries and other payments to
such Employees (including PAYE and other withholding tax, national insurance
contributions and other social security deductions, where appropriate);     b)  
is not liable for any arrears of wages, severance pay or any Taxes or any
penalty for failure to comply with any of the foregoing; and     c)   is not
liable for any payment to any trust or other fund governed by or maintained by
or on behalf of any Governmental Entity, with respect to unemployment
compensation benefits, social security or other benefits or obligations for such
Employees (other than routine payments to be made in the normal course of
business and consistent with past practice).

  7.28.21   There are no Actions, grievances, disputes, suits, claims or
administrative matters (including, without limitation, any complaints made under
any internal disputes procedure maintained in respect of any Company Employee
Plan and any references to any governmental agency) in progress, or so far as
the Seller is aware pending, threatened or reasonably anticipated by or against
any QRG Group Entity or any of the Company Employees or any former Employee of
and QRG Group Entity relating to any such Employee, Employee Agreement or
Company Employee Plan.

63



--------------------------------------------------------------------------------



 



  7.28.22   There have been no such Actions, grievances, disputes, suits, claims
or administrative matters in the last two (2) years.     7.28.23   So far as the
Seller is aware, there are no pending or threatened or reasonably-anticipated
claims or Actions or disputes against any QRG Group Entity or the EBT trustee
under any worker’s compensation policy or long term sickness or disability
policy.     7.28.24   The Disclosure Letter lists all Liabilities of all of the
QRG Group Entities to any Company Employee that result from the termination by
such QRG Group Entity or the Buyer of such Company Employee’s employment or
provision of services, a change of control of any QRG Group Entity (howsoever
defined), or a combination thereof.     7.28.25   Each QRG Group Entity has
classified all individuals who perform services for it correctly under any
Company Employee Plans as common law employees, independent contractors, leased
employees or workers.     7.28.26   No Company Employee has given or been given
notice of termination of his/her Employee Agreement.     7.28.27   There are no
trade unions, staff association, European Work Councils or other body
representing all or some of the Company Employees.

7.29   Company Options

  7.29.1   All necessary returns of information relating to the Company Options
have been made to the revenue authorities in any relevant jurisdiction within
the appropriate time limits.     7.29.2   All the legislative conditions of
Sections 527 to 541 and Schedule 5 to ITEPA required for the grant of the EMI
Options were satisfied at the date of grant.     7.29.3   All EMI Options were
granted with an exercise price equal to the market value at the date of grant of
the shares under option.     7.29.4   The market value of the shares under the
EMI Options at the date of grant was agreed with HMRC on each date of grant for
the EMI Options.     7.29.5   The grants of the EMI Options were reported to
HMRC within the prescribed statutory time limits.     7.29.6   No disqualifying
events (within the meaning of Sections 533 to 539 ITEPA) have taken place in
relation to any of the EMI Options.     7.29.7   No withholding liability or
social security charge will arise for any QRG Group Entity in any jurisdiction
in connection with the exercise of the Unapproved Options.

7.30   Insurance

  7.30.1   The Disclosure Letter lists all insurance policies and fidelity bonds
covering the assets, business, equipment, properties, operations, employees,
officers and directors of the QRG Group Entities, including the type of
coverage, the carrier, the amount of coverage, the term and the annual premiums
of such policies (each a “Company Insurance Policy”).

64



--------------------------------------------------------------------------------



 



  7.30.2   There is no claim by any QRG Group Entity pending under any of the
Company Insurance Policies as to which coverage has been questioned, denied or
disputed or that the Seller has a reason to believe will be denied or disputed
by the underwriters of such Company Insurance Policies or bonds.     7.30.3  
There is no pending claim for which its total value (inclusive of defence
expenses) is expected to exceed the policy limits under any Company Insurance
Policy.     7.30.4   All premiums due and payable under all Company Insurance
Policies have been paid and, so far as the Seller is aware, each QRG Group
Entity is otherwise in material compliance with the terms of such Company
Insurance Policies.     7.30.5   The Company Insurance Policies (or other
policies and bonds providing substantially similar coverage) have been in effect
for the past three (3) years and remain in full force and effect.     7.30.6  
The Seller has no knowledge of threatened termination of, or premium increase
with respect to, any of the Company Insurance Policies.

7.31   Export Control Laws and Economic Sanctions       Each QRG Group Entity
has at all material times conducted, in all material respects, their export and
re-export transactions in accordance with all applicable export and re-export
Laws, including United Kingdom Laws, United States Laws, and the Laws of each
country from which it exports or re-exports its products, technologies, software
or services, or where it otherwise conducts business. Without limiting the
foregoing:

  7.31.1   each QRG Group Entity has obtained all required export and re-export
licences, authorisations, orders, approvals, waivers, declarations and any other
consents from the appropriate Governmental Entity for (i) the export and
re-export, including tangible and intangible exports and re-exports, of its
products, services, software and technologies and (ii) any releases, whether
tangible or intangible, of its technologies to any Persons (“Export Approvals”);
    7.31.2   each QRG Group Entity is in compliance, in all material respects,
with the terms of all Export Approvals;     7.31.3   there are no pending or, to
the knowledge of the Seller, threatened claims against any QRG Group Entity with
respect to such Export Approvals;     7.31.4   to the knowledge of the Seller,
there are no presently existing facts or circumstances pertaining to any QRG
Group Entity’s export or re-export activities that would constitute a reasonable
basis for any future claims by any Governmental Entity or Person with respect to
such Export Approvals; and     7.31.5   any business of each QRG Group Entity,
including exports and re-exports of products, software, technology and services
that they conduct with persons in or within Cuba, Iran, Syria, Sudan, North
Korea and Burma, is not, so far as the Seller is aware, in violation of the
economic and trade sanctions administered by the U.S. Department of Treasury’s
Office of Foreign Assets Control and so far as the Seller is aware, would not be
in violation of the said Laws should the acquisition of the Company Shares be
completed pursuant to this Agreement. The QRG Group Entities have not
participated in and do not, so far as the Seller is aware, participate in any
foreign boycotts that are not sanctioned by the United States, including the
Arab League Boycott of Israel.

65



--------------------------------------------------------------------------------



 



7.32   Brokers’ and Finders’ Fees; Third Party Expenses       The Disclosure
Letter sets out a list of any Liability for Third Party Expenses or brokerage or
finders’ fees or agents’ commissions, fees related to investment banking or
similar advisory services or any similar charges incurred or to be incurred by
or assumed by the QRG Group Entities in connection with this Agreement or any
transaction contemplated hereby.   7.33   Corrupt Practices       No QRG Group
Entity has on the one hand, nor so far as the Seller is aware have any of their
officers, directors, employees, shareholders, agents on the other hand, directly
or indirectly:

  7.33.1   made or attempted to make any contribution, gift, bribe, rebate,
payoff, influence payment, kickback, or other payment to any Person, private or
public, regardless of what form, whether in money, property, or services:

  a)   to obtain favourable treatment for the Company Business or Contracts
secured;     b)   to pay for favourable treatment for business or Contracts
secured;     c)   to obtain special concessions or for special concessions
already obtained; or     d)   in violation of any requirement of Law.

  7.33.2   established or maintained any fund or asset that has not been
recorded in the books and records of the QRG Group Entities.

7.34   Insolvency

  7.34.1   No order has been made and no resolution has been passed for the
winding up of, or a provisional liquidator to be appointed in respect of, any
QRG Group Entity, and no petition has been presented and no meeting has been
convened for the purposes of winding up any QRG Group Entity.     7.34.2   No
administrator, examiner or liquidator has been appointed in respect of any QRG
Group Entity and no steps intended to result in such an appointment have been
taken.     7.34.3   No receiver which expression shall include an administrative
receiver has been appointed in respect of any QRG Group Entity.     7.34.4  
None of the QRG Group Entities is insolvent or unable to pay its debts and none
of QRG Group Entities have stopped paying its debts as they fall due.     7.34.5
  No voluntary arrangement under any applicable Law has been proposed in respect
of any QRG Group Entity.

7.35   Complete Copies of Materials       The Company has provided to the Buyer
prior to the date hereof true and complete copies of each Material Contract and
each of the other documents listed or referred to in the Disclosure Letter and
any amendments thereto.   8   INDEMNIFICATION AND LIMITATION OF CLAIMS

66



--------------------------------------------------------------------------------



 



8.1   Indemnities of Seller

  8.1.1   Subject to the limits set forth in this clause 8, from and after
Closing, the Seller agrees to indemnify, defend and hold harmless the Buyer from
and in respect of any Losses that the Indemnified Parties may suffer, sustain or
become subject to, directly or indirectly, as a result of, in connection with,
relating or incidental to or by virtue of any allegation of:

  a)   any breach of the Specified Warranties (in each case interpreting any
limitation therein as to materiality or “Material Adverse Affect” solely as
requiring the Loss in respect of which indemnification is sought to be an amount
not less than that set out in clause 8.3.1b) and as such disregarding the same
for the purposes of determining whether there has been a breach of any such
Specified Warranty);     b)   any breach of any representation, warranty or
covenant of any Optionholder or Minority Shareholder in any Option Decision Form
or Minority Shareholder Agreement;     c)   any breach by the Seller of any
covenant, undertaking or other agreement of such Person contained in clause 5.1,
5.3, 5.5, 5.7 or 11.2 of this Agreement; or     d)   any fraud on the part of
any Seller with respect to this Agreement, any Ancillary Agreement or any
certificate or other instrument delivered pursuant hereto or thereto.

  8.1.2   The Seller shall not have any right of contribution, indemnification
or right of advancement from the Indemnified Persons with respect to any Loss
claimed by the Buyer.     8.1.3   Nothing in this Agreement shall limit the
right of Buyer or the Parent to pursue any other remedy under this Agreement or
any Ancillary Agreement against the parties hereto or thereto.

8.2   Time Limits

  8.2.1   Other than in respect of fraud, the Seller shall have no liability for
any Indemnity Claim or any Warranty Claim (other than a Claim in respect of the
Tax Warranties) unless the Buyer gives to the Seller written notice containing a
summary of the Claim as far as it is known to the Buyer at such time on or
before the date which is eighteen (18) months after the Closing Date.     8.2.2
  Other than in respect of fraud, the Seller shall have no liability for any
Claim with respect to any breach or inaccuracy of any of the Tax Warranties or
any Tax Deed Claim unless the Buyer gives to the Seller written notice
containing a summary of the Claim as far as it is known to the Buyer at such
time on or before the sixth anniversary of the end of the accounting period for
the Company in which the Closing Date falls.

8.3   Monetary Limits

  8.3.1   Notwithstanding anything to the contrary contained in this Agreement
the Seller shall have no liability for any Warranty Claim or Indemnity Claim
(other than in respect of fraud or of any inaccuracy in or breach of the
representations and

67



--------------------------------------------------------------------------------



 



      Warranties set out in clause 7.1 (Authority; Ownership), clause 7.2
(Non-contravention), clause 7.4 (Legal Ownership of Shares) or clause 7.6
(Capitalisation) and other than for indemnification under clauses 8.1.1c) or
8.1.1d)) unless:

  a)   the aggregate amount (without duplication) of Losses of the Indemnified
Parties with respect thereto exceeds $750,000 (the “Basket Amount”), in which
case the Buyer shall be entitled to be indemnified for all such Losses,
including both those below and in excess of the Basket Amount; and     b)   the
Loss relating to the individual Warranty Claim or Indemnity Claim, or series of
related Warranty Claims and/or Indemnity Claims that are based primarily on a
similar set of operative facts, is greater than $20,000.

  8.3.2   The maximum aggregate liability of the Seller in respect of

  a)   all Warranty Claims other than those which relate to the Specified
Warranties shall be the amount in US dollars equal to US$38,999,999.81;     b)  
all Indemnity Claims and any Warranty Claim in each case relating to the
Warranties in clause 7.18 (Intellectual Property) only shall be the amount in US
dollars US$64,999,999.68;     c)   (subject to clause a) and b)) all Claims
shall be an amount in US dollars equal to the Purchase Consideration.

  8.3.3   Any payments required to be made to the Buyer pursuant to Claims with
respect to Losses shall be made by:

  a)   resort to the Escrow Amount (which shall be fully available to satisfy
any and all Claims for Losses); and / or     b)   by seeking recourse to the
Seller,

      provided, however, that, notwithstanding the foregoing or anything that
may be deemed to be to the contrary contained herein, it is hereby acknowledged
and agreed that any amounts payable to the Seller in respect of the Deferred
Consideration whether in cash or shares of common stock of the Parent shall be
subject to a contractual right of set-off in the terms set forth in Schedule 4
against any Losses in respect of which the Buyer serves a valid Payment Notice
(as defined in clause 8.5.1) in accordance with and subject to the further terms
of clause 8.5 or has made a Tax Deed Claim.

  8.3.4   Any payment made by the Seller in respect of any Claim shall be and
shall be deemed a reduction in the Purchase Consideration.

8.4   Other Limits

  8.4.1   The Seller shall have no liability in respect of any Warranty Claim or
any Indemnity Claim (other than in respect of the Tax Warranties (except in the
case of clause 8.4.1(a)) and the Warranties given in clause 7.4 (Legal Ownership
of Shares) or clause 7.6 (Capitalisation)) to the extent that:

  a)   the fact, matter, or circumstance giving rise to such Warranty Claim has
been fairly disclosed in the Disclosure Letter (including by reference to a
specific

68



--------------------------------------------------------------------------------



 



      Disclosure Document) with sufficient detail to enable the Buyer to
understand the nature and scope of the matters purportedly disclosed;     b)  
provision or reserve has been made expressly and properly made for the liability
in question in the Company Balance Sheet;     c)   the Buyer has recovered
damages from the Seller for the same liability elsewhere under the Agreement or
any Ancillary Agreement or any document executed pursuant to this Agreement;    
d)   it would not have arisen but for any voluntary act or omission of a QRG
Entity, the Buyer or any member of the Parent Group after Closing which the
relevant entity ought reasonably to have known would give rise to such breach
but excluding any act:

  i   carried out pursuant to a legally binding obligation entered into on or
before Closing (including any Contract) or imposed by any legislation coming
into force before or on Closing;     ii   occurring in the ordinary course of
business as carried on by a QRG Entity prior to Closing;     iii   pursuant to
an obligation imposed by any Law, regulation or requirement having the force of
law;     iv   taking place with the written approval of the Seller or in
accordance with the terms of this Agreement or any Ancillary Agreement or any
document executed pursuant to this Agreement; or     v   which would not have
given rise to the liability in question had there been no breach of such
Warranty;

  e)   the liability in question arises or is increased as a result of or is
attributable to the passing or coming into force of, or any change in, or any
change in interpretation of any Law, rule, regulation, policy, directive or
government policy, or any administrative practice or any guidance of any
government, governmental department, agency or regulatory body occurring after
the Closing Date and not actually or prospectively in force at the Closing Date
and having retrospective effect; or     f)   it has been paid or discharged
before the Closing Date.

  8.4.2   The Buyer shall take or procure the taking of all such reasonable
steps as are required by applicable Law in order to mitigate any Loss it suffer
as a result of a breach of the Warranties by the Seller.     8.4.3  
Notwithstanding anything to the contrary herein, the Parties agree and
acknowledge that the Buyer may bring an indemnity claim under clauses 8.1.1 c),
8.1.1 d) and a Tax Deed Claim notwithstanding the fact the Buyer had actual
knowledge of any breach, event or circumstance.     8.4.4   If the Buyer has a
Warranty Claim, a Tax Deed Claim and an Indemnity Claim it may make a Warranty
Claim, a Tax Deed Claim and an Indemnity Claim but any payment made by the
Seller in respect of:

69



--------------------------------------------------------------------------------



 



  a)   a Warranty Claim shall be taken into account in assessing the Buyer’s
loss in respect of the Tax Deed Claim and/or an Indemnity Claim;     b)   a Tax
Deed Claim shall be taken into account in assessing the Buyer’s loss in respect
of a Warranty Claim and/or an Indemnity Claim; and     c)   an Indemnity Claim
shall be taken into account in assessing the Buyer’s loss in respect of a
Warranty Claim and/ or a Tax Deed Claim.

  8.4.5   The restrictions in this clause 8 shall in no way be exclusive
limitations and shall not prevent the Seller from relying on any other
provisions of this Agreement or any legal principle with a view to limiting his
liability hereunder.

8.5   Claims Procedures

  8.5.1   In the event that the Buyer has a bona fide Claim (that is not a Tax
Deed Claim), the Buyer may send a written notice to the Seller stating that it
has a right to receive payment and specifying in reasonable detail the basis for
its Claim, as well as the Losses relating thereto (which, if not determinable at
such time, may be a reasonable good faith estimate thereof) (a “Payment
Notice”).     8.5.2   The failure to so notify the Seller shall not relieve the
Seller of any liability, except to the extent the Seller demonstrates that the
defence of such action is materially prejudiced thereby.     8.5.3   The Seller
shall deliver a written notice to the Buyer within fifteen (15) Business Days
after receipt of the Payment Notice specifying in reasonable detail any
objections to the Payment Notice.     8.5.4   If the Seller does so notify the
Buyer of such an objection to the Payment Notice:

  a)   the Seller shall cause to be paid to the Buyer subject to the terms and
conditions of this Agreement the amount designated in such Payment Notice that
is not subject to dispute, if any; and     b)   the parties shall in good faith
attempt for ten (10) Business Days to resolve their differences with respect to
the Claim that is the subject of the Payment Notice and the amount designated in
such Payment Notice that is subject to dispute.

  8.5.5   If a dispute remains as to the Claim that is the subject of the
Payment Notice or any amount designated in such Payment Notice following the
expiry of such ten (10)-Business Day period, the dispute shall be resolved by
the ruling of a court of competent jurisdiction.     8.5.6   If, within fifteen
(15) Business Days following receipt of a Payment Notice, the Seller has not
notified the Buyer of any objection to such Payment Notice, the Seller shall
cause to be paid to the Buyer the amount designated in such Payment Notice
subject to the terms of this Agreement.     8.5.7   Subject to and in accordance
with the terms and conditions of Schedule 3, upon the Escrow Release Date, any
remaining portion of the Escrow Amount shall promptly be delivered to the
Seller; provided, however, that such portion of the Escrow Amount shall not be
so delivered with respect to, and to the extent of, any amount (such amount
(together with the interest thereon), the “Holdback

70



--------------------------------------------------------------------------------



 



      Amount”) as is reasonably necessary to satisfy any unsatisfied Claims that
have been either specified in a Payment Notice delivered to the Seller or in
respect of which a claim has been made under the Tax Deed, in either case on or
prior to the Escrow Release Date, or otherwise with respect to any Claims for
Losses relating to facts and circumstances existing on or prior to the Escrow
Release Date. As soon as any such Claims have been resolved (any such resolved
claim, a “Resolved Claim”), the Seller and the Buyer shall deliver to the
Seller’s Solicitors and the Buyer’s Solicitors (as in each case defined in
Schedule 3) a written notice executed by both Parties instructing them to
deliver to the Seller the Distribution Amount (after deducting the amount
required to be distributed pursuant to the resolution of the Resolved Claims, if
any, to the Buyer) in accordance with the terms and conditions of this
Agreement.

  8.5.8   In the event that the Seller disputes the amount of the Holdback
Amount (an “Estimate”) then the Seller and the Buyer shall obtain an opinion of
a Leading Junior Counsel in respect of the Payment Notice in question or, in the
event that the Payment Notice in question relates to an accounting or Taxation
matter or there is no Payment Notice as the Claim is one in respect of which a
claim has been made under the Tax Deed, the Seller and the Buyer shall obtain an
opinion in relation to the Payment Notice, or the amount of the Claim where
there is no Payment Notice, from a partner in an international firm of chartered
accountants with experience in the relevant area (in each case as expert and not
as arbitrator) (the “Expert”). For the avoidance of doubt, such Expert shall be
selected by agreement between the Buyer and the Seller or, failing agreement
within seven (7) days upon the application of either the Buyer or the Seller, by
the Chairman for the time being of the Bar Council or, as appropriate, by the
President for the time being of the Institute of Chartered Accountants in
England and Wales. The Expert shall receive submissions from the Parties in such
form as he may request. The Seller and the Buyer shall jointly instruct the
Expert to provide an opinion on whether the Buyer has established a reasonable
basis for its claim together with his or her estimate of an amount reasonably
necessary to satisfy such claim (which shall include all Losses suffered and
reasonably likely to be suffered in connection with such claim) on the basis of
the information presented to him (“Expert’s Estimate”). Immediately following
receipt of the Expert’s opinion, the disputed Estimate shall be resolved in the
amount of the Expert’s Estimate and any amount by which the Holdback Amount
exceeds the Expert’s Estimate (together with the interest thereon) shall be
treated as a Resolved Claim.     8.5.9   In the event that any claim, action or
proceeding is made, brought or initiated by any third party against an
Indemnified Party giving rise to a Warranty Claim or an Indemnity Claim (other
than in respect of clause 7.14 (Tax Matters)), the Buyer shall, as promptly as
practicable, so notify the Seller in writing, specifying in reasonable detail,
to the extent then known by the Buyer, the basis of the Indemnified Party’s
belief that such claim, action or proceeding gives rise to a Warranty Claim or
an Indemnity Claim (the “Third Party Claim Notice”). The failure to so notify
the Seller shall not relieve the Seller of any liability, except to the extent
the Seller demonstrates that the defence of such action is materially prejudiced
thereby. Without prejudice to clause 8.1 the Buyer shall have the right in its
sole discretion, but not the obligation, to assume the defence of any such
claim, action or proceeding and to defend, in good faith, any such claim, action
or proceeding, and the Seller shall have the right (at its expense), but not the
obligation, to participate in (but not control), the defence of any such
third-party claim, action or proceeding. If the Buyer fails to assume the
defence of such third party claim in accordance with this clause 8.5.9 within
thirty (30) days after receipt of notice of such claim pursuant hereto, the
Seller shall (upon delivering notice to

71



--------------------------------------------------------------------------------



 



      such effect to the Buyer) have the right to undertake the defence of such
third party claim, and the Seller shall be liable for any resulting settlement
of such third party claim and for any final judgment with respect thereto
(subject to any right of appeal), if any, but only to the full extent otherwise
provided in this Agreement. In the event the Seller assumes the defence of the
claim pursuant to this clause 8.5.9, the Seller shall keep the Indemnified Party
reasonably informed of the progress of any such defence or settlement, and in
the event the Buyer assumes the defence of the claim pursuant to this clause
8.5.9, the Buyer shall keep the Seller reasonably informed of the progress of
any such defence or settlement. So long as the Seller is defending any such
third-party claim, the Buyer shall not settle such third-party claim without the
prior written consent of the Seller, which consent shall not be unreasonably
withheld or delayed. The Seller may not settle or compromise such third-party
claim without the prior written consent of the Buyer, which consent shall not be
unreasonably withheld or delayed; provided, that notwithstanding the foregoing,
the Buyer shall be entitled not to consent, in its sole discretion, to any
proposed settlement or compromise that (i) does not include a provision whereby
the plaintiff or claimant in the matter releases the Buyer from all Liability
with respect thereto (which shall be in form and substance satisfactory to the
Buyer or (ii) would obligate the Buyer to pay or be liable for an amount related
thereto in excess of the amount then available for indemnification hereunder.
The Buyer shall make available to the Seller all records and other materials
reasonably required for use in contesting any third-party claim, subject to any
privileged or confidential information. The Buyer shall use commercially
reasonable efforts to cooperate with the Seller in the defence of all such
claims.

8.6   Limited Indemnity       Subject to clauses 8.7, 8.8 and 8.9 below, if:

  (a)   the condition set out in clause 3.1 is satisfied or waived only after
the Bring Down Date and Closing takes place on a date on or before the Long Stop
Date; and     (b)   the Actual Tax exceeds the Notional Tax,

    the Buyer shall pay to the Seller, by way of adjustment to the Purchase
Consideration, an amount equal to the difference between the Actual Tax and the
Notional Tax at least three (3) Business Days before the latest day on which the
Seller can pay the Actual Tax to HMRC in order to avoid a liability to interest
or penalties accruing.   8.7   The Buyer shall not be liable to make a payment
under clause 8.6 above to the extent that:

  (a)   the difference between the Actual Tax and the Notional Tax does not
arise wholly and directly as a result of the withdrawal of Taper Relief on the
disposals of assets, as announced on 9 October 2007 in the Pre-Budget Report
2007; or     (b)   the Seller has not served a written notice on the Buyer
within ten (10) Business Days following Closing giving such details (and any
supporting evidence) of the Seller’s increased Liability to Tax as the Seller
then has.

8.8   The Buyer shall not be liable to make a payment under clause 8.6 above if
the delay or deferral of the Closing Date to a date on or after 6 April 2008 is
to any extent attributable to an act, omission, default or breach of this
Agreement by the Seller or any Affiliate of the Seller.   8.9   If any payment
becomes due from the Buyer under clause 8.6 above and the Seller either:

72



--------------------------------------------------------------------------------



 



  (a)   is immediately entitled at the due date for the making of that payment
to recover from some other person (including, without limitation, any Tax
Authority) any sum in respect of Actual Tax or to any credit against Actual Tax,
in either case resulting in a reduction in the amount of Actual Tax actually
payable by the Seller; or     (b)   becomes entitled at some subsequent date to
make such a recovery or to receive such credit,

    the Seller shall promptly notify the Buyer of its entitlement and shall take
all appropriate steps to enforce that recovery or to obtain such credit (keeping
the Buyer fully informed of the progress of any action taken) and shall account
to the Buyer for whichever is the lesser of:

  i   the amount of the reduction in the amount of Actual Tax actually payable;
and     ii   the amount paid by the Buyer pursuant to clause 8.6.

9   REPRESENTATIONS AND WARRANTIES OF THE PARENT AND THE BUYER   9.1  
Representation and Warranties       Each of the Buyer and the Parent hereby,
jointly and severally, represents and warrants to the Seller as at the date of
this Agreement and at Closing as follows:

  9.1.1   Organisation

      The Parent is a corporation duly organised, validly existing and in good
standing under the laws of the State of Delaware. The Buyer is a corporation
duly organised and validly existing under the laws of England and Wales.

  9.1.2   Authority and Enforceability

  a)   The Parent and the Buyer have full power and authority to enter into this
Agreement and any Ancillary Agreements to which the Parent or the Buyer is a
party and to perform its obligations hereunder and thereunder.     b)   The
execution and delivery of this Agreement and any Ancillary Agreements to which
the Parent or the Buyer is a party and the completion of the purchase of the
Company Shares and the other transactions contemplated hereby and thereby have
been duly authorised by all necessary corporate action on the part of the Parent
and the Buyer, and no further corporate action is required on the part of the
Parent or the Buyer to authorise this Agreement or any Ancillary Agreements to
which the Parent or the Buyer is a party, or the transactions contemplated
hereby and thereby.     c)   This Agreement and each of the Ancillary Agreements
to which the Parent or the Buyer is a party have been duly executed and
delivered by the Parent or the Buyer, as applicable, and assuming the due
authorisation, execution and delivery by the other Parties hereto and thereto,
constitute the valid and binding obligations of the Parent and the Buyer, as
applicable, enforceable against each of them in accordance with their respective
terms.

  9.1.3   No Conflict

73



--------------------------------------------------------------------------------



 



      The execution and delivery of this Agreement by the Parent and the Buyer
does not, and the completion by the Parent and the Buyer of the purchase of the
Company Shares and the other transactions contemplated by this Agreement shall
not:

  a)   conflict with, or result in any violation or breach of, any provision of
the Parent’s Governing Documents or the Buyer’s Governing Documents;     b)  
conflict in any material respect with, or result in any material violation or
breach of, or constitute (with or without notice or lapse of time, or both) a
default (or give rise to a right of termination, cancellation, modification or
acceleration of any obligation or loss of any material benefit) under, require a
consent or waiver under, constitute a change in control under, require the
payment of a penalty or increased fees under or result in the imposition of any
Liens on the Parent’s or the Buyer’s assets under, any of the terms, conditions
or provisions of any Contract to which the Company or any of its Subsidiaries is
a party or by which any of them or any of their assets are bound; or     c)  
conflict with or violate, in any material respect, any Permit, Order or Law
applicable to the Company or any of its Subsidiaries or any of its or their
respective properties or assets.

  9.1.4   Consents

      So far as the Parent and the Buyer are concerned, no consent, approval,
Action, licence, Permit, Order, certification, concession, franchise or
authorisation of, or registration, declaration, notice or filing with, any
Governmental Entity is required by or with respect to the Parent or the Buyer in
connection with the execution, delivery and performance of this Agreement by the
Parent or the Buyer, as applicable, or the completion by the Parent and the
Buyer of the purchase of the Company Shares and the other transactions
contemplated by this Agreement except for any approval(s) under foreign
antitrust laws.

  9.1.5   Financial Means

      The Buyer has, or will have at Closing, sufficient funds to pay the
Purchase Consideration pursuant to the terms of this Agreement.

9.2   Limitation       Neither the Buyer nor the Parent shall have any liability
for any claim with respect to any breach or inaccuracy of any of the
representations and warranties of Buyer and Parent set forth in this clause 9,
or in any certificate or other instrument delivered pursuant to this Agreement,
unless the Seller gives to the Buyer or the Parent (as the case may be) written
notice containing a summary of the claim as far as it is known to the Seller at
such time on or before the Escrow Release Date.   10   TERMINATION   10.1  
Termination before Closing       This Agreement may be terminated (without
prejudice to any accrued rights, obligations and claims) prior to the Closing
upon written notice to the other Parties as follows:

  10.1.1   by the mutual written consent of the Buyer and the Seller; or

74



--------------------------------------------------------------------------------



 



  10.1.2   by either:

  a)   the Buyer, if there has been a material breach on the part of the Seller
of the covenants set out in clause 5; or     b)   the Seller, if there has been
a material breach on the part of the Buyer or the Parent in the representations
or warranties set forth in clause 9;

      in each case, if capable of cure, which is not cured on or before the
earlier of Closing and ten (10) Business Days after the relevant party has been
notified in writing by the other of the intent to terminate this Agreement
pursuant to this clause 10.1.2.

10.2   Termination before Bring Down Date       This Agreement may be terminated
by the Buyer (without prejudice to any accrued rights, obligations and claims)
prior to and including the Bring Down Date upon written notice to the Seller as
follows:

  10.2.1   if in the period from the date of this Agreement to the Bring Down
Date there has been a material breach on the part of the Seller of the
Warranties;     10.2.2   on the occurrence of an event which in the reasonable
opinion of the Buyer is likely to have a Company Material Adverse Effect on the
Company; or     10.2.3   if:

  a)   any Critical Consultant or any Critical Employee:

  i   ceases to be a Company Employee or consultant of the Company (as
appropriate) other than in the case of the death of such employee or consultant;
or     ii   gives or is given notice to terminate their employment or
consultancy with the Company (as appropriate); or     iii   takes any action to
terminate, revoke, repudiate or otherwise to withdraw his acceptance of terms
stipulated in their respective Critical Employee Employment Contract or
Confirmation Letter;

  b)   any Important Consultant or Important Employee:

  i   ceases to be a Company Employee or a consultant of the Company (as
appropriate) other than in the case of the death of such employee or consultant;
or     ii   gives or is given notice to terminate his employment or consultancy
with the Company (as appropriate); or     iii   takes any action to terminate,
revoke, repudiate or otherwise to withdraw his acceptance of terms stipulated in
their respective Important Employee Employment Contracts or Confirmation Letter.

      and, in aggregate, three (3) or more Important Employees or Important
Consultants are within one or more of clauses 10.2.3b)i, 10.2.3b)ii or
10.2.3b)iii above,

75



--------------------------------------------------------------------------------



 



    in each case if capable of cure, is not cured on or before the earlier of
the Bring Down Date and ten (10) Business Days after the Seller has been
notified in writing by the Buyer of its intent to terminate this Agreement
pursuant to this clause 10.2.   10.3   Effect of Termination

  10.3.1   In the event of termination of this Agreement as permitted by clause
3.4, 10.1 or 10.2, this Agreement shall become void and of no further force and
effect, except for the following provisions, which shall remain in full force
and effect: clause 1 (Definitions) to the extent applicable, this clause 10,
clause 12 (Confidentiality Obligations), clause 14 (Parent Guarantee), clause
15.3 (Transaction Expenses), clause 15.6 (Notices), clause 15.7 (No Third Party
Beneficiaries), clause 15.8 (Entire Agreement), clause 15.9 (Governing Law),
clause 15.10 (Assignment), clause 15.11 (Counterparts) and clause 15.12
(Severability).     10.3.2   Nothing in this clause 10 shall be deemed to
release any party from any liability for breach by such party of the terms and
provisions of this Agreement prior to any such termination or to impair the
right of any Party to compel specific performance by any other party of its
obligations under this Agreement.

11   ADDITIONAL AGREEMENTS   11.1   Release of Claims

  11.1.1   Subject to the provisions of clause 11.1.2, the Seller, effective
upon the Closing, on his own behalf and on behalf of each of his successors and
assigns (collectively, the “Releasor Parties”) and in the Seller’s capacity as a
holder of Company Shares and as a present or former director, manager, officer
or employee of any QRG Group Entity, effective as of Closing, does hereby
unconditionally, irrevocably and absolutely release and forever discharge each
QRG Group Entity and their respective predecessors, successors, joint ventures,
assigns, past and present members, shareholders, directors, managers, officers,
employees, Affiliates and Representatives, in their capacities as such
(collectively the “Released Parties”), from any and all Loss or Liability, in
each case arising from the Releasor Party’s status as a past or present member,
director, manager, officer or employee of such QRG Group Entity (including,
without limitation, any employment, member or fiduciary duty claims against such
QRG Group Entity) in connection with any transaction, affair or occurrence,
whether in Law, equity or otherwise, whether known or unknown, suspected or
unsuspected, that Releasor Party now has, has ever had or at any time could have
asserted against any of the Released Parties arising from such matters
(collectively, the “Released Claims”).     11.1.2   Notwithstanding anything to
the contrary contained herein, the release set out in clause 11.1.1 shall not
operate to discharge or release the Released Parties from, and the Released
Claims shall in no event include:

  a)   any rights or claims any of the Releasor Parties may have under this
Agreement or any of the Ancillary Agreements; or     b)   any rights or claims
that a Releasor Party may have against any Released Party in any capacity other
than as specified in clause 11.1.1 (including under any Contract such party may
have with any Released Party in such other capacity).

76



--------------------------------------------------------------------------------



 



  11.1.3   Each Releasor Party hereby irrevocably agrees, effective as of the
Closing Date, to refrain from, directly or indirectly, asserting any claim or
demand or commencing (or allowing to be commenced on such Releasor Party’s
behalf) any suit, action or proceeding of any kind, in any agency, court or
before any tribunal, against any Released Party based upon any Released Claim.

11.2   Notification of Certain Matters       The Seller, the Parent or the
Buyer, as the case may be, shall promptly upon becoming aware (but in any event
within two (2) Business Days) give notice to all other Parties of:

  a)   the occurrence of any event that causes any representation or warranty of
the Seller, the Parent or the Buyer respectively and as the case may be,
contained in this Agreement to be untrue or inaccurate at the Closing Date or at
any date prior thereto if the Representation or Warranty was given at such date
by reference to the facts and circumstances then existing; and     b)   any
failure of the Seller, the Parent or the Buyer, as the case may be, to comply
with this Agreement or any Ancillary Agreement to which they are a party
hereunder; provided, however, that the delivery of any notice pursuant to this,
clause 11.2 shall not limit or otherwise affect any remedies available to the
Party receiving such notice. No disclosure by the Seller, the Parent or the
Buyer pursuant to this clause 11.2, however, shall be deemed to amend or
supplement the Disclosure Letter or prevent or cure any misrepresentations,
breach of warranty or breach of covenant.

12   CONFIDENTIALITY OBLIGATIONS

  12.1.1   Existing Confidentiality Agreement

      The terms and conditions of this Agreement and any other Ancillary
Agreements shall be considered confidential information subject to the
confidentiality obligations of the Buyer and Seller, as set forth in the Mutual
Non-Disclosure Agreement dated as of February 7, 2007 between the Parent and the
Company, as amended by Amendment to Mutual Non-Disclosure Agreement dated
November 27, 2007 (the “Confidentiality Agreement”).

  12.1.2   Public Disclosure

  a)   The Seller shall not (and shall use reasonable endeavours to cause each
QRG Group Entity and his and their respective Representatives not to) directly
or indirectly, issue any statement or communication to any third party (other
than its agents that are bound by confidentiality restrictions) regarding the
subject matter of this Agreement or the transactions contemplated hereby,
including, if applicable, the termination of this Agreement and the reasons
therefor, without the consent of the Buyer (such consent not to be unreasonably
withheld or delayed).     b)   The Parent shall not and shall procure that each
member of the Parent Group shall not, directly or indirectly, issue any
statement or communication to any third party (other than its agents that are
bound by confidentiality restrictions) regarding the subject matter of this
Agreement or the transactions contemplated hereby, including, if applicable, the
termination of this Agreement and the reasons therefor, without the consent of
the Seller (such consent not to be unreasonably withheld or delayed).

77



--------------------------------------------------------------------------------



 



  c)   The restrictions set out in clause 12.1.2 shall be subject to any Party’s
obligation to comply with applicable Laws and the rules of the Nasdaq Global
Select Market, any successor or stock exchange operated by the Nasdaq Stock
Market LLC or any successor thereto, and any other relevant stock exchange or
regulatory body.

  12.1.3   Seller’s Obligations

  a)   In addition, the Seller recognises that by reason of his ownership of
Company Shares prior to the Closing and information provided by the Parent and
the Buyer to the Company and the Seller in connection with the transactions
contemplated by this Agreement, the Seller has acquired and will acquire
Confidential Information (as defined below), the use or disclosure of which
could cause the Parent or the Buyer or any of its Affiliates substantial loss
and damages that may not be readily calculated and for which no remedy at Law
would be adequate. Accordingly, the Seller covenants and agrees and shall cause
his Affiliates to covenant and agree with the Buyer that the Seller and his
Affiliates will not at any time, except in performance of his obligations to the
Buyer, directly or indirectly, use, disclose or publish, or permit other Persons
(including Affiliates and Subsidiaries of the Seller) to disclose or publish,
any Confidential Information, or use any such information in a manner
detrimental to the interests of the Buyer or the Parent or any of their
Affiliates, unless:

  i   such information becomes generally known to the public through no fault of
the Seller or his Affiliates; or     ii   the disclosing party is advised in
writing by Leading Junior Counsel that disclosure is required by applicable Law
or the order of any Governmental Entity of competent jurisdiction under
applicable Law.

  b)   Prior to disclosing any information pursuant to clause 12.1.3(a),
sub-clauses (i) to (ii) above, such Person shall give prior written notice
thereof to the Buyer and provide the Buyer with the opportunity to contest such
disclosure and shall cooperate with the Buyer’s efforts to prevent such
disclosure.

  12.1.4   Definition of Confidential Information

      In clause 12.1.3 and 13.1.1, the term “Confidential Information” includes
information that has not been disclosed to the public or to the trade with
respect to the Buyer’s or any QRG Group Entity’s present or future business,
operations, employees and/or consultants services, products, research,
inventions, discoveries, drawings, designs, plans, processes, models, technical
information, facilities, methods, trade secrets, copyrights, software, source
code, systems, patents, policies, procedures, manuals, specifications, any other
intellectual property, confidential reports, price lists, pricing formulas,
customer lists, financial information (including the revenues, costs, or profits
associated with any of the Buyer’s or the Company’s products or services),
business plans, lease structure, projections, prospects, opportunities or
strategies, acquisitions or mergers, advertising or promotions, personnel
matters, legal matters, any other confidential and proprietary information, and
any other information not generally known outside the Buyer or the Company that
may be of value to the Buyer or the Company or their respective Affiliates but
excludes any information already properly in the public domain. In clauses
12.1.3 and 13.1.1, “Confidential Information” also includes confidential and
proprietary

78



--------------------------------------------------------------------------------



 



      information and trade secrets that third parties entrust to the Buyer or
the Company in confidence.

13   NON-COMPETITION; NON-SOLICITATION

  13.1.1   Non-Competition

      Subject to the provisions of clause 13.1.2 for a period of three (3) years
from the Closing Date, neither the Seller nor any of his controlled Subsidiaries
(together the “Agreeing Persons”) shall not anywhere in the Territories,
directly or indirectly, for any such Agreeing Persons or on behalf of or in
conjunction with or through or by means of any other Person, be engaged or
employed or involved or in any way interested, including (without prejudice to
the generality of the foregoing) as an officer, director, manager, member,
worker, trustee, shareholder, beneficiary, owner, partner, joint venture,
investor, employee, independent contractor, agent, consultant, advisor,
representative or otherwise in any executive, sales, marketing, research or
technical capacity (except, if applicable, such Agreeing Person’s capacity as a
Company Employee), in any business involving developing, selling, manufacturing,
distributing or marketing any product or service, or in any other business that
competes directly or indirectly or is likely to compete, directly or indirectly,
with the Company Business as of the date of this Agreement; save to the extent
that such Agreeing Person demonstrates to the reasonable satisfaction of the
Company Board that his duties or work are not likely to involve disclosure or
use of any of the Confidential Information as defined in clause 12.1.4 possessed
by such Agreeing Person (“Competing Business”).

  13.1.2   Exception to Clause 13.1.1

      Such Agreeing Person may purchase or otherwise acquire up to three percent
(3%) (in the aggregate) of any class of the securities of any Competing Business
(but may not otherwise participate in the activities of such Competing Business)
if such securities are listed on any national or regional securities exchange or
have been registered under Section 12(g) of the U.S. Securities Exchange Act of
1934, as amended.

  13.1.3   Non-Solicitation of Employees

      For a period of three (3) years from the Closing Date, none of the
Agreeing Persons shall, directly or indirectly, for such Agreeing Person or on
behalf of or in conjunction with or through or by means of any other Person,
employ or engage, or solicit or canvass or approach or entice away or endeavour
to solicit, canvass or approach or entice away, or receive or accept the
performance of services by, any Company Employee employed in an executive,
sales, marketing, research or technical capacity; provided, however, that the
foregoing shall not apply:

  a)   to responses to or follow-up hiring in respect of general solicitations
or advertisements for job positions not specifically directed to such Company
Employees; or     b)   to any such Company Employee whose employment is
terminated by the Buyer after the Closing Date or who terminates his or her
employment with the Buyer without any solicitation directly or indirectly from
any such Person.

79



--------------------------------------------------------------------------------



 



  13.1.4   Non-Solicitation of Goods and Services

      For a period of three (3) years from the Closing Date, none of the
Agreeing Persons shall, directly or indirectly, for such Agreeing Person or on
behalf of or in conjunction with or through or by means of any other Person:

  a)   solicit the business of any Person who is a customer of the Company
Business with respect to goods or services or products similar to or related to
the Company Business and who at any time during the twelve (12) months up to and
including the Closing Date was provided with goods or services by any QRG Group
Entity;     b)   cause, induce or attempt to cause or induce any customer,
supplier, licencee, licensor, franchisee, consultant or other business relation
of the Buyer or the Company to cease doing business with the Buyer or the
Company or interfere with its relationship with the Company; or     c)   accept
orders for or supply or cause orders to be accepted for or cause to be supplied
goods or services or products similar to or related to the Company Business to
any Person who was provided with goods or services by any QRG Group Entity at
any time during the twelve (12) months up to and including the Closing Date.

  13.1.5   Reasonableness of Covenants

      The Parties agree that the foregoing covenants in this clause 13 impose a
reasonable restraint on the Agreeing Persons in light of the activities and
operations of the QRG Group Entities on the date of the execution of this
Agreement and the current plans of the Buyer and its Affiliates.

  13.1.6   “Blue Pencil” Test

      If any provision contained in this clause 13 shall for any reason be held
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions of this clause 13, but
this clause 13 shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein. It is the intention of the Parties
that if any of the restrictions or covenants contained herein is held to cover a
geographic area or to be for a length of time which is not permitted by
applicable Law, or in any way construed to be too broad or to any extent
invalid, such provision shall not be construed to be null, void and of no
effect, but to the extent such provision would be valid or enforceable under
applicable Law, a court of competent jurisdiction shall construe and interpret
or reform this clause 13 to provide for a covenant having the maximum
enforceable geographic area, time period and other provisions (not greater than
those contained herein) as shall be valid and enforceable under such applicable
Law.

  13.1.7   Remedies

      The Seller acknowledges that the Buyer and its Affiliates would be
irreparably harmed by any breach of this clause 13 and that there may not be
adequate remedy at Law or in damages to compensate the Buyer and its Affiliates
for any such breach. The Seller agrees that the Buyer and its Affiliates shall
be entitled to such injunctive relief requiring specific performance by the
Agreeing Persons of this clause 13, and the Agreeing Persons consent to the
entry thereof.

80



--------------------------------------------------------------------------------



 



  13.1.8   Severability

      All of the covenants in this clause 13 shall be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of the Agreeing Persons against Buyer or its
Affiliates, whether predicated on this Agreement or otherwise, shall not
constitute a defence to the enforcement by the Buyer or its Affiliates of such
covenants. The Parties expressly acknowledge that the terms and conditions of
this clause 13 are independent of the terms and conditions of any other
agreements including, but not limited to, any employment agreements entered into
in connection with this Agreement.

14   PARENT GUARANTEE   14.1   Liability for Payment of Purchase Consideration  
    The Parent, as primary obligor, hereby absolutely, unconditionally and
irrevocably guarantees to the Seller the proper and punctual performance of any
and all obligations of the Buyer pursuant to this Agreement and any of the
Ancillary Agreements. The Parent as primary obligor unconditionally and
irrevocably agrees to indemnify and keep indemnified the Seller against all
Losses sustained by the Seller flowing from any non payment or default of any
kind by the Buyer under or pursuant to this Agreement.   14.2   Parent Liability
      The Parent’s liability in respect of the guarantee in clause 14.1 shall
not be discharged or impaired by:

  14.2.1   any amendment to or variation of this Agreement and any of the
Ancillary Agreements or departure from any of their terms, or any assignment of
any of them or any part of any of them, or any document entered into under this
Agreement or any of the Ancillary Agreements; or     14.2.2   any release of, or
granting of time or other indulgence to the Buyer or any third party, or the
existence or validity of any other security taken by the Seller in relation to
this Agreement or the Ancillary Agreements or any enforcement of or failure to
enforce or the release of any such security; or     14.2.3   any winding-up,
dissolution, reconstruction, arrangement or reorganisation, legal limitation,
incapacity or lack of corporate power or authority or other circumstances of, or
any change in the constitution or corporate identity or loss of corporate
identity by the Buyer or any other person (or any act taken by the Seller in
relation to any such event); or     14.2.4   any other act, event, neglect or
omission whatsoever (whether or not known to the parties to this Agreement)
which would or might (but for this clause) operate to impair or discharge the
Parent’s liability under this clause or any obligation of the Buyer or to afford
the Parent or the Buyer any legal or equitable defence.

15   GENERAL   15.1   Further Assurances       At any time after Closing, at no
cost to the Buyer and without further consideration, the Seller shall:

81



--------------------------------------------------------------------------------



 



  15.1.1   execute and deliver (or cause to be executed and delivered) to the
Buyer such other instruments of sale, transfer, conveyance, assignment and
confirmation; and     15.1.2   provide such materials and information; and    
15.1.3   take such other actions as the Buyer may reasonably deem necessary or
desirable,

    in order to effectively transfer, convey and assign to the Buyer legal and
beneficial title to, all of the Company Shares and to assist the Buyer in
exercising all rights with respect thereto and otherwise to cause the Seller to
fulfil its obligations under this Agreement. In this regard the Seller shall
execute, acknowledge and deliver all such further conveyances, notices, releases
and acquittances and such other instruments, and shall take such further
actions, as may be reasonably necessary or appropriate to transfer and deliver
to the Buyer and its Affiliates and their successors and assigns, all of the
Company Shares intended to be conveyed to the Buyer under this Agreement or any
Ancillary Agreement and to otherwise make effective the transactions
contemplated hereby and thereby.   15.2   Effect of Closing

  15.2.1   The terms of this Agreement (insofar as not performed at Closing and
subject as specifically otherwise provided in this Agreement) shall continue in
force after and notwithstanding Closing.     15.2.2   The remedies of the Buyer
in respect of any breach of the Warranties shall continue to subsist
notwithstanding Closing. The Buyer agrees that rescission shall not be available
as a remedy for breach of this Agreement after Closing and agrees not to claim
that remedy.

15.3   Transaction Expenses       Whether or not the transactions contemplated
by this Agreement are completed, all Third Party Expenses shall be the
obligation of the respective Party incurring such fees and expenses.   15.4  
Amendment       This Agreement may only be amended by the Parties hereto by
execution of an instrument in writing validly executed by the Parties. Any such
amendment of this Agreement effectuated in accordance with this clause 15.4
shall be binding on the Parties.   15.5   Waiver       Neither any failure nor
any delay by any Party in exercising any right, power or privilege under this
Agreement or any of the Ancillary Agreements will operate as a waiver of such
right, power or privilege, and no single or partial exercise of any such right,
power or privilege will preclude any other or further exercise of such right,
power or privilege or the exercise of any other right, power or privilege. To
the maximum extent permitted by applicable Law:

  15.5.1   no claim or right arising out of this Agreement or any Ancillary
Agreements can be discharged by one Party, in whole or in part, by a waiver or
renunciation of the claim or right unless in writing signed by all of the other
Parties;

82



--------------------------------------------------------------------------------



 



  15.5.2   no waiver that may be given by a Party will be applicable except in
the specific instance for which it is given; and     15.5.3   no notice to or
demand on one Party will be deemed to be a waiver of any obligation of that
Party or of the right of the Party giving such notice or demand to take further
action without notice or demand as provided in this Agreement or any Ancillary
Agreements. Any extension or waiver by any Party of any provision hereto shall
be valid only if set forth in an instrument in writing signed on behalf of such
Party.

15.6   Notices       All notices, requests, demands, and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given on the date of service if served personally or by commercial messenger or
courier service on the Party to whom notice is to be given, or on the fifth day
after mailing if mailed to the Party to whom notice is to be given, by fax or
first class mail registered or certified, postage prepaid, and properly
addressed as follows:

  15.6.1   If to the Buyer or the Parent:

      Atmel Corporation       2325 Orchard Parkway, San Jose, CA 95131        
Facsimile: +1 408 436 [*]         Attention: Chief Legal Officer        
[Information marked [*] in this paragraph has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.]

      with a copy (which shall not constitute notice) to:

      Wilson Sonsini Goodrich & Rosati, Professional Corporation        
Professional Corporation       650 Page Mill Road         Palo Alto, CA 94304,
USA         Facsimile: +1 650 493-6811         Attention:      John Fore,
Lawrence M. Chu and Selwyn B. Goldberg         and         Herbert Smith LLP    
    Exchange House         Primrose Street         London EC2A 2HS, UK

83



--------------------------------------------------------------------------------



 



      Facsimile: +44 207 374 0888         Attention:      Christopher Rees and
Gavin Williams

  15.6.2   If to the Seller:

      Mr. Harald Philipp         [*]         [Information marked [*] in this
paragraph has been omitted and filed separately with the Commission.
Confidential treatment has been requested with respect to the omitted portions.]

      with a copy (which shall not constitute notice) to:

      Shoosmiths         Russell House, 1550 Parkway, Solent Business Park,
Whiteley, Fareham, Hampshire PO15 7AG, UK         Facsimile: +44 1489 616 957  
      Attention: Sean Wright and Stephen Porter

15.7   No Third Party Beneficiaries.       No provision of this Agreement, the
Ancillary Agreements, and the documents and instruments and other agreements
among the Parties hereto referenced is intended, or will be interpreted, to
provide to nor create for any third-party beneficiary rights or any other rights
of any kind in any client, customer, affiliate, shareholder, employee or partner
of any party hereto or any other Person including, but not limited to, any
rights under the Contracts (Rights of Third Parties) Act 1999 or (other than in
relation to the Critical Employee Employment Contracts and the Important
Employee Employment Contracts) any rights of employment for any specified period
and/or any employee benefits, in favour of any Person, union, association,
Company Employee, other Employee, contractor or other Entity, other than the
parties to those document and their respective successors and permitted assigns,
and all provisions hereof will be personal solely among the parties to such
documents.   15.8   Entire Agreement

  15.8.1   This Agreement, the Ancillary Agreements, the Confidentiality
Agreements and the documents and instruments and other agreements among the
Parties hereto referenced herein constitute the entire agreement among the
Parties with respect to the subject matter hereof and supersede all prior
agreements and understandings both written and oral, among the Parties with
respect to the subject matter hereof.

15.9   Governing Law

  15.9.1   This Agreement shall be governed by and construed in accordance with
English law.     15.9.2   Each Party irrevocably agrees that the Courts of
England shall have exclusive jurisdiction in relation to any claim, dispute or
difference concerning this Agreement and any matter arising therefrom.

84



--------------------------------------------------------------------------------



 



  15.9.3   Each Party irrevocably waives any right that it may have to object to
an action being brought in an inconvenient forum, or to claim that these courts
do not have jurisdiction.

15.10   Assignment       This Agreement, the Exhibits hereto, the Ancillary
Agreements, and the documents and instruments and other agreements among the
Parties hereto referenced herein shall not be assigned by operation of law or
otherwise without the prior written consent of all the Parties hereto or, as the
case may be, thereto.   15.11   Counterparts       This Agreement may be signed
by the Parties in counterparts and the signature pages combined shall create a
document binding on all Parties.   15.12   Severability       If any provision
of the Agreement is held to be invalid or unenforceable at Law, that provision
will be reformed as a valid provision to reflect as closely as possible the
original provision giving maximum effect to the intent of the Parties, or if
that cannot be done, will be severed from the Agreement without affecting the
validity or enforceability of the remaining provisions.   15.13   Withholding
Rights

  15.13.1   Any payments made by or due from any Party pursuant to the terms of
this Agreement shall be free and clear of all taxation whatsoever save only for
any deductions or withholdings required by Law.     15.13.2   If any deductions
or withholdings are required by Law from any payments made by or due from the
Seller, or any payments made by or due from the Seller, under this Agreement are
liable for Taxation (whether in the hands of the Buyer or a QRG Group Entity or
otherwise), or would have been liable for Taxation but for the utilisation of
any Tax Relief in respect of such liability, the Seller shall be liable under
this clause 15.13 to pay to the Buyer or other relevant Indemnified Party as the
case may be, to which the payments are made or due under the terms of this
Agreement such further sums as will ensure that the aggregate of the sums paid
or payable under this clause 15.13 and the remainder of the Agreement shall,
after deducting therefrom all deductions or withholdings from, or Taxation
liabilities in respect of, such sums, leave the Seller or other relevant
Indemnified Party with the same amount as it would have been entitled to receive
under this Agreement but for this clause 15.13 in the absence of any such
deductions, withholdings or Taxation liabilities.     15.13.3   If any
deductions or withholdings are required by Law from any payments made by or due
from the Buyer under clause 8.6, or any payments made by or due from the Buyer
under clause 8.6 are liable for Taxation (whether in the hands of the Buyer or
otherwise), or would have been liable for Taxation but for the utilisation of
any Tax Relief in respect of such liability, the Buyer shall be liable under
this clause 15.13.3 to pay to the Seller such further sums as will ensure that
the aggregate of the sums paid or payable under this clause 15.13.3 and those
payable under clause 8.6 shall, after deducting thereform all deductions or
withholdings from, or taxation liabilities in respect of, such sums, leave the
Seller with the same amount as he would have been entitled to receive under
clause 8.6

85



--------------------------------------------------------------------------------



 



      but for this clause 15.13.3 in the absence of any such deductions,
withholdings or Taxation liabilities.

15.14   Default Interest       If any Party defaults in the payment when due of
any sum payable under this Agreement (whether determined by agreement or
pursuant to an order of a court or otherwise), the liability of the relevant
party shall be increased to include interest on such sum from the date when such
payment is due until the date of actual payment (as well after as before
judgement) at a rate per annum of 4% above the base rate from time to time of
The Royal Bank of Scotland plc. Such interest shall accrue from day to day and
be compounded quarterly.

86



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF this Agreement has been duly executed as a deed by the
Parties hereto as of the date first above written.

         
Executed as a deed for and on behalf of
       
 
       
ATMEL U.K.
       
HOLDINGS LIMITED
       
 
       
acting by a director
  /s/ Steve Laub    
 
       
 
       
and its secretary/two directors
  Director    
 
       
 
  /s/ Patrick Reutens    
 
       
 
       
 
  Director/Secretary    
 
       
Executed as a deed for and on behalf of
       
 
       
ATMEL CORPORATION
       
 
       
acting by a duly authorised
       
signatory
       
 
  /s/ Steve Laub    
 
       
 
       
 
  CEO    
 
       
 
  (position)    
 
       
Signed as a deed by
       
 
       
MR HARALD PHILIPP
  /s/ Harald Philipp    
 
       
 
       
in the presence of:
       
 
       
Signature of witness:
  /s/ Sean Wright    
 
       
 
       
(NAME AND ADDRESS
  SEAN WRIGHT    
 
       
IN BLOCK CAPITALS)
  1550 PARKWAY FREEHAM    
 
       
Occupation
          Solicitor    

87



--------------------------------------------------------------------------------



 



OMITTED ATTACHMENTS TO THE SHARE PURCHASE AGREEMENT
The following attachments to the Share Purchase Agreement have been omitted
pursuant to Item 601(b)(2) of Regulation S-K. Atmel hereby undertakes to provide
to the Securities and Exchange Commission copies of such documents upon request;
provided, however, that Atmel reserves the right to request confidential
treatment for portions of any such documents.

     
ATTACHMENT
  DESCRIPTION
 
   
Schedule 1A
  Registered Holders of Company Shares at the date of this Agreement
 
   
Schedule 1B
  Registered holders of Company Shares at the Closing Date
 
   
Schedule 1C
  Details of Optionholders
 
   
Schedule 2
  Co-Inventors, Critical Consultants, Critical Employees, Important Consultants
and Important Employees
 
   
Schedule 3
  Escrow Account
 
   
Schedule 4
  Deferred Consideration
 
   
Schedule 5
  Specified Retention

 